Exhibit 10.2

EXECUTION COPY

CONSTRUCTION AGREEMENT

for the

ALTERNATE ROUTE 42” SINGLE LINE OPTION CREOLE TRAIL PIPELINE - SEGMENT 3A
PROJECT

by and between

CHENIERE CREOLE TRAIL PIPELINE, L.P.

as Owner

and

SHEEHAN PIPE LINE CONSTRUCTION COMPANY

as Contractor

Dated as of the 10th Day of January, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

ARTICLE 1  

     DEFINITIONS    1

ARTICLE 2  

     RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS    6

2.1  

     Status of Contractor    6

2.2  

     Key Personnel    7

2.3  

     Subcontractors and Sub-subcontractors    7

2.4  

     Subcontracts and Sub-subcontracts    7

2.5  

     Contractor Investigations of the Site and Differing Site Conditions    7

ARTICLE 3  

     CONTRACTOR’S RESPONSIBILITIES    8

3.1  

     Scope of Work    8

3.2  

     Specific Obligations    8

3.3  

     Contractor’s Tools and Construction Equipment    8

3.4  

     Employment of Personnel    8

3.5  

     Clean-up    9

3.6  

     Safety and Security    9

3.7  

     Emergencies    9

3.8  

     Books, Records and Audits    9

3.9  

     Temporary Utilities, Roads, Facilities and Storage    10

3.10

     Hazardous Materials    10

3.11

     Reports and Meetings    10

3.12

     Title to Materials Found    10

3.13

     Cooperation with Others    10

3.14

     Responsibility for Property    11

3.15

     Used or Salvaged Materials    11

3.16

     Compliance with Real Property Interests    11

3.17

     Layout    11

3.18

     Substitutions    11

ARTICLE 4  

     OWNER’S RESPONSIBILITIES    11

4.1  

     Payment    11

4.2  

     Access to the Site    12

4.3  

     Owner-Provided Equipment    12

ARTICLE 5  

     COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS    12

5.1  

     Commencement of Work    12

5.2  

     Project Schedule    12

5.3  

     CPM Schedule    12

5.4  

     Recovery and Recovery Schedule    13

5.5  

     Acceleration and Acceleration Schedule    13

ARTICLE 6  

     CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY    14

6.1  

     Change Orders Requested by Owner    14

6.2  

     Change Orders Requested by Contractor    14

6.3  

     Estimated Contract Price Adjustment; Contractor Documentation    15

6.4  

     Change Orders Act as Accord and Satisfaction    15

6.5  

     Timing Requirements for Notifications and Change Order Requests by
Contractor    15

6.6  

     Adjustment Only Through Change Order    16

6.7  

     Force Majeure    16

6.8  

     Delay Caused by Owner or Changes in the Work    16

6.9  

     Delay    17

6.10

     Contractor Obligation to Mitigate Delay    17

 

i



--------------------------------------------------------------------------------

ARTICLE 7        CONTRACT PRICE AND PAYMENTS TO CONTRACTOR    17 7.1       
Contract Price and Estimated Contract Price    17 7.2        Interim Payments   
17 7.3        Final Completion and Final Payment    18 7.4        Payments Not
Acceptance of Work    18 7.5        Payments Withheld    18 7.6        Release
of Retainage    19 ARTICLE 8        TITLE AND RISK OF LOSS    19 8.1       
Title    19 8.2        Risk of Loss    19 ARTICLE 9        INSURANCE AND PAYMENT
AND PERFORMANCE BONDS    19 9.1        Insurance    19 9.2        Payment and
Performance Bonds    19 ARTICLE 10        DOCUMENTATION    19 10.1      Patents
and Royalties    19 10.2      Owner Provided Documents    19 ARTICLE 11     
MECHANICAL COMPLETION, SUBSTANTIAL COMPLETION, AND FINAL COMPLETION    20 11.1
     Notice and Requirements for Mechanical Completion    20 11.2      Notice
and Requirements for Substantial Completion    20 11.3      Punchlist    20 11.4
     Notice and Requirements for Final Completion    21 11.5      Partial
Occupancy and Use    21 11.6      Long-Term Obligations    21 ARTICLE 12     
WARRANTY AND CORRECTION OF WORK    21 12.1      Warranty    21 12.2     
Correction of Work Prior to Substantial Completion    22 12.3      Correction of
Work After Substantial Completion    22 12.4      Assignability of Warranties   
23 ARTICLE 13      GUARANTEE OF TIMELY COMPLETION    23 13.1      Guarantee of
Timely Completion    23 ARTICLE 14      CONTRACTOR REPRESENTATIONS    23 14.1
     Corporate Standing    23 14.2      No Violation of Law    23 14.3     
Licenses    23 14.4      No Breach    23 14.5      Financial Solvency    23 14.6
     No Conflicts of Interest    23 ARTICLE 15      DEFAULT, TERMINATION AND
SUSPENSION    24 15.1      Default by Contractor    24 15.2      Termination for
Convenience by Owner    25 15.3      Suspension of Work    25 15.4     
Suspension by Contractor    26 15.5      Termination by Contractor    26
ARTICLE 16      INDEMNITIES    26 16.1      General Indemnification    26 16.2
     Lien Indemnification    27 16.3      Attorneys’ Fees    27 16.4     
Enforceability    27

 

ii



--------------------------------------------------------------------------------

ARTICLE 17  

     DISPUTE RESOLUTION    28

17.1  

     Negotiation    28

17.2  

     Arbitration    28

17.3  

     Continued Performance    29

ARTICLE 18  

     CONFIDENTIALITY    29

18.1  

     Contractor’s Obligations    29

18.2  

     Exceptions    29

18.3  

     Equitable Relief    29

18.4  

     Term    29

18.5  

     Disclosure and Filings    29

ARTICLE 19  

     WAIVER OF CONSEQUENTIAL DAMAGES    29

19.1  

     Waiver of Consequential Damages    29

ARTICLE 20  

     MISCELLANEOUS PROVISIONS    30

20.1  

     Entire Agreement    30

20.2  

     Amendments    30

20.3  

     Interpretation    30

20.4  

     Notice    30

20.5  

     Severability    31

20.6  

     Assignment    31

20.7  

     No Waiver    31

20.8  

     Governing Law    31

20.9  

     No Publicity    31

20.10

     Counterparts    31

20.11

     Survival    31

 

iii



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

  

Contract Documents

ATTACHMENT B

  

Key Personnel

ATTACHMENT C

  

Form of Notice to Proceed

ATTACHMENT D

  

Form of Change Order

SCHEDULE D-1

  

Change Order Form

SCHEDULE D-2

  

Unilateral Change Order Form

SCHEDULE D-3

  

Pricing for Change Orders

ATTACHMENT E

  

Project Schedule

ATTACHMENT F

  

Insurance Requirements

ATTACHMENT G

  

Form of Contractor’s Invoice

ATTACHMENT H

  

Form of Payment and Performance Bonds

SCHEDULE H-1

  

Form of Payment Bond

SCHEDULE H-2

  

Form of Performance Bond

ATTACHMENT I

  

Form of Lien and Claim Waivers

SCHEDULE I-1

  

Contractor’s Interim Lien and Claim Waiver

SCHEDULE I-2

  

Subcontractor’s Interim Lien and Claim Waiver

SCHEDULE I-3

  

Contractor’s Final Lien and Claim Waiver

SCHEDULE I-4

  

Subcontractor’s Final Lien and Claim Waiver

ATTACHMENT J

  

Pricing Schedule

ATTACHMENT K

  

Project Scope of Work

ATTACHMENT L

  

Contractor’s Clarifications

 

iv



--------------------------------------------------------------------------------

CONSTRUCTION AGREEMENT

THIS CONSTRUCTION AGREEMENT (this “Agreement”), dated as of the 10th Day of
January, 2007 (the “Effective Date”), is entered into by and between Cheniere
Creole Trail Pipeline, L.P., a limited partnership organized under the laws of
the State of Delaware (“Owner”), and Sheehan Pipe Line Construction Company, a
general partnership organized under the laws of the State of Oklahoma
(“Contractor” and, together with Owner, each a “Party” and together the
“Parties”).

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
construction services for the Alternate Route 42” Single Line Option Creole
Trail Pipeline - Segment 3A Project (as more fully described below, the
“Project”) to be located in Calcasieu Parish and Beauregard Parish, Louisiana
(the “Site”) all as further described herein; and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing construction services;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 17.2.

“AAA Rules” has the meaning set forth in Section 17.2

“Acceleration Schedule” has the meaning set forth in Section 5.5.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Allocated Percentage” has the meaning set forth in Section 2 of Attachment J.

“Applicable Law” means all laws, statutes, ordinances, codes, regulations,
certifications, orders, decrees, injunctions, licenses, Permits, approvals,
agreements, rules and regulations, including any conditions thereto, of any
Governmental Instrumentality having jurisdiction over all or any portion of the
Site or the Project or performance of all or any portion of the Work, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
Work hereunder or the interpretation or application of this Agreement, including
(i) any and all Permits, and (ii) any Applicable Law related to
(a) conservation, improvement, protection, pollution, contamination or
remediation of the environment or (b) Hazardous Materials or any handling,
storage, release or other disposition of Hazardous Materials.

“Base Lay Mobilization/Demobilization” has the meaning set forth in Section 2 of
Attachment J.

“Books and Records” has the meaning set forth in Section 3.8.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

 

1



--------------------------------------------------------------------------------

“Change Order” means a written order issued by Owner to Contractor after the
execution of this Agreement, in the form of Schedule D-2, or a written
instrument signed by both Parties after the execution of this Agreement in the
form of Schedule D-1, that authorizes an addition to, deletion from, suspension
of, or any other modification or adjustment to the requirements of this
Agreement. Owner and Contractor are entitled to a Change Order in accordance
with Article 6.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Claims” has the meaning set forth in Section 16.1A.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems, purchased, owned, rented or
leased by Contractor or its Subcontractors or Sub-subcontractors for use in
accomplishing the Work, but not intended for incorporation into the Project.

“Contract Documents” mean the documents that establish the rights and
obligations of the parties engaged in the Work, which include this Agreement,
Attachments and Schedules to this Agreement, other documents listed in this
Agreement, Drawings, Specifications, and Change Orders. An enumeration of the
Contract Documents appears in Attachment A in order of priority, with the
Contract Document having the highest priority listed first. In the event of any
variance or conflict between a provision in one Contract Document and a
provision in another Contract Document, the Contract Document with the higher
priority and the greater obligation shall control. In the event of a conflict
within the same Contract Document, explanatory notes take precedence over
graphic indications, larger scale drawings and details take precedence over
smaller scale drawings, and figured dimensions take precedence over scaled
dimensions.

“Contract Price” has the meaning set forth in Section 7.1.

“Contractor” has the meaning set forth in the preamble.

“Contractor Indemnified Parties” means Contractor and its directors, officers,
agents, partners, Affiliates and employees. A “Contractor Indemnified Party”
means any of the Contractor Indemnified Parties.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner and acceptable to Owner, who shall have
complete authority to act on behalf of Contractor on all matters pertaining to
this Agreement or the Work, including making changes in the Work. Contractor
designates Rob Riess, President of Contractor, as the Contractor Representative
who is a Key Person.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.3A.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 15.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending eighteen months (18) months thereafter as may be extended
pursuant to Section 12.3B.

“Dispute” has the meaning set forth in Section 17.1.

“Dispute Notice” has the meaning set forth in Section 17.1.

“Drawings” means the graphic and pictorial documents (in written or electronic
format) showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams which are
prepared by Engineer.

“Effective Date” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Engineer” means the design professional engaged by Owner to provide certain
design, engineering and administrative services required in the agreement
between them. Engineer will, to the extent specified in the agreement between
Owner and Engineer, act for or on behalf of Owner with respect to Owner’s
rights, remedies and obligations under this Agreement. Except as specifically
provided in this Agreement, references to Engineer shall mean Owner’s Engineer
for the Project which is Hatch Mott MacDonald, LLC.

“Equipment” means all equipment, materials, supplies and systems required for
the completion of and incorporation into the Work, excluding only the
Owner-Provided Equipment.

“Estimated Contract Price” is the value set forth in Section 4 of Attachment J.

“Final Completion” means that all Work and all other obligations under the
Agreement for the Project (except for that Work and obligations that survive the
termination or expiration of this Agreement), are fully and completely performed
in accordance with the terms of this Agreement, including: (i) the successful
achievement of Substantial Completion; (ii) the completion of all Punchlist
items and delivery by Contractor to Owner of all Warranties relating to such
Punchlist items; (iii) delivery by Contractor to Owner of a fully executed Final
Lien and Claim Waiver in the form of Schedule I-3; (iv) delivery by Contractor
to Owner of all documentation required to be delivered under this Agreement,
including Owner’s Confidential Information; (v) removal from the Site of all of
Contractor’s, Subcontractors’ and Sub-subcontractor’s personnel, supplies,
waste, materials, rubbish, Hazardous Materials, Construction Equipment, and
temporary facilities; (vi) delivery by Contractor to Owner of evidence
acceptable to Owner that all Subcontractors and Sub-subcontractors have been
fully and finally paid, including fully executed Final Lien and Claim Waivers
from all Subcontractors in the form in Schedule I-4; (vii) if requested by
Owner, fully executed Final Lien and Claim Waivers from Sub-subcontractors in a
form substantially similar to the form in Schedule I-4; and (viii) performance
by Contractor of all other obligations required under this Agreement for Final
Completion.

“Final Lien and Claim Waiver” means the waiver and release provided to Owner by
Contractor, Subcontractors and, if requested by Owner, Sub-subcontractors in
accordance with the requirements of Section 7.3.

“Force Majeure” means catastrophic storms or floods, tornadoes, named tropical
storms, hurricanes, earthquakes and other acts of God, wars, civil disturbances,
terrorist attacks, revolts, insurrections, sabotage, commercial embargoes,
epidemics, fires, explosions and actions of a Governmental Instrumentality that
were not requested, promoted, or caused by the affected Party; provided that
such act or event (i) delays or renders impossible the affected Party’s
performance of its obligations under this Agreement, (ii) is beyond the
reasonable control of the affected Party, not due to its fault or negligence and
was not reasonably foreseeable, and (iii) could not have been prevented or
avoided by the affected Party through the exercise of due diligence, including
the expenditure of any reasonable sum taking into account the Contract Price.
For avoidance of doubt, Force Majeure shall not include any of the following
(except to the extent otherwise caused by Force Majeure): (a) economic hardship,
(b) changes in market conditions, (c) late delivery or failure of Equipment or
Construction Equipment, (d) labor availability, strikes, or other similar labor
actions, or (e) climatic conditions (including rain, snow, wind, temperature and
other weather conditions), tides, or seasons.

“Fixed Unit Price” has the meaning set forth in Section 1 of Attachment J.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project or the Site.

“Guaranteed Final Completion Date” has the meaning set forth in Section 5.2C.

“Guaranteed Mechanical Completion Date” has the meaning set forth in
Section 5.2A.

“Guaranteed Substantial Completion Date” has the meaning set forth in
Section 5.2B.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (a) “hazardous substances” as defined in 42 U.S.C. § 9601(14),
(b) “chemicals” subject to regulation under Title III of the Superfunds
Amendments and Reauthorization Act (“SARA”) of 1986, (c) natural gas liquids,
liquefied natural gas or synthetic gas, (d) any petroleum, petroleum-based
products or crude oil or any fraction, or (e) any other chemical, waste,
material, pollutant, contaminant or

 

3



--------------------------------------------------------------------------------

any other substance, exposure to which is now or hereafter prohibited, limited
or regulated by any Governmental Instrumentality or which may be the subject of
liability for damages, costs or remediation.

“Indemnified Party” means any Owner Indemnified Party or Contractor Indemnified
Party, as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Interim Lien and Claim Waiver” means the waiver and release provided to Owner
by Contractor, Subcontractors and, if requested by Owner, Sub-subcontractors in
accordance with the requirements of Section 7.2C.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.1 for
progress payments and pursuant to Section 7.3 for final payment, which invoices
shall be in the form of Attachment G.

“Item” has the meaning set forth in Section 1 of Attachment J.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2.

“Lump Sum Amount” has the meaning set forth in Section 1 of Attachment J.

“Lump Sum Work” has the meaning set forth in Section 1 of Attachment J.

“Measured Quantity” is the actual quantity of each individual Item of Unit Price
Work completed in accordance with the Contract Documents, as measured by
Contractor and approved by Owner, in units of measure specified in the Schedule
of Fixed Prices. Measured Quantities shall not include unused quantities or
quantities for unauthorized or unapproved Work or for Work that is Defective.

“Mechanical Completion” means that all of the following has occurred in
accordance with this Agreement: (i) Contractor has completed all construction,
procurement, fabrication, assembly, erection, installation, inspection and
non-destructive testing; (ii) Contractor has completed a gauging/caliper pig
run, and made any required repairs; (iii) Contractor has completed hydrostatic
testing to ensure that the Work was correctly constructed, procured, fabricated,
assembled, erected, installed and tested, and is capable of being operated
safely and reliably; (iv) Contractor has dewatered and dried the Work to a
dewpoint of negative forty degrees Fahrenheit (-40ºF); (v) Contractor has
delivered notice to Owner that all of the requirements under this Agreement for
Mechanical Completion have occurred and the Work is ready for Natural Gas
Operations; (vi) Owner has accepted such Contractor notice as set forth in
Section 11.1; and (vii) Contractor has performed all other obligations required
under the Contract Documents for Mechanical Completion.

“Natural Gas Operations” means that all of the following has occurred: (i) Owner
has purged the Work of air, nitrogen or other inert gasses following
construction by Contractor; (ii) Owner has filled the Work with natural gas and
achieved operating pressure; and (iii) the Owner is capable of utilizing the
Work in performance of its intended commercial operations.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.1.

“Owner” has the meaning set forth in the preamble.

“Owner Indemnified Parties” means (i) Owner, its parent, Affiliates,
(ii) landowners granting Owner rights-of-way or similar real property interests,
and (iii) the respective co-owners, partners, joint venturers, members,
directors, officers, agents, and employees of each Person specified in clauses
(i) and (ii) above. An “Owner Indemnified Party” means any one of the Owner
Indemnified Parties.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. Owner designates Tarry Hutton as the Owner
Representative. Notification of a change in Owner Representative shall be
provided in advance, in writing, to Contractor.

“Owner’s Confidential Information” has the meaning set forth in Section 18.1.

 

4



--------------------------------------------------------------------------------

“Owner-Provided Equipment” means the equipment and materials listed in
Attachment K to be provided by Owner to Contractor. Such Owner-Provided
Equipment will be assembled, erected and installed by Contractor.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Project, the Site or the Work.

“Person” means any individual or any company, joint venture, corporation,
partnership, association, limited liability company, unincorporated organization
or other entity having legal capacity, including the Parties, any Subcontractors
and Sub-subcontractors, and their respective directors, officers, agents and
employees.

“Progress Reports” has the meaning set forth in Section 3.11A.

“Project” has the meaning set forth in the Project Scope of Work described in
Attachment K.

“Project Schedule” means the schedule of dates in which Contractor is required
to achieve certain stages of completion of the Work, including the Guaranteed
Mechanical Completion Date, Guaranteed Substantial Completion Date, and
Guaranteed Final Completion Date, as more particularly described in Section 5.2
and in Attachment E.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not interrupt, disrupt or interfere with the safe
and reliable operation or use of all or any part of the Project as more fully
described in Section 11.3 of this Agreement.

“Recovery Schedule” has the meaning set forth in Section 5.4.

“Retainage” means an amount equal to five percent (5%) of each payment up to
Final Completion, which shall be released in accordance with Section 7.6.

“Schedule of Fixed Prices” means the detailed schedule of Unit Price Work and
Lump Sum Work set forth in Section 4 of Attachment J (as may be modified by
Change Order) allocating the Estimated Contract Price among the various portions
of the Work. The Schedule of Fixed Prices shall be used as a basis to determine
the percent completion of the Lump Sum Work and the Fixed Unit Price for the
purposes of calculating payments owed to Contractor.

“Site” has the meaning set forth in the preamble, as further defined in the
Scope of Work, Attachment K.

“Specifications” means those documents consisting of the written requirements
for Equipment standards and workmanship for the Work, assembly, erection and
installation of the Owner-Provided Equipment, and performance of related
services, which are prepared by Engineer.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person who has a direct contract with Contractor to
manufacture or supply Equipment which is a portion of the Work, to lease
Construction Equipment to Contractor in connection with the Work, to install
Owner-Provided Equipment, to perform a portion of the Work or to otherwise
furnish labor or Equipment.

“Substantial Completion” means the stage in the progress of the Work following
Mechanical Completion, as certified by the Engineer and agreed to by Owner, when
the Work is complete in accordance with the Contract Documents except for Work
on the Punchlist in accordance with the requirements of this Agreement. Without
limiting the generality of the foregoing, the Work shall not be considered
Substantially Complete until all of the following have occurred: (i) Contractor
and Owner have agreed upon a Punchlist of items as set forth in Section 11.3;
(ii) any damages due and owing to Owner have been paid (directly or by offset at
Owner’s sole discretion); (iii) the entire Work has been completed (including
training, manuals and the delivery of all documentation required hereunder),
except for Work on the Punchlist, in accordance with the requirements of this
Agreement;

 

5



--------------------------------------------------------------------------------

(iv) Contractor has obtained all Permits for the Work as required by the
Contract Documents; (v) Contractor has delivered to Owner a fully executed
Interim Lien and Claim Waiver in the form of Schedule I-1, fully executed
Interim Lien and Claim Waivers from all Subcontractors in the form of Schedule
I-2 and, if requested by Owner, fully executed Interim Lien and Claim Waivers
from all Sub-subcontractors substantially in the form of Schedule I-2, covering
all Work up to the date of Substantial Completion; (vi) Contractor has assigned
to or provided Owner with all Warranties (other than those Warranties related to
Punchlist items) to the extent Contractor is obligated to do so pursuant to the
Contract Documents; (vii) Contractor has delivered notice to Owner that all of
the requirements under this Agreement for Substantial Completion have occurred,
and Owner has accepted such notice as set forth in Section 11.2; and
(viii) Contractor has performed all other obligations required under the
Contract Documents for Substantial Completion.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person who has a direct or indirect contract with
a Subcontractor or another Sub-subcontractor to manufacture or supply Equipment
which comprises a portion of the Work, to lease Construction Equipment to
Subcontractor or another Sub-subcontractor in connection with the Work, to
install Owner-Provided Equipment, to perform a portion of the Work or to
otherwise furnish labor or Equipment.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
value-added, sales and use taxes, gross receipts, license, payroll, federal,
state, local or foreign income, environmental, profits, premium, franchise,
property, excise, capital stock, import, stamp, transfer, employment,
occupation, generation, privilege, utility, regulatory, energy, consumption,
lease, filing, recording and activity taxes, levies, duties, fees, charges,
imposts and withholding, together with any and all penalties, interest and
additions thereto.

“Unit Price Work” has the meaning set forth in Section 1 of Attachment J.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Work” means all obligations, duties and responsibilities required of Contractor
pursuant to this Agreement, including all construction, procurement,
fabrication, erection, installation, manufacture, delivery, transportation and
storage of Equipment and Construction Equipment assembly, erection and
installation of Equipment and Owner-Provided Equipment delivery, transportation,
storage, workmanship, labor, inspection and any other services, work or things
furnished or used or required to be furnished or used, by Contractor in the
performance of this Agreement, including that set forth in Section 3.1,
Attachment K and any Corrective Work. The Work includes all Unit Price Work and
Lump Sum Work.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Unless expressly stated otherwise, reference in
this Agreement to an Article or Section shall be a reference to an Article or
Section contained in this Agreement (and not in any Attachments or Schedules to
this Agreement) and a reference in this Agreement to an Attachment or Schedule
shall be a reference to an Attachment or Schedule attached to this Agreement.

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner.

 

6



--------------------------------------------------------------------------------

2.2 Key Personnel. Attachment B sets forth a list of key personnel (“Key
Personnel” or “Key Persons”) from Contractor’s organization who shall be
assigned to the Work. Owner shall have the right, but not the obligation, at any
time to request that Contractor replace any Key Person with another employee
acceptable to Owner. In such event, Contractor shall replace such Key Person
without additional expense to Owner. Key Personnel shall not be removed or
reassigned without Owner’s prior written approval.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work performed by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontractors and Sub-subcontractors shall be
reputable, qualified firms with an established record of successful performance
in their respective trades performing identical or substantially similar work.
All Subcontracts and Sub-subcontracts shall be consistent with the terms of this
Agreement. NO SUBCONTRACTOR OR SUB-SUBCONTRACTOR IS INTENDED TO BE OR SHALL BE
DEEMED A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT. Contractor shall be fully
responsible to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors and of Persons employed by any of them, as Contractor is for
the acts or omissions of Persons directly employed by Contractor. The work of
any Subcontractor or Sub-subcontractor shall be subject to inspection by Owner
and its representatives to the same extent as the Work of Contractor. All
Subcontractors and Sub-subcontractors and their respective personnel are to be
instructed by Contractor in the terms and requirements of Owner-approved safety
and environmental protection policies and procedures. In the event that any
personnel do not adhere to such policies and procedures, such personnel shall be
removed by Contractor. In no event shall Contractor be entitled to any
adjustment of the Estimated Contract Price or Project Schedule as a result of
compliance with such policies and procedures or any removal of personnel
necessitated by non-compliance.

2.4 Subcontracts and Sub-subcontracts.

A. Proposed Subcontractors and Sub-subcontractors. Contractor shall, within
thirty (30) Days, prior to the selection of any Subcontractor, notify Owner in
writing of the intended selection of such Subcontractor and inform Owner
generally what portion of the Work such Subcontractor is performing. Owner shall
have the discretion to accept or reject any proposed Subcontractor, and
Contractor shall not enter into any Subcontract with a proposed Subcontractor
that is rejected by Owner. Any failure of Owner to accept a proposed
Subcontractor within twenty (20) Days shall be deemed to be a rejection of such
Subcontractor.

B. Terms of Subcontracts and Sub-subcontracts. In addition to the requirements
in Section 2.3 and without in any way relieving Contractor of its full
responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Subcontract and each Sub-subcontract shall contain all
provisions required by the Contract Documents or necessary to enable Contractor
to comply with the terms thereof, including that such Subcontract or
Sub-subcontract may be assigned to Owner without the consent of the respective
Subcontractor or Sub-subcontractor.

2.5 Contractor Investigations of the Site and Differing Site Conditions.

A. Contractor Investigations of the Site. Contractor represents that it has
investigated, examined, inspected, and thoroughly familiarized itself with the
Site and adjoining premises in connection with the Work to be performed, and
that it has thoroughly informed itself as to any connected difficulties known to
Contractor or that should have become known to Contractor pursuant to
Contractor’s investigation. Contractor further represents that Owner has made no
representation of any kind or nature with respect to the Site or adjoining
premises which are not contained in this Agreement. Commencement of the Work or
any portion thereof by Contractor shall be conclusive evidence that the Site is
in proper condition for the Work. By entering this Agreement with Owner,
Contractor further warrants and represents that it has taken into account all
reasonably foreseeable climatic conditions, the availability and costs of labor,
Equipment, and Construction Equipment, Owner’s scheduling requirements, and
potential Project congestion or disruption caused by the work of others
proceeding simultaneously with Contractor.

B. Differing Site Conditions. Contractor further agrees that it has made all
investigations and inspections that it deems necessary to perform the Work in
accordance with the Project Schedule, and understands the climate, terrain and
other difficulties that it may encounter in performing the Work in accordance
with the Project Schedule. Contractor warrants that it has the experience,
resources, qualifications and capabilities at its disposal to perform the Work
in accordance with the Project Schedule. Notwithstanding the foregoing, should
concealed or unknown conditions be encountered below the surface of the ground
or in

 

7



--------------------------------------------------------------------------------

existing structures which are at variance with information, if any, furnished by
Owner in writing under the Contract Documents, or which are of an unusual
nature, differing materially from those ordinarily encountered and generally
recognized as inherent in work of the character provided for in this Agreement,
then the Estimated Contract Price, Guaranteed Mechanical Completion Date,
Guaranteed Substantial Completion Date, and Guaranteed Final Completion Date may
be adjusted by Change Order; provided, however, that a condition precedent to
any such adjustment by Change Order shall be, in addition to any other
requirement for Change Orders, that Contractor notify Owner of such concealed or
unknown condition within twenty-four (24) hours of its discovery, and before the
condition is further disturbed.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work. The Work shall include all Equipment, Construction Equipment,
labor, workmanship, inspection, manufacture, fabrication, installation,
delivery, transportation, storage, assembly, erection and installation of
Owner-Provided Equipment and all other items or tasks that are set forth in the
Contract Documents to construct the Project. Contractor shall perform the Work
in accordance with Applicable Law and all other terms and provisions of the
Contract Documents. It is understood and agreed that the Work shall include any
incidental work that can reasonably be inferred as required and necessary to
complete the Project in accordance with the Contract Documents.

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. receive and unload Owner-Provided Equipment at the Site or other off-Site
locations designated by Owner, store such Owner-Provided Equipment at the Site
or such off-Site location, transport (if applicable) such Owner-Provided
Equipment from such off-Site location to the Site, and assemble, erect and
install the Owner-Provided Equipment in accordance with this Agreement,
including as required under Attachment K;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are consistent
with this Agreement, as set forth in Sections 2.3 and 2.4;

D. pay Subcontractors in a timely fashion in accordance with the respective
Subcontracts;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. obtain all Permits required to perform the Work as detailed in accordance
with the Specifications;

G. replace any Subcontractor(s) who fails to perform its Subcontract
obligations; and

H. obtain and manage all utilities as required by this Agreement, including
those required by Section 3.9.

3.3 Contractor’s Tools and Construction Equipment. Contractor shall furnish all
Construction Equipment necessary and appropriate for the timely and safe
completion of the Work in strict compliance with this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, Contractor shall be
responsible for damage to or destruction or loss of, from any cause whatsoever,
all Construction Equipment owned, rented or leased by Contractor or its
Subcontractors or Sub-subcontractors for use in performing the Work. Contractor
shall require all insurance policies (including policies of Contractor and all
Subcontractors and Sub-subcontractors) in any way relating to such Construction
Equipment to include clauses stating that each underwriter will waive all rights
of recovery, under subrogation or otherwise, against the Owner Indemnified
Parties.

3.4 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, in connection with its performance under this Agreement anyone not
skilled or qualified or otherwise unfit to perform the work assigned to such
Person. Contractor agrees to promptly remove (or to require any

 

8



--------------------------------------------------------------------------------

Subcontractor or Sub-subcontractor to remove) from its services in connection
with the Work any Person who does not meet the foregoing requirements.
NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE NO LIABILITY AND CONTRACTOR
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, OF WHATSOEVER KIND OR NATURE, WHICH
MAY ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
TERMINATING THE EMPLOYMENT OF OR REMOVING FROM THE WORK ANY SUCH EMPLOYEE WHO
FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE
SUCH EMPLOYEE REMOVED FROM THE WORK. Contractor shall replace any such employee
at its sole cost and expense.

B. Contractor and its Subcontractors and Sub-subcontractors and the personnel of
any of them shall not bring onto the Site: (i) any firearm of whatsoever nature
or any other object which in the sole judgment of Owner is determined to be a
potential weapon, unless Applicable Law requires Owner to allow such items on
the Site; (ii) alcoholic beverages of any nature; (iii) any substance that
creates a hazard and not related to the Work; (iv) illegal or non-prescription
drugs of any nature; or (v) any prescription drugs without a valid prescription.
Contractor and its Subcontractors and Sub-subcontractors shall abide by and
enforce the requirements of this Section 3.4B, and shall immediately remove from
the Work and the Site, in accordance with Section 3.4A, any employee or agent of
Contractor, Subcontractor or Sub-subcontractor who, in Owner’s sole judgment,
has violated the requirements of this Section 3.4B.

3.5 Clean-up. Contractor shall, to Owner’s satisfaction, at all times keep the
Site free from all waste materials or rubbish caused by the activities of
Contractor or any of its Subcontractors or Sub-subcontractors. Without
limitation of the foregoing, Contractor shall clean up all such waste materials
or rubbish at Owner’s request with reasonable notice. As soon as practicable
after the completion of all Punchlist items, Contractor shall with respect to
such Work remove, at its own cost, all Construction Equipment and other items
not constituting part of the Project and remove all waste material and rubbish
from the Site and restore the Site in accordance with all Permits and this
Agreement. In the event of Contractor’s failure to comply with any of the
foregoing, Owner may accomplish the same; provided, however, that Contractor
shall be liable for and pay to Owner (directly or by offset at Owner’s sole
option) all costs associated with such removal and/or restoration.

3.6 Safety and Security. Contractor recognizes that safety and physical security
are of paramount importance in the performance of the Work, and that Contractor
is responsible for performing the Work in a safe and physically secure manner.
Contractor agrees to provide or cause to be provided necessary training and
safety Construction Equipment, including properly functioning personal
protective equipment as appropriate and necessary for the performance of the
Work, to its employees, Subcontractors and Sub-subcontractors and enforce the
use of such training and safety Construction Equipment. Contractor also agrees
to provide a Site safety representative who shall be on-Site at all times during
performance of the Work. Contractor shall maintain all accident, injury and any
other records required by Applicable Law and this Agreement. Contractor shall
comply with all safety requirements imposed by Applicable Law for the safety of
Persons or property and shall conduct all Services in a safe and responsible
manner.

3.7 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, the Project or the Site, whether on the Site or
otherwise, Contractor shall take such action as may be reasonable and necessary
to prevent, avoid or mitigate injury, damage, or loss and shall, as soon as
possible, report any such incidents, including Contractor’s response thereto, to
Owner. If Contractor has not taken reasonable precautions for the safety of the
public or the protection of the Work, and such failure creates an emergency
requiring immediate action, then Owner may, but shall be under no obligation to,
take reasonable action as required to address such emergency. The taking of any
such action by Owner, or Owner’s failure to take any action, shall not limit
Contractor’s liability.

3.8 Books, Records and Audits. Contractor shall keep full and detailed books,
construction logs, records, daily reports, accounts, schedules, payroll records,
receipts, statements, electronic files, correspondence and other pertinent
documents as may be necessary for proper management under this Agreement, as
required under Applicable Law or this Agreement, and in any way relating to this
Agreement (“Books and Records”). Contractor shall maintain all such Books and
Records in accordance with generally accepted accounting principles applicable
in the United States, and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion of the Project, or such greater
period of time as may be required under Applicable Law. Upon reasonable notice,
Owner and any of its representatives shall have the right to audit or to have
audited Contractor’s Books and Records with respect to: (i) any documents
relating to safety, security, quality or Permits, and (ii) any amounts billed
under unilateral Change Orders executed in accordance with this Agreement;
provided, however, such parties shall not have the right to audit or have
audited Contractor’s Books and Records in connection with the internal
composition of any compensation that is fixed in amount hereunder, such as the

 

9



--------------------------------------------------------------------------------

composition of any fixed or unit pricing or the composition of any markups,
fixed percentages or multipliers. When requested by Owner, Contractor shall
provide the auditors with reasonable access to all such Books and Records, and
Contractor’s personnel shall cooperate with the auditors to effectuate the audit
or audits hereunder. The auditors shall have the right to copy all such Books
and Records. Contractor shall bear at its own cost and expense all costs
incurred by it in assisting Owner with audits performed pursuant to this
Section 3.8. Contractor shall include audit provisions identical to this
Section 3.8 in all Subcontracts. The restrictions in this Section 3.8 to the
audit rights shall not control over any rights such parties have under
Applicable Law in discovery in any arbitration arising out of Section 17.2 of
this Agreement.

3.9 Temporary Utilities, Roads, Facilities and Storage. Contractor shall
provide, maintain, and remove from the Site upon Final Completion of the Work,
all temporary offices, structures for the use of its employees, sheds, and
storage facilities, complete with all related utilities (i.e., electricity,
water, communication, cable, telephone, waste and sewer). Contractor shall
provide all temporary utilities necessary to perform and test the Work.
Contractor shall construct and maintain temporary access and haul roads as may
be necessary for the proper performance of the Work. Roads constructed on the
Site shall be subject to Owner’s written approval. All Equipment and other items
comprising part of the Work stored at a location other than on the Site shall be
segregated from other goods, and shall be clearly marked as “Property of
Cheniere Creole Trail Pipeline, L.P.” Contractor shall maintain storage areas
for such Equipment and other items in an orderly condition.

3.10 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the
Site; provided, however, that Contractor, Subcontractor or any Sub-subcontractor
may bring onto the Site such Hazardous Materials as are necessary to perform the
Work so long as the same is done in compliance with Applicable Law and the
Contract Documents, and Contractor shall remain responsible and strictly liable
for all such Hazardous Materials. If Contractor or any Subcontractor or
Sub-subcontractor encounter pre-existing Hazardous Materials at the Site, and
Contractor or any Subcontractor or Sub-subcontractor knows or reasonably
suspects that such material is Hazardous Material, Contractor and its
Subcontractors and Sub-subcontractors shall immediately stop Work in the
affected area and notify Owner and Engineer. If under such circumstances
Contractor or any of its Subcontractors or Sub-subcontractors fail to stop Work
and provide written notification to Owner and Engineer, Contractor shall be
liable to Owner in accordance with Section 16.1D. Contractor shall, at its own
expense, dispose of all non-hazardous wastes and Hazardous Materials generated
during performance of the Work or brought on-Site by Contractor, Subcontractors
or Sub-subcontractors at approved disposal facilities off-Site which are
permitted to receive such wastes and Hazardous Materials.

3.11 Reports and Meetings.

A. Reports. Contractor shall provide Owner with one (1) hardcopy and one
(1) electronic copy of progress reports and such other information as reasonably
requested by Owner, including (i) safety incident reports within three
(3) Business Days of the occurrence of any such incident, including “near miss”
incidents wherein no individual was injured or property was damaged; provided,
however, preliminary safety incident reports shall be provided within
twenty-four (24) hours of such incident; and (ii) progress reports twice per
month (“Progress Reports”), in a form acceptable to Owner reflecting the actual
progress of the Work against the CPM Schedule, including information on the
status of materials and Equipment which may be in the course of preparation or
manufacture. Contractor shall submit the Progress Report with the Invoice for
such period, and the Progress Report shall cover activities up through the end
of the previous period. Contractor shall provide Owner with the number of copies
of such reports and shall arrange for the distribution thereof as Owner may
reasonably request.

B. Meetings. As requested by Owner, Contractor shall meet with Owner, and secure
the attendance of those personnel whose attendance may be requested by Owner. At
a minimum, meetings shall be held twice per month to review the Progress Report
for that period.

3.12 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Contractor may, at the
sole discretion of Owner, be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

3.13 Cooperation with Others. Contractor acknowledges that Owner, other
contractors and other subcontractors or other Persons may be working at the Site
during the performance of this Agreement and the Work or use

 

10



--------------------------------------------------------------------------------

of certain facilities may be interfered with as a result of such concurrent
activities. Contractor shall coordinate the Work with the work of Owner’s other
contractors, if any, in such manner to ensure that no delay or interference in
completion of any part or all of the Project. Contractor shall perform all
cutting, fitting, patching, sleeving, grouting, and sealing of the Work that
(i) may be required to fit the Work to the work of others, to receive the work
of others, or to be received by the work of others, as shown in or reasonably
implied by the Contract Documents, (ii) is required or reasonably implied by the
Contract Documents to achieve consistency and compatibility with the design
elements being penetrated, or (iii) is required or reasonably implied by
Applicable Law.

3.14 Responsibility for Property. Contractor shall plan and conduct the
performance of the Work so that neither Contractor nor any of its Subcontractors
or Sub-subcontractors shall (i) enter upon lands (other than the Site) or
waterbodies in their natural state unless authorized by Owner in writing;
(ii) close or obstruct any utility installation, highway, waterway, harbor, road
or other property unless and until Permits and Owner’s written permission
therefore have been obtained; (iii) disrupt or otherwise interfere with the
operation of any portion of any pipeline, telephone, conduit or electric
transmission line, ditch, navigational aid, dock or structure unless and until
otherwise specifically authorized by Owner in writing; (iv) damage any property
in (ii) or (iii); and (v) damage or destroy maintained, cultivated or planted
areas or vegetation (such as trees, plants, shrubs, shore protection, paving, or
grass) on the Site or adjacent thereto which, as determined by Owner, do not
interfere with the performance of this Agreement. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. Contractor shall be fully responsible for all
damages, losses, costs and expenses arising out of damage to the Site and shall
promptly restore at its own cost and expense the Site to the condition it was in
before such damage. Contractor and its Subcontractors and Sub-subcontractors
shall coordinate and conduct the performance of the Work so as to not interfere
with or disrupt the use and peaceful enjoyment of any adjacent property to the
Site.

3.15 Used or Salvaged Materials. If, after Substantial Completion and prior to
Final Completion, Contractor has any Equipment that it purchased for the Project
but did not incorporate into the Project, and if Contractor does not desire to
keep such Equipment for its own use, Owner has the option of either taking such
Equipment at no cost to Owner or requiring that Contractor haul such Equipment
off the Site at Contractor’s cost and expense; provided that if such Equipment
was purchased pursuant to a unilateral Change Order in accordance with
Section 6.1C or 6.2D, Owner shall have the right, at its option, to keep such
Equipment for no additional cost or require that Contractor haul such Equipment
off the Site at Contractor’s cost and expense.

3.16 Compliance with Real Property Interests. Contractor shall, in the
performance of the Work, comply, and cause all Subcontractors to comply, with
any easement, lease, right-of-way or other property interests that affect or
govern the Site or any other real property used for the purposes of completing
the Work, including any insurance or indemnification restrictions or obligations
therein, to the extent such easement, lease, right-of-way or other property
interests relate to the performance of the Work.

3.17 Layout. Contractor shall be responsible for its layout, and shall protect
and preserve all installed engineering data, benchmarks, and other layout
points. Contractor shall take all necessary precautions to ensure that such data
are not damaged, destroyed, altered, or changed. Re-engineering or
reinstallation, if required, shall be performed at Contractor’s sole cost and
expense.

3.18 Substitutions. Contractor shall not make any substitutions for Equipment or
manufacturers in the Drawings or Specifications without Owner’s prior written
approval. All requests for substitutions shall be submitted in writing to
Engineer and Owner. Such requests shall include supporting data and samples, if
required to permit a fair evaluation of the quality, serviceability, warranty,
and other pertinent aspects of the proposed substitute. Requests for
substitutions shall also state the effect of the substitute on the cost and the
Project Schedule. Substitutions will be considered only if Owner receives the
advantage of lesser cost with no decrease in quality, an earlier Guaranteed
Mechanical Completion Date, or both. Owner may accept or reject a proposed
substitution in its sole discretion. If a substitution is approved by Owner in
writing, Contractor shall assume all risks and costs for adjustment of all Work
affected by the substitution and any delays occasioned by its use.

ARTICLE 4

OWNER’S RESPONSIBILITIES

4.1 Payment. Owner shall timely pay the Contract Price in accordance with the
provisions of Article 7.

 

11



--------------------------------------------------------------------------------

4.2 Access to the Site. Owner shall provide Contractor with reasonable access to
the Site on which the Project is to be physically situated. Subject to
Section 3.13, such access on the Site shall be sufficient to permit Contractor
to progress with the Work without substantial interruption or interference.

4.3 Owner-Provided Equipment. Owner shall provide the Owner-Provided Equipment
as set forth in Attachment K.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

5.1 Commencement of Work. Contractor shall not commence performance of the Work
until Owner issues the notice to proceed in the form attached hereto as
Attachment C (“Notice to Proceed”) authorizing the same pursuant to the terms
and conditions of this Agreement. Upon Contractor’s receipt from Owner of the
NTP, Contractor shall immediately commence with the performance of the Work
specified in such NTP. If Owner issues the NTP after July 31, 2007, then
Contractor shall be entitled to a Day for Day extension to the Guaranteed
Mechanical Completion Date for each Day of delay.

5.2 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule set forth in this Section 5.2 and in Attachment E.

A. Guaranteed Mechanical Completion Date. Contractor shall achieve Mechanical
Completion of the Work no later than January 31, 2008 (“Guaranteed Mechanical
Completion Date”). The Guaranteed Mechanical Completion Date shall only be
adjusted by Change Order as provided under this Agreement.

B. Guaranteed Substantial Completion Date. Contractor shall achieve Substantial
Completion of the Work no later than twenty-nine (29) Days after achieving
Mechanical Completion (“Guaranteed Substantial Completion Date”). The Guaranteed
Substantial Completion Date shall only be adjusted by Change Order as provided
under this Agreement.

C. Guaranteed Final Completion Date. Contractor shall achieve Final Completion
of the Work no later than thirty-one (31) Days after achieving Substantial
Completion (“Guaranteed Final Completion Date”). The Guaranteed Final Completion
Date shall only be adjusted by Change Order as provided under this Agreement.

5.3 CPM Schedule.

A. CPM Schedule Submission. On or prior to execution of this Agreement,
Contractor shall prepare and submit to Owner for its review and written approval
a detailed critical path method schedule for the Project (“CPM Schedule”). Owner
may issue written comments, proposed changes and/or written approval or
disapproval of such CPM Schedule. The CPM Schedule shall, at a minimum,
(i) include separate activities for each portion of the Project, (ii) be fully
integrated and shall be consistent with the Project Schedule, and (iii) show an
uninterrupted critical path from the NTP through Substantial Completion and
Final Completion of the Project. With respect to each activity in the CPM
Schedule, the CPM Schedule shall show the activity number, activity description,
early start and early finish dates, late start and late finish dates, duration,
total float value, and responsible Contractor, Subcontractor or other parties.
The CPM Schedule shall represent Contractor’s best judgment as to how it shall
complete the Work in compliance with the Project Schedule, including the
Guaranteed Mechanical Completion Date, Guaranteed Substantial Completion Date,
and the Guaranteed Final Completion Date. The CPM Schedule shall be submitted in
hard copy and also in its native electronic format, provided on a computer
diskette. Once the CPM Schedule and the required submittals have been reviewed
and approved by Owner, such version of the CPM Schedule shall be the baseline
CPM Schedule for the Work.

B. Progress Updates to CPM Schedule. After approval by Owner of the baseline CPM
Schedule described in Section 5.3A, Contractor shall manage and update (no less
frequently than once per week) the CPM Schedule. Each updated CPM Schedule shall
meet the requirements of Section 5.3A, and in addition shall (i) at a minimum,
be prepared with the same level of detail as the baseline CPM Schedule,
(ii) reflect the Work as actually performed or as forecasted, and (iii) show any
other information requested by Owner. Contractor shall submit to Owner current
updates to the CPM Schedule on a periodic basis, which shall be submitted with
each

 

12



--------------------------------------------------------------------------------

Progress Report and Invoice. Contractor shall promptly correct any errors or
inconsistencies in the updates to the CPM Schedule identified to Contractor by
Owner and resubmit a corrected update for Owner’s review.

C. Approval of Baseline CPM Schedule and Updates to CPM Schedule. Owner’s review
and approval, or lack of review or approval, of the baseline CPM Schedule and
any updated CPM Schedule shall not relieve Contractor of any obligations for the
performance of the Work, change the Guaranteed Mechanical Completion Date,
Guaranteed Substantial Completion Date, or the Guaranteed Final Completion Date,
nor shall it be construed to establish the reasonableness of the CPM Schedule.

5.4 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the CPM Schedule or Progress Report show that any activity
on the critical path of the CPM Schedule is delayed such that Substantial
Completion or Final Completion of the Work will occur fourteen (14) or more Days
after the Guaranteed Mechanical Completion Date, Guaranteed Substantial
Completion Date, or Guaranteed Final Completion Date, and (ii) Contractor or any
of its Subcontractors or Sub-subcontractors are in Owner’s reasonable judgment
responsible for such delay, Owner may, in addition to any other remedies that it
may have under this Agreement, require that Contractor prepare, at Contractor’s
cost, a schedule to explain and display how it intends to regain compliance with
the CPM Schedule (“Recovery Schedule”). After the written notification by Owner
of the requirement for a Recovery Schedule, Contractor shall:

A. Prepare the Recovery Schedule and submit it to Owner for its review within
five (5) Days of such written notification. The Recovery Schedule shall
represent Contractor’s best judgment as to how it shall regain compliance with
the CPM Schedule.

B. Participate in a conference with Owner, and with any other Person, including
Subcontractors and Sub-subcontractors, whom Owner designates to participate, to
review and evaluate the Recovery Schedule. Any revisions to the Recovery
Schedule as a result of this review shall be resubmitted for review by Owner.

C. Perform the Work in accordance with the Recovery Schedule. In preparing and
executing the Recovery Schedule, Contractor shall take all steps necessary to
regain compliance with the CPM Schedule, including establishing additional
shifts, hiring additional manpower, paying or authorizing overtime, providing
additional Construction Equipment, and resequencing activities.

Owner’s requirement, review and approval of the Recovery Schedule shall not
relieve Contractor of any obligations for the performance of the Work, change
any dates in the Project Schedule, or be construed to establish the
reasonableness of the Recovery Schedule.

5.5 Acceleration and Acceleration Schedule. Even if the Work is otherwise in
compliance with the CPM Schedule, Owner may, at any time, direct Contractor by
unilateral or mutually agreed Change Order to accelerate the Work by, among
other things, establishing additional shifts, paying or authorizing overtime,
providing additional Construction Equipment or expediting Equipment. In the
event of this directive, Owner’s sole liability shall be to pay Contractor any
documented costs clearly and solely attributable to such acceleration. Such
costs may include any shift differential, premium, or overtime payments to
workers or field supervisors and other employees of Contractor dedicated to the
Work on a full-time basis actually incurred over and above Contractor’s normal
rates, and overtime charges for Construction Equipment. Any adjustment to the
Estimated Contract Price or any other Changed Criteria that the Parties agree
will be changed by Owner’s acceleration of the Work shall be implemented by
Change Order. If Owner directs Contractor to accelerate the Work, Contractor
shall immediately commence and diligently perform the acceleration of the Work,
and shall prepare a schedule, for Owner’s review and approval, to explain and
display how it intends to accelerate the Work and how that acceleration will
affect the critical path of the CPM Schedule (the “Acceleration Schedule”). The
Owner-approved Acceleration Schedule shall be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work. Owner’s
requirement, review and approval of the Acceleration Schedule shall not
constitute an independent evaluation or determination by Owner of the
workability, feasibility, or reasonableness of the Acceleration Schedule.

 

13



--------------------------------------------------------------------------------

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Owner shall be entitled to a Change Order
upon request in accordance with this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner within five (5) Days with a written
statement setting forth the effect, if any, which such proposed Change Order
would have on the Estimated Contract Price, the Guaranteed Mechanical Completion
Date, the Guaranteed Substantial Completion Date, the Guaranteed Final
Completion Date or any other obligation or potential liability of Contractor
hereunder (collectively or individually, the “Changed Criteria”). The written
statement shall include all information required by Section 6.5B.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order, which shall be in the
form of Schedule D-1 and such Change Order shall become binding on the Parties,
as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Business Days of Contractor’s receipt of Owner’s proposed
Change Order, or if Owner desires that the proposed changed Work set forth in
the proposed Change Order commence immediately without the requirement of a
written statement by Contractor as required under Section 6.1A, Owner may, by
issuance of a unilateral Change Order in the form attached hereto as
Schedule D-2, require Contractor to commence and perform the changed Work
specified in the unilateral Change Order, at Owner’s option, either (i) on a
time and materials basis using the rates set forth in Schedule D-3 or, if not
therein, at rates not to exceed then-current market rates with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible, or (ii) in
accordance with the outcome of the Dispute resolution procedures set forth in
Article 17; provided, however, that Contractor shall perform the Work as
specified in such unilateral Change Order and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement and any previously
agreed Change Orders pending resolution of the Dispute. When Owner and
Contractor agree on the effect of such unilateral Change Order on all of the
Changed Criteria, such agreement shall be recorded by execution by the Parties
of a Change Order in the form attached hereto as Schedule D-1, which shall
supersede the unilateral Change Order previously issued and relating to such
changed Work. Contractor shall be considered to be in Default under Section 15.1
should it (i) fail to commence the performance of the changed Work or other
obligations required in such unilateral Change Order within three (3) Business
Days of receipt of such unilateral Change Order (or within such other time
specified in such unilateral Change Order) or (ii) fail to diligently perform
the changed Work or other obligations required in such unilateral Change Order.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. Acts or omissions of Owner that constitute a material breach of this
Agreement by Owner and materially and adversely affect Contractor’s actual cost
(which costs shall be adequately documented and supported) of performance of the
Work or ability to perform any material requirement under this Agreement and,
with respect to delays (as that term is defined Section 6.9) caused by Owner or
any Person acting on behalf or under the control of Owner, compensation and a
time extension to the Project Schedule to the extent allowed under Section 6.8;

2. Force Majeure to the extent allowed under Section 6.7A;

3. Acceleration of the Work ordered by Owner pursuant to Section 5.5, provided
that a Change Order has been issued;

4. To the extent expressly permitted under Section 12.2A; or

 

14



--------------------------------------------------------------------------------

5. Suspension in Work ordered by Owner pursuant to Section 15.3.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order, a
detailed explanation of the proposed change and Contractor’s reasons for
proposing the change, all documentation necessary to verify the effects of the
change on the Changed Criteria, and all other information required by
Section 6.5. Any adjustments to the Estimated Contract Price shall be requested
on a unit price or lump sum basis and shall be derived from the rates set forth
in Schedule D-3 to the extent applicable, or, if not therein, derived from rates
not to exceed then-current market rates.

C. If Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, then Owner shall issue such Change Order, which shall be in the form
of Schedule D-1, and such Change Order shall become binding on the Parties as
part of this Agreement upon execution thereof by the Parties.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
ten (10) Business Days of Owner’s receipt of Contractor’s written notice and
proposed Change Order and all other required information, or if Owner desires
that the proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within ten (10) Business Days of Owner’s receipt of Contractor’s written
notice and proposed Change Order, then the dispute shall be resolved as provided
in Article 17. Pending resolution of the dispute, Contractor shall continue to
perform the Work required under this Agreement, and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement, any Change Orders and
any previously agreed or unilateral Change Orders.

6.3 Estimated Contract Price Adjustment; Contractor Documentation. If a Change
Order is executed on a time and materials basis pursuant to Section 6.1C or
6.2D, then the Estimated Contract Price shall be adjusted using rates set forth
in Schedule D-3, or, if not therein, at rates not to exceed then-current market
rates. Contractor shall use reasonable efforts to minimize such costs
(consistent with the requirements of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Change Orders agreed pursuant
to Section 6.1B or 6.2C by the Parties, and unilateral Change Orders entered
into pursuant to Section 6.1C or 6.2D on a time and materials basis and which
the Parties have subsequently agreed upon the effect of such unilateral Change
Order and executed a superseding and mutually agreed upon Change Order as
provided in Section 6.1B or 6.2C shall constitute a full and final settlement
and accord and satisfaction of all effects of the change as described in the
Change Order upon the Changed Criteria and shall be deemed to compensate
Contractor fully for such change. Accordingly, Contractor expressly waives and
releases any and all right to make a claim or demand or to take any action or
proceeding against Owner for any other consequences arising out of, relating to,
or resulting from such change reflected in such Change Order, whether the
consequences result from such change reflected in such Change Order, including
any claims or demands that any Change Order or number of Change Orders,
individually or in the aggregate, have impacted the unchanged Work.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Estimated
Contract Price, the Project Schedule, the Guaranteed Mechanical Completion Date,
Guaranteed Substantial Completion Date, or Guaranteed Final Completion Date, or
any other modification to any other obligation of Contractor under this
Agreement for any circumstance that Contractor has reason to believe may give
rise to a right to request the issuance of a Change Order, Contractor shall,
with respect to each such circumstance:

A. notify Owner in writing of the existence of such circumstance within seven
(7) Days of the date that Contractor knew or reasonably should have known of the
first occurrence or beginning of such circumstance, provided that if such
circumstance is an emergency, notice shall be given immediately. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, the cost and time consequences of such
circumstance and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided the notice

 

15



--------------------------------------------------------------------------------

expressly states that the circumstance is continuing and includes Contractor’s
best estimate of the time and cost consequences of such circumstance; and

B. submit to Owner a request for a proposed Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than seven
(7) Days after the completion of each such circumstance, together with a written
statement (i) detailing why Contractor believes that a Change Order should be
issued, plus all documentation reasonably requested by or necessary for Owner to
determine the factors necessitating the possibility of a Change Order and all
other information and details expressly required under this Agreement; and
(ii) setting forth the effect, if any, which such proposed Change Order would
have for the Work on any of the Changed Criteria.

The Parties acknowledge that Owner will be prejudiced if Contractor fails to
provide the notices and proposed Change Orders as required under this
Section 6.5, and agree that such requirements are an express condition precedent
necessary to any right for an adjustment in the Estimated Contract Price, the
Project Schedule, the Guaranteed Mechanical Completion Date, Guaranteed
Substantial Completion Date, or Guaranteed Final Completion Date, any Work, or
any other modification to any other obligation of Contractor under this
Agreement. Verbal notice, shortness of time, or Owner’s actual knowledge of a
particular circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5.

6.6 Adjustment Only Through Change Order. No change in the requirements of this
Agreement, whether an addition to, deletion from, suspension of or modification
to this Agreement, including any Work, shall be the basis for an adjustment for
any change in the Estimated Contract Price, the Project Schedule (including the
Guaranteed Mechanical Completion Date, Guaranteed Substantial Completion Date,
or Guaranteed Final Completion Date), any Work or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued in accordance with and in strict compliance with the
requirements of this Article 6. Contractor shall not perform any change in the
Work unless and until such change is authorized pursuant to this Article 6, and
should Contractor perform or claim to perform any changes in the Work prior to
authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor express or implied acceptance of additions, deletions,
suspensions or modifications to this Agreement, including any Work, and no claim
that Owner has been unjustly enriched by any such addition, deletion, suspension
or modification to this Agreement, whether or not there is in fact any such
unjust enrichment, shall be the basis for any claim for an adjustment in the
Estimated Contract Price, the Project Schedule (including the Guaranteed
Mechanical Completion Date, Guaranteed Substantial Completion Date, or
Guaranteed Final Completion Date), any Work or any other obligations of
Contractor under this Agreement.

6.7 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of any Work
is delayed by Force Majeure, then Contractor shall be entitled to an extension
to the Guaranteed Mechanical Completion Date if such delay affects the
performance of any Work that is on the critical path of the CPM Schedule and
causes Contractor to complete the Work beyond the Guaranteed Mechanical
Completion Date, but only if Contractor is unable to proceed with other portions
of the Work so as not to cause a delay in the Guaranteed Mechanical Completion
Date, and Contractor complies with the notice and Change Order request
requirements in Section 6.5 and the mitigation requirements in Section 6.10. The
Parties agree that Contractor’s sole remedy for such delay shall be an
adjustment to the Guaranteed Mechanical Completion Date pursuant to a Change
Order. Any adjustment to the Project Schedule shall be recorded in a Change
Order.

B. Owner Relief. Subject to Section 6.7C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed by Force Majeure.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.8 Delay Caused by Owner or Changes in the Work. Should Owner or any Person
acting on behalf of or under the control of Owner delay the commencement,
prosecution or completion of any Work, and if such delay is not in any way
attributable to Contractor or its Subcontractors or Sub-subcontractors but is
caused by Owner’s material breach of an express obligation of Owner under this
Agreement or is caused by Owner’s ordering a change in the Work (provided that a
Change Order has been issued in accordance with Section 6.1), then Contractor
shall be entitled to an adjustment in

 

16



--------------------------------------------------------------------------------

the Estimated Contract Price and an extension to the Guaranteed Mechanical
Completion Date if (i) such delay affects the performance of any Work that is on
the critical path of the CPM Schedule, (ii) such delay causes Contractor to
complete the Work beyond the Guaranteed Mechanical Completion Date,
(iii) Contractor is unable to proceed with other portions of the Work so as not
to cause a delay in the Guaranteed Mechanical Completion Date and
(iv) Contractor complies with the notice and Change Order request requirements
in Section 6.5 and the mitigation requirements of Section 6.10. Any adjustment
to the Estimated Contract Price shall be for reasonable, additional direct costs
incurred by Contractor for such delay meeting the requirements of this
Section 6.8, and any adjustments to the Estimated Contract Price or the
Guaranteed Mechanical Completion Date shall be recorded in a Change Order. The
Parties agree that if they execute a Change Order with respect to any change in
the Work described in this Section 6.8, any delay arising out of such change in
the Work and meeting the requirements of this Section 6.8 shall be included in
the Change Order incorporating such change in the Work.

6.9 Delay. For the purposes of Sections 6.2A.1, 6.6 and 6.8, the term “delay”
shall include hindrances, disruptions or obstructions, or any other similar term
in the industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.10 Contractor Obligation to Mitigate Delay. With respect to Sections 6.6 and
6.8, in no event shall Contractor be entitled to any adjustment to the Project
Schedule or adjustment to the Estimated Contract Price for that portion of delay
to the extent Contractor could have taken, but failed to take, reasonable
actions to mitigate such delay.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price and Estimated Contract Price. As compensation in full to
Contractor for the full and complete performance of the Work and all of
Contractor’s other obligations under this Agreement with respect to the Work,
Owner shall pay and Contractor shall accept the sum of (i) the product of the
Fixed Unit Prices multiplied by the Measured Quantities for all Unit Price Work
performed in accordance with this Agreement, plus (ii) the sum of the Lump Sum
Amounts for all Lump Sum Work performed in accordance with this Agreement (the
“Contract Price”). Contractor shall not bill Owner for any costs relating to any
portion of the Work in excess of the Estimated Contract Price specified in
Attachment J without obtaining Owner’s written approval prior to incurring such
costs. The Estimated Contract Price, Fixed Unit Prices, and the Lump Sum Amounts
are subject to adjustment only by Change Order as provided in Article 6. The
Estimated Contract Price includes all Taxes, costs, charges, and expenses of
whatever nature applicable to the Work.

7.2 Interim Payments.

A. Invoices. Each week, Contractor shall submit to Owner and Engineer an Invoice
for all Work completed during the prior week, if any, which Invoice shall be in
the amount equal to the payment due for such completed Work, less Retainage as
set forth in Section 7.2B. Such Invoice shall also include amounts properly due
and owing for Work performed during the prior week and pursuant to a unilateral
Change Order issued pursuant to Section 6.1C or 6.2D, less Retainage. All
Invoices shall be in the form of Attachment G, and shall include all
documentation supporting its request for payment as required under this
Agreement. Contractor shall provide documentation such as invoices and receipts
supporting all amounts billed for unilateral Change Orders issued pursuant to
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement, including Sections 7.5 and 13.1. Payments shall
be made in U.S. Dollars to an account designated by Contractor.

B. Payments. Each Invoice shall be based upon the Schedule of Fixed Prices in
Attachment J, and each Invoice shall indicate the percentage of completion of
each portion of the Work as of the end of the period covered by the Invoice.
Subject to other provisions of this Agreement, the amount stated in each Invoice
shall be computed as follows:

1. for Unit Price Work, except Base Lay Mobilization/Demobilization, multiply
the Fixed Unit Price by the Measured Quantity; provided that for Work that
constitutes a portion of Item A1 in Attachment J, multiply the Fixed Unit Price
of Item A1 by the Measured Quantity by the Allocated Percentage for that portion
of the Work;

2. add, to the first three (3) Invoices only, for Base Lay
Mobilization/Demobilization, one-third (1/3) of the estimated cost of Base Lay
Mobilization/Demobilization, as calculated in accordance with Section 2.e of
Attachment J;

 

17



--------------------------------------------------------------------------------

3. add, for the Lump Sum Work, the product of the Lump Sum Amount for the
applicable Item of Lump Sum Work multiplied by the percentage completion for
such portion of the Lump Sum Work as of the end of the period covered by the
Invoice;

4. subtract Retainage;

5. subtract the aggregate of previous progress payments made by Owner; and

6. subtract amounts, if any, for which Owner has the right to withhold under
this Agreement.

C. Interim Lien and Claim Waivers. Each Invoice received by Owner prior to Final
Completion of the Project shall be accompanied by (i) a fully executed Interim
Lien and Claim Waiver from Contractor in the form of Schedule I-1 for all Work
performed through the date for which payment is requested, (ii) fully executed
Interim Lien and Claim Waivers from each Subcontractor in the form set forth in
Schedule I-2 for all Work performed through the date for which payment is
requested and (iii) if requested by Owner, fully executed Interim Lien and Claim
Waivers from all Sub-subcontractors requested in substantially the form set
forth in Schedule I-2 for all Work performed through the date for which payment
is requested. Interim Lien and Claim Waivers, however, shall not be required
from Subcontractors or Sub-subcontractors until they have performed Work, and
Subcontractors and Sub-subcontractors shall be required to submit additional
Interim Lien and Claim Waivers only if they have performed Work not covered by a
previous Interim Lien and Claim Waiver. Submission of all Interim Lien and Claim
Waivers is a condition precedent to payment of any Invoice.

D. Review and Approval. Each Invoice shall be reviewed by Engineer and Owner
and, upon Engineer’s or Owner’s reasonable request, Contractor shall furnish
such additional supporting documentation and certificates and provide such
further information as may be reasonably requested. Unless disputed by Owner,
each Invoice (less the Retainage and any withholdings allowed under this
Agreement) shall be due and payable via wire transfer seven (7) days after such
Invoice; provided that, the Invoice is submitted via electronic mail or via
facsimile, and all documentation required under this Agreement, is received by
Owner. If an Invoice is disputed by Owner, then payment shall be made for all
undisputed amounts and the Dispute shall be resolved pursuant to Article 17.
Payment on disputed amounts shall be made as soon as such dispute is resolved.

7.3 Final Completion and Final Payment. Upon Final Completion of the Project,
Contractor shall, in addition to any other requirements in this Agreement for
achieving Final Completion, including those requirements set forth in
Section 1.1 for the definition of Final Completion, submit to Owner a fully
executed final Invoice in the form attached hereto as Attachment G, along with
(i) a statement summarizing and reconciling all previous Invoices, payments and
Change Orders, (ii) an affidavit that all payrolls, Taxes, liens, charges,
claims, demands, judgments, security interests, bills for Equipment, and any
other indebtedness connected with the Work have been paid, (iii) fully executed
Final Lien and Claim Waiver from Contractor in the form of Schedule I-3,
(iv) fully executed Final Lien and Claim Waivers from each Subcontractor in the
form set forth in Schedule I-4, and (v) if requested by Owner, fully executed
Final Lien and Claim Waivers from each Sub-subcontractor in substantially the
form set forth in Schedule I-4. No later than thirty (30) Days after receipt by
Owner of such final Invoice and all requested documentation and achieving Final
Completion, Owner shall, subject to its rights to withhold payment under this
Agreement, pay Contractor the balance of the Contract Price, including all
Retainage.

7.4 Payments Not Acceptance of Work. Owner shall not be obligated to make any
payments hereunder or release any Retainage or payments withheld, at any time in
which (i) a Contractor Default shall have occurred and is continuing, or (ii) an
event has occurred which, with the passage of time, will constitute a Contractor
Default. Owner may, upon prior written notice to Contractor, offset any amount
due and payable from Contractor to Owner against any amount due and payable to
Contractor hereunder. No payment made hereunder by Owner shall be considered as
approval or acceptance of any Work by Owner or a waiver of any claim or right
Owner may have hereunder. All payments shall be subject to correction or
adjustment in subsequent payments.

7.5 Payments Withheld. In addition to Retainage and disputed amounts set forth
in an Invoice, Owner may, in addition to any other rights under this Agreement,
at law or in equity, withhold payment on an Invoice or a portion thereof, in an
amount and to such extent as may be reasonably necessary to protect Owner from
loss due to (i) Defective Work not remedied in accordance with this Agreement;
(ii) any breach by Contractor of any term or provision of this Agreement;
(iii) the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with

 

18



--------------------------------------------------------------------------------

Applicable Law; (iv) amounts paid by Owner to Contractor in a preceding month
incorrectly or for which there was insufficient or inaccurate supporting
information; (v) failure of Contractor to make payments to Subcontractors as
required under their respective Subcontracts; (vi) any other costs or
liabilities which Owner has incurred or will incur for which Contractor is
responsible; (vii) liens or other encumbrances on all or a portion of the Site
or the Work, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them; or (viii) any other reason for
which Owner is entitled to withhold payment under this Agreement.

7.6 Release of Retainage. Within thirty (30) Days after Final Completion and
Owner’s receipt of an Invoice therefore, Owner shall, subject to its right to
withhold under this Agreement, release to Contractor all Retainage with the
final payment made pursuant to Section 7.3.

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title. Title to all or any portion of the Work shall pass to Owner upon the
earlier of (i) payment by Owner therefor, or (ii) incorporation of such Work
into the Project. Transfer of title to Work shall be without prejudice to
Owner’s right to reject Defective Work, or any other right in the Agreement.
Contractor warrants and guarantees that legal title to and ownership of the Work
and the Project shall be free and clear of any and all liens, claims, security
interests or other encumbrances when title thereto passes to Owner.

8.2 Risk of Loss. Notwithstanding passage of title as provided in Section 8.1 of
this Agreement, Contractor shall bear the risk of loss and damage to the Work
until Substantial Completion of the Work. In addition, upon Contractor’s receipt
of Owner-Provided Equipment, Contractor shall bear the risk of loss and damage
for such Owner-Provided Equipment until Substantial Completion of the Work,
including maintenance and care for Owner-Provided Equipment in accordance with
the manufacturer’s and Owner’s recommendations and procedures.

ARTICLE 9

INSURANCE AND PAYMENT AND PERFORMANCE BONDS

9.1 Insurance. During the term of this Agreement (or for such longer period
required in Attachment F), Contractor, at its sole cost and expense, shall
procure and maintain, and shall require its Subcontractors to procure and
maintain, insurance coverage with the minimum coverages, levels, limits and
conditions set forth in Attachment F. Contractor’s liability under this
Agreement, or otherwise at law, shall not be limited by the amount or type of
insurance required under this Agreement.

9.2 Payment and Performance Bonds. Prior to Owner’s issuance of NTP, Contractor
shall obtain payment and performance bonds each in the amount of the Estimated
Contract Price. The payment and performance bonds shall be provided to Owner
prior to the commencement of any Work, shall be in the forms attached as
Schedule H-1 and Schedule H-2 respectively, and shall be from a surety
acceptable to Owner and licensed to transact business in the State of Louisiana.
The premium for these bonds shall be paid by Contractor and the cost is included
in the Estimated Contract Price. Commencement of Work by Contractor without
having provided performance and payment bonds as set forth herein shall not be
considered a waiver or release by Owner of the requirement for bonds, and
Contractor shall have proceeded with the Work at its own risk and shall not be
entitled to payment hereunder until such bonds are delivered to Owner. The
payment of any incremental increase in the cost of bonds arising as a result of
mutually agreed upon Change Order as provided in Section 6.1B or 6.2C shall be
Contractor’s responsibility and shall be included as a part of Contractor’s
information provided to Owner in Contractor’s written notice provided in
accordance with Section 6.1A.

ARTICLE 10

DOCUMENTATION

10.1 Patents and Royalties. Contractor shall pay all royalties and license fees
which may be due with respect to the Work. Contractor shall defend all suits or
claims for infringement of any patent rights that may be brought against any
Owner Indemnified Parties arising out of the Work, and shall be liable to Owner
for all resulting loss, including all attorneys’ fees, costs and expenses.

10.2 Owner Provided Documents. All written materials, plans, drafts, Drawings,
Specifications, computer files or other documents (if any) prepared or furnished
by Owner or any of Owner’s other consultants or contractors shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any

 

19



--------------------------------------------------------------------------------

other project or for any purpose other than as necessary for use in completion
of the Work. All such documents and other media, including all copies thereof,
shall be returned to Owner upon the earlier of Substantial Completion of the
Project and termination of this Agreement, except that Contractor may, subject
to its confidentiality obligations as set forth in Article 18, retain one record
set of such documents or other media.

ARTICLE 11

MECHANICAL COMPLETION, SUBSTANTIAL COMPLETION, AND FINAL COMPLETION

11.1 Notice and Requirements for Mechanical Completion. Contractor shall comply
with all requirements for Mechanical Completion herein, including as set forth
in the definition of the term Mechanical Completion under Section 1.1. Upon
achieving all requirements under this Agreement for Mechanical Completion,
Contractor shall certify to Owner that all of the requirements under this
Agreement for Mechanical Completion have occurred and provide to Owner all
supporting documentation as may be required to establish that the requirements
for Mechanical Completion have been met and that Owner may commence Natural Gas
Operations. Owner shall notify Contractor whether it accepts or rejects the Work
as being Mechanically Complete within seven (7) Days following Owner’s receipt
of Contractor’s certification in accordance with this Section. All Work shall
continue during pendency of Owner’s review. If Owner does not agree that
Mechanical Completion has occurred, then Owner shall state the basis for its
rejection in reasonable detail in a written notice provided to Contractor. The
Parties shall thereupon promptly and in good faith confer and make all
reasonable efforts to resolve such issue. In the event such issue is not
resolved within ten (10) Business Days of the delivery by Owner of its notice,
Owner and Contractor shall resolve the dispute in accordance with the dispute
resolution procedures provided for under Article 17 herein. Owner’s acceptance
shall not relieve Contractor of any of its obligations to perform the Work in
accordance with the requirements of this Agreement.

11.2 Notice and Requirements for Substantial Completion. Contractor shall comply
with all requirements for Substantial Completion herein, including as set forth
in the definition of the term Substantial Completion under Section 1.1. Upon
achieving all requirements under this Agreement for Substantial Completion,
Contractor shall certify to Owner that all of the requirements under this
Agreement for Substantial Completion have occurred and provide to Owner all
supporting documentation as may be required to establish that the requirements
for Substantial Completion have been met. Owner shall notify Contractor whether
it accepts or rejects the Work as being Substantially Complete within fifteen
(15) Days following Owner’s receipt of Contractor’s certification in accordance
with this Section. All Work shall continue during pendency of Owner’s review. If
Owner does not agree that Substantial Completion has occurred, then Owner shall
state the basis for its rejection in reasonable detail in a written notice
provided to Contractor. The Parties shall thereupon promptly and in good faith
confer and make all reasonable efforts to resolve such issue. In the event such
issue is not resolved within ten (10) Business Days of the delivery by Owner of
its notice, Owner and Contractor shall resolve the dispute in accordance with
the dispute resolution procedures provided for under Article 17 herein. Owner’s
acceptance shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement.

11.3 Punchlist. Prior to Substantial Completion, Owner and Contractor shall
inspect the Work, and Contractor shall prepare a proposed Punchlist of items
identified as needing to be completed or corrected as a result of such
inspection. Contractor shall promptly provide the proposed Punchlist to Owner
for its review and written approval, together with an estimate of the time
necessary to complete or correct each Punchlist item. Contractor shall add to
the proposed Punchlist any Punchlist items identified by Owner during its
review, and Contractor shall immediately initiate measures to complete or
correct, as appropriate, any item on Contractor’s proposed Punchlist or
otherwise that Owner in the exercise of its reasonable judgment, believes must
be completed or corrected to achieve Substantial Completion. Upon Contractor’s
completion or correction of any items necessary to achieve Substantial
Completion and Owner’s written approval of Contractor’s proposed Punchlist, as
modified by any Owner additions, such Punchlist shall govern Contractor’s
performance of the Punchlist items; provided, however, Contractor shall add to
the Punchlist any items of a Punchlist nature that are discovered by Owner or
Contractor prior to Final Completion of the Project, and further provided that
the failure to include any items on the Punchlist shall not alter the
responsibility of Contractor to complete all Work in accordance with the terms
and provisions of this Agreement. All Work on the Punchlist shall be completed
by the Guaranteed Final Completion Date, or Owner may, in addition to any other
rights that it may have under this Agreement, at law or in equity, complete such
Punchlist Work at the expense of Contractor. In the event Owner elects to
complete such Punchlist Work, Contractor shall immediately pay Owner (directly
or by offset at Owner’s sole discretion), all costs and expenses incurred in
performing such Punchlist Work. Upon Contractor’s request, Owner shall provide
documentation identifying the costs and expenses to complete such Punchlist
Work.

 

20



--------------------------------------------------------------------------------

11.4 Notice and Requirements for Final Completion. Final Completion of the
Project shall be achieved when all requirements for Final Completion under this
Agreement, including those set forth in the definition of Final Completion under
Section 1.1, have been satisfied. Upon Final Completion, Contractor shall
certify to Owner that all of the requirements under this Agreement for Final
Completion have occurred. Owner shall notify Contractor whether it accepts or
rejects the Work as being Finally Complete within fifteen (15) Days following
Owner’s receipt of Contractor’s certification required by this Section. If Owner
does not agree that Final Completion has occurred, then Owner shall state the
basis for its rejection in reasonable detail in a written notice provided to
Contractor. The Parties shall thereupon promptly and in good faith confer and
make all reasonable efforts to resolve such issue. In the event such issue is
not resolved within ten (10) Business Days of the delivery by Owner of its
notice, Owner and Contractor shall resolve the dispute in accordance with the
dispute resolution procedures provided for under Article 17; provided, however,
if such deficiencies relate to the failure to complete Punchlist items, Owner
may, in addition to any other rights that it may have under this Agreement, at
law or in equity, complete such Punchlist Work at the expense of Contractor in
accordance with Section 11.3.

11.5 Partial Occupancy and Use. Owner shall have the right to occupy and use the
Work at any time prior to Substantial Completion, provided that Contractor’s
insurance company or companies providing property insurance and builder’s risk
coverage have consented to such partial occupancy or use. Contractor shall take
reasonable steps in obtaining consent of the insurance company or companies.

11.6 Long-Term Obligations. No acceptance by Owner of any or all of the Work or
any other obligations of Contractor under this Agreement, including acceptance
of Substantial Completion or Final Completion of the Project, nor any payment
made hereunder, whether an interim or final payment, shall in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to this Agreement. Nothing in this Article 11 shall in any way modify
or alter Contractor’s obligations under Article 12 and Article 13.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. Any Work, or component thereof, that is not in conformity with any
warranties set forth in this Article 12 (referred to individually as “Warranty”
or collectively as “Warranties”) is defective (“Defective”) and contains a
defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that the Work and each component
thereof, shall be: (i) performed in the most diligent, efficient, trustworthy
and workmanlike manner, according to the highest professional standards and
practices in the field; (ii) new, complete, fit for the purposes intended, of
suitable grade for the intended function and use and free from faults and
defects; (iii) in accordance with all of the requirements of this Agreement,
including in accordance with Applicable Law; and (iv) free from encumbrances to
title, as set forth in greater detail in Section 8.1.

C. Assignment and Enforcement of Subcontractor Warranties. Contractor shall,
without additional cost to Owner, obtain warranties from Subcontractors and
Sub-subcontractors that meet or exceed the requirements of this Agreement;
provided, however, Contractor shall not in any way be relieved of its
responsibilities and liability to Owner under this Agreement, regardless of
whether such Subcontractor or Sub-subcontractor warranties meet the requirements
of this Agreement, as Contractor shall be fully responsible and liable to Owner
for its Warranty and Corrective Work obligations and liability under this
Agreement for all Work. All such warranties shall be deemed to run to the
benefit of Owner and Contractor. All such warranties, with duly executed
instruments assigning the warranties to Owner, shall be delivered to Owner upon
Substantial Completion (other than those Warranties related to Punchlist items,
which will be delivered prior to Final Completion). All warranties provided by
any Subcontractor or Sub-subcontractor shall be in such form as to permit direct
enforcement by Contractor or Owner against any Subcontractor or
Sub-subcontractor whose warranty is called for, and Contractor agrees that:
(i) Contractor’s Warranty, as provided under this Article 12 shall apply to all
Work regardless of the provisions of any Subcontractor or Sub-subcontractor
warranty, and such Subcontractor or Sub-subcontractor warranties shall be in
addition to, and not a limitation of, such Contractor Warranty; (ii) Contractor
is jointly and severally liable with such Subcontractor or Sub-subcontractor
with respect to such Subcontractor or Sub-subcontractor warranty; and
(iii) service of notice on Contractor that there has been a breach of a
Subcontractor or Sub-subcontractor warranty shall be sufficient to invoke the
terms

 

21



--------------------------------------------------------------------------------

of the instrument. This Section 12.1C shall not in any way be construed to limit
Contractor’s liability under this Agreement for the entire Work or its
obligation to enforce Subcontractor warranties.

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner or any of
its representatives at all times to determine whether the Work conforms to the
requirements of this Agreement. Contractor shall furnish Owner or any of its
representatives with access to all locations where Work is in progress,
including locations not on the Site. If, in the judgment of Owner, any Work is
Defective prior to Substantial Completion, then Contractor shall, at its own
expense, promptly correct such Defective Work, whether by repair, replacement or
otherwise. Subject to Contractor’s right to pursue a Dispute under Article 17,
the decision of Owner shall be conclusive as to whether the Work is conforming
or Defective, and Contractor shall comply with the instructions of Owner in all
such matters while pursuing any such Dispute. If it is later determined that the
Work was not Defective, then Owner shall reimburse Contractor for all costs
incurred in connection with such repair or replacement and a Change Order shall
be issued for such amount and shall address any impact the repair or replacement
may have had on the Project Schedule. If Contractor fails, after a reasonable
period of time not to exceed one (1) week, to repair or replace any Defective
Work, or to commence to repair or replace any Defective Work and thereafter
continue to proceed diligently to complete the same, then Owner may repair or
replace such Defective Work and the expense thereof shall be paid by Contractor.

B. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A shall not obligate Owner to do so. Neither the exercise of Owner of any
such right, nor any failure on the part of Owner to discover or reject Defective
Work shall be construed to imply an acceptance of such Defective Work or a
waiver of such Defect.

C. Cost Uncovering and Disassembling Work. Prior to Substantial Completion,
Owner may request that Contractor uncover previously covered Work to permit
Owner and its representatives to inspect such Work. In the event such uncovered
Work is found to be Defective, then Contractor shall correct such Defective Work
and shall bear the cost of such uncovering and recovering the Defective Work, as
well as the cost of repair or replacement of such Defective Work. The cost of
disassembling, dismantling or making safe finished Work for the purpose of
inspection, and reassembling such portions (and any delay associated therewith)
shall be borne by Owner if such Work is found to conform with the requirements
of this Agreement and by Contractor if such Work is found to be Defective.

12.3 Correction of Work After Substantial Completion. If, during the Defect
Correction Period, any Work is found to be Defective, Contractor shall, at its
sole cost and expense, immediately and on an expedited basis correct such
Defective Work and any other portions of the Project damaged or affected by such
Defective Work, whether by repair, replacement or otherwise (“Corrective Work”)
and shall be liable for and pay to Owner any and all costs, losses, damages and
expenses incurred by Owner or any Owner Affiliate arising out of or relating to
such Defective Work. Owner shall provide Contractor with access to the Project
reasonably sufficient to perform its Corrective Work, so long as such access
does not materially interfere with construction or operation of any portion of
the Project and subject to any reasonable security or safety requirements of
Owner.

A. Owner Right to Correct or Complete Defective Work. If Contractor fails to
commence the Corrective Work within a reasonable period of time not to exceed
forty-eight (48) hours, or does not complete such Corrective Work on an
expedited basis, then Owner, by written notice to Contractor, may (in addition
to any other remedies that it has under this Agreement, at law or in equity)
correct such Defective Work, and Contractor shall be liable to Owner for all
costs, losses, damages and expenses incurred by Owner in connection with
correcting such Defective Work and arising out of or relating to such Defective
Work and shall pay Owner (directly or by offset at Owner’s sole discretion), an
amount equal to such costs, losses, damages and expenses; provided, however, if
such Defective Work materially affects the construction, operation or use of any
of the Project or presents an imminent threat to the safety or health of any
Person and Owner knows of such Defective Work, Owner may (in addition to any
other remedies that it has under this Agreement, at law or in equity) correct
such Defective Work without giving prior written notice to Contractor, and, in
that event, Contractor shall be liable to Owner for all costs, losses, damages
and expenses incurred by Owner in connection with correcting such Defective Work
and arising out of or relating to such Defective Work and shall pay Owner
(directly or by offset at Owner’s sole discretion), an amount equal to such
costs, losses, damages and expenses.

 

22



--------------------------------------------------------------------------------

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed, the Defect Correction Period for such Corrective Work
shall be extended for an additional one (1) year from the date of the completion
of such Corrective Work; provided, however, in no event shall the Defect
Correction Period for such Corrective Work be less than the original Defect
Correction Period.

C. No Limitation. Nothing contained in this Section 12.3 shall be construed to
establish a period of limitation with respect to other obligations which
Contractor might have under the Contract Documents. Establishment of the Defect
Correction Period relates only to the specific obligation of Contractor to
perform Corrective Work, and has no relationship to the time within which the
obligation to comply with the Contract Documents may be sought to be enforced,
nor to the time within which proceedings may be commenced to establish
Contractor’s liability with respect to Contractor’s obligations other than
specifically to perform Corrective Work.

12.4 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and assigns and the respective
successors and assigns of any of them, and are fully transferable and
assignable.

ARTICLE 13

GUARANTEE OF TIMELY COMPLETION

13.1 Guarantee of Timely Completion. Contractor specifically acknowledges that
time is of the essence in the performance of all of Contractor’s obligations
under this Agreement, and the Contractor acknowledges that the Owner will incur
substantial monetary and other damages, including consequential damages, if any,
in the event Contractor does not achieve Mechanical Completion by the Guaranteed
Mechanical Completion Date, as may be extended by Change Order, provided that
Contractor’s maximum liability for such delay shall not exceed Five Hundred
Thousand Dollars ($500,000) provided further that, such cap shall not (i) be
construed to limit Contractor’s obligation to complete the Work for the
Estimated Contract Price, as may be amended by Change Order, and (ii) apply in
the event of Contractor’s willful misconduct or abandonment of the Work.

ARTICLE 14

CONTRACTOR REPRESENTATIONS

Contractor represents and warrants that:

14.1 Corporate Standing. It is a general partnership duly organized, validly
existing and in good standing under the laws of Oklahoma, is authorized and
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary.

14.2 No Violation of Law. It is not in violation of any Applicable Law or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor.

14.3 Licenses. It is the holder of all Permits required to permit it to operate
or conduct its business now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law, or any order, writ, injunction or decree of any court, or any
agreement to which Contractor is a party or by which it is bound.

14.5 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

14.6 No Conflicts of Interest. Contractor shall not, and shall ensure that each
of its Subcontractors, Sub-subcontractors and the agents and employees of each
of them shall not (a) pay any commissions or fees, or grant any rebates, to any
employee or officer of Owner or its Affiliates, (b) favor employees or officers
of same with gifts or entertainment of a significant cost or value, or (c) enter
into any business arrangements with employees or officers of same.

 

23



--------------------------------------------------------------------------------

With respect to the supply and performance of goods and services under this
Agreement, Contractor shall, and shall cause each of its Subcontractors,
Sub-subcontractors and the agents and employees of each of them to comply with
(i) all applicable provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2), and (ii) the Organization for Economic
Cooperation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions as implemented in the domestic
law of any state to which Contractor and its Subcontractors, Sub-subcontractors
and the agents and employees of each of them is subject and not to take any
action that could result in Owner or any of its Affiliates becoming subject to
any action, penalty or loss of benefits thereunder.

ARTICLE 15

DEFAULT, TERMINATION AND SUSPENSION

15.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time
(i) fail to prosecute the Work in a diligent, efficient, workmanlike, skillful
and safe manner; (ii) fail to commence the Work in accordance with the
provisions of this Agreement; (iii) abandon the Project; (iv) repudiate any of
its obligations under the Agreement; (v) fail to use an adequate amount or
quality of personnel or Construction Equipment to perform and complete the
Project without delay; (vi) be in Default pursuant to Sections 3.6, 6.1C or
20.6; (vii) fail to maintain insurance required under this Agreement;
(viii) make changes to Key Personnel in violation of the provisions in
Section 2.2; (ix) fail to discharge liens filed by any Subcontractor or
Sub-subcontractor as required under this Agreement; (x) cause, by any action or
omission, any material stoppage or delay of or interference with the work of
Owner or its other contractors or subcontractors; (xi) be guilty of willful
misconduct; (xii) fail to make payment to Subcontractors for labor or Equipment
owed in accordance with the respective Subcontracts; (xiii) disregard Applicable
Law; (xiv) materially fail to comply with any provision of this Agreement; or
(xv) become insolvent, have a receiver appointed, make a general assignment or
filing for the benefit of its creditors or file for bankruptcy protection, in
which such case of insolvency, receivership or assignment the cure provisions
found below shall not apply, (each of the foregoing being a “Default”) then
(following Owner’s written notice to Contractor specifying the general nature of
the Default, unless in the event of any of the items (i) through (xv) above,
Contractor cures such condition within seven (7) Days) Owner, at its sole option
and, without prejudice to any other rights that it has under this Agreement, at
law or in equity and, without further notice to Contractor, may (a) take such
steps as are necessary to overcome the Default condition, in which case
Contractor shall be liable to Owner for any and all costs, damages, losses and
expenses (including all attorneys’ fees and litigation expenses) incurred by
Owner in connection therewith, or (b) terminate for Default Contractor’s
performance of all or any part of the Work.

B. Additional Rights of Owner Upon Default Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 15.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of all Construction Equipment, Equipment,
Owner-Provided Equipment, documents, information, Books and Records and other
items thereon owned or rented by Contractor, (ii) take assignment of any or all
of the Subcontracts, and/or (iii) either itself or through others complete the
Work. If the unpaid balance of the Contract Price shall exceed all damages,
costs, losses and expenses incurred by Owner (including all attorneys’ fees,
consultant fees and litigation expenses, costs to complete the Work, damages for
delay and any and all damages for failure of performance and cost of financing),
then such excess shall be paid by Owner to Contractor, but such amount shall not
be paid until after Final Completion of the Project has been achieved. If such
amount incurred by Owner shall exceed the unpaid balance of the Contract Price,
then, at Owner’s sole option, Contractor shall pay Owner the difference on
demand. Contractor’s liability under this Section 15.1B is in addition to any
other liability provided for under this Agreement and Owner shall have the right
and authority to set off against and deduct from any such excess due Contractor
by Owner any other liability of Contractor to Owner under this Agreement. Owner
agrees to act reasonably to mitigate any costs it might incur in connection with
any termination for Default. In the event of a termination for Default, the
Parties agree that Owner shall be entitled to any and all damages, losses, costs
and expenses incurred by Owner arising out of or resulting from such Default,
including any and all damages for delay. If Contractor is terminated for Default
pursuant to Section 15.1, the Parties agree that, for the purposes of this
Section 15.1B, and with respect to Mechanical Completion that was not achieved
by Contractor prior to such termination, damages for delay owed by Contractor to
Owner shall be based on the date(s) that the substitute contractor achieved such
respective Mechanical Completion.

 

24



--------------------------------------------------------------------------------

C. Erroneous Termination for Default. If any termination for Default by Owner is
found to be not in accordance with the provisions of this Agreement or is
otherwise deemed to be unenforceable, then such termination for Default shall be
deemed to be a termination for convenience as provided in Section 15.2.

D. Obligations Upon Default Termination. Upon termination for Default,
Contractor shall (i) immediately discontinue Work on the date and to the extent
specified in the notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) inventory,
maintain and turn over to Owner all Construction Equipment, furnished by
Contractor or any other equipment or other items provided by Owner for
performance of the terminated Work, (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts and rental agreements to the extent they relate to the performance
of the Work that is discontinued; (v) cooperate with Owner in the transfer of
Drawings, Specifications, Permits, licenses and any other items or information
and disposition of Work in progress so as to mitigate damages; (vi) comply with
other reasonable requests from Owner regarding the terminated Work;
(vii) thereafter execute only that portion of the Work not terminated (if any)
and that portion of the Work as may be necessary to preserve and protect Work
already in progress and to protect Equipment and Owner-Provided Equipment at the
Site or in transit thereto, and to comply with any Applicable Law; and
(viii) perform all other obligations under Section 15.1B.

15.2 Termination for Convenience by Owner.

A. Owner Rights to Terminate for Convenience. Owner shall have the right to
terminate for convenience Contractor’s performance of all or any part of the
Work by providing Contractor with a written notice of termination, to be
effective upon receipt by Contractor. Upon termination for convenience,
Contractor shall (i) immediately discontinue the Work on the date and to the
extent specified in such notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) promptly
make every reasonable effort to procure cancellation upon terms satisfactory to
Owner of all Subcontracts and rental agreements to the extent they relate to the
performance of the Work that is discontinued unless Owner elects to take
assignment of any such Subcontracts, (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, (v) cooperate with Owner for
the efficient transition of the Work, (vi) cooperate with Owner in the transfer
of Permits, licenses and any other items or information and disposition of Work
in progress and (vii) thereafter execute only that portion of the Work not
terminated (if any) and that portion of the Work as may be necessary to preserve
and protect Work already in progress and to protect Equipment and Owner-Provided
Equipment at the Site or in transit thereto, and to comply with any Applicable
Law, and Owner may, at its sole option, take assignment of any or all of the
Subcontracts.

B. Obligations of Owner upon Convenience Termination. Upon a convenience
termination by Owner in accordance with Section 15.2, Contractor shall be paid
(i) the reasonable value of the Work performed (the basis of payment being based
on the terms of this Agreement, less any down payments, if any, made under this
Agreement) prior to termination, less that portion of the Contract Price
previously paid to Contractor, plus (ii) reasonable direct close-out costs
submitted in accordance with this Section (but in no event shall Contractor be
entitled to receive any amount for unabsorbed overhead, contingency, risk or
anticipatory profit). Contractor shall submit all reasonable direct close-out
costs to Owner for verification and audit within sixty (60) Days following the
effective date of termination. If no Work has been performed by Contractor at
the time of termination, Contractor shall be paid the sum of One Hundred U.S.
Dollars (U.S.$100) for its undertaking to perform.

15.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by written unilateral or mutual Change Order, suspend the carrying out the
Work or any part thereof, whereupon Contractor shall suspend the carrying out of
such suspended Work for such time or times and in such manner as Owner may
require and shall take reasonable steps to minimize any costs associated with
such suspension. During any such suspension, Contractor shall properly protect
and secure such suspended Work in such manner as Owner may reasonably require.
Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor on or near the Site and otherwise be
ready to proceed expeditiously with the Work upon receipt of Owner’s further
instructions. Except where such suspension ordered by Owner is the result of or
due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor, Contractor shall be entitled to the reasonable costs
(including actual, but not unabsorbed, overhead, contingency, risk and
reasonable profit) of such suspension, including demobilization and
remobilization costs, if

 

25



--------------------------------------------------------------------------------

necessary, along with appropriate supporting documentation to evidence such
costs, and a time extension to the Guaranteed Mechanical Completion Date,
Guaranteed Substantial Completion Date, and Guaranteed Final Completion Date if
and to the extent permitted under Section 6.8. Upon receipt of notice to resume
suspended Work, Contractor shall immediately resume performance of the Work to
the extent required in the notice. In no event shall Contractor be entitled to
any additional profits or damages due to such suspension.

15.4 Suspension by Contractor. Notwithstanding anything to the contrary in this
Agreement, Contractor shall have the responsibility at all times to prosecute
the Work diligently and shall not suspend, stop or cease performance hereunder
or permit the prosecution of the Work to be delayed; provided, however, subject
to Owner’s right to withhold or offset payment to Contractor under this
Agreement, if Owner fails to pay undisputed amounts due and owing to Contractor
and Owner has failed to cure such failure within thirty (30) Days following
Contractor’s written notice to Owner to cure such failure, Contractor may
suspend performance of the Work until Contractor receives such undisputed
amounts.

15.5 Termination by Contractor. Contractor may terminate this Agreement if,
continuing at the time of such termination, Contractor has stopped the
performance of all Work under this Agreement pursuant to Section 15.4 for thirty
(30) Days, and after the expiration of such thirty (30) Day period, Contractor
gives Owner written notice specifying the nature of the default and its intent
to terminate the Agreement, and Owner fails to cure such default within thirty
(30) Days after receipt of Contractor’s notice. In the event of any such
termination under this Section 15.5, Contractor shall have the rights (and Owner
shall make the payments) provided for in Section 15.2B in the event of an Owner
termination for convenience.

ARTICLE 16

INDEMNITIES

16.1 General Indemnification. Notwithstanding any other provision to the
contrary, Owner and Contractor agree as follows:

A. INJURIES TO CONTRACTOR INDEMNIFIED PARTIES AND DAMAGE TO CONTRACTOR
INDEMNIFIED PARTIES’ PROPERTY: CONTRACTOR HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD THE OWNER INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST, ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LIABILITIES, LOSSES, DAMAGES
AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEY’S FEES)
(COLLECTIVELY, “CLAIMS”) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RESULTING FROM
(1) INJURY TO OR DEATH OF ANY OF THE CONTRACTOR INDEMNIFIED PARTIES’ OR THE
EMPLOYEES, AGENTS, DIRECTORS OR OFFICERS OF ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR, OR (2) DAMAGE TO OR DESTRUCTION OF ANY CONTRACTOR INDEMNIFIED
PARTIES’ PROPERTY OR THE PROPERTY OF ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR,
WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE (WHETHER
CONTRIBUTORY, JOINT, OR SOLE), FAULT OR STRICT LIABILITY OF THE OWNER
INDEMNIFIED PARTIES, BUT EXCLUDING ONLY THOSE CLAIMS DUE TO THE WILLFUL
MISCONDUCT OF THE OWNER INDEMNIFIED PARTIES.

B. THIRD PARTY INDEMNIFICATION: CONTRACTOR HEREBY RELEASES, AND AGREES TO
DEFEND, INDEMNIFY, AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST,
ANY AND ALL CLAIMS DIRECTLY OR INDIRECTLY ARISING OUT OF OR RESULTING FROM
DAMAGE TO OR DESTRUCTION OF PROPERTY OR PERSONAL INJURY TO OR DEATH OF ANY THIRD
PARTY (OTHER THAN A MEMBER OF THE OWNER INDEMNIFIED PARTIES) IN ANY WAY DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RESULTING FROM CONTRACTOR’S OR ITS
SUBCONTRACTORS’ AND SUB-SUBCONTRACTORS’ PERFORMANCE OF THE WORK, INCLUDING THE
BREACH OF THIS AGREEMENT BY CONTRACTOR AND THE NEGLIGENCE, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR
ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM OR ANYONE FOR WHOSE ACTS THEY MAY
BE LIABLE.

C. INJURIES TO OWNER INDEMNIFIED PARTIES’ PERSONNEL AND DAMAGE TO OWNER
INDEMNIFIED PARTIES’ PROPERTY: OWNER HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD THE CONTRACTOR HARMLESS FROM AND AGAINST, ANY AND ALL CLAIMS
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RESULTING FROM (1) INJURY TO OR DEATH
OF THE OWNER INDEMNIFIED PARTIES’ PERSONNEL, OR (2) DAMAGE TO OR DESTRUCTION OF
THE OWNER INDEMNIFIED PARTIES’ PROPERTY (EXCLUDING THE WORK OR THE PROJECT),
WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE (WHETHER
CONTRIBUTORY, JOINT, OR SOLE), FAULT OR STRICT LIABILITY OF THE CONTRACTOR, BUT
EXCLUDING ONLY THOSE CLAIMS DUE TO THE WILLFUL MISCONDUCT OF THE CONTRACTOR.

 

26



--------------------------------------------------------------------------------

D. HAZARDOUS MATERIALS INDEMNIFICATION: CONTRACTOR HEREBY RELEASES, AND AGREES
TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM ANY AND
ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RESULTING FROM POLLUTION OR CONTAMINATION OF THE LAND, WATER
OR AIR ARISING FROM SPILLS, RELEASES, DISCHARGES OR OTHERWISE OF HAZARDOUS
MATERIALS, INCLUDING FUELS, LUBRICANTS, MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS,
AND GARBAGE, USED, HANDLED OR DISPOSED OF BY CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR DURING THE PERFORMANCE OF THE WORK.

E. COMPLIANCE WITH APPLICABLE LAW INDEMNIFICATION: CONTRACTOR HEREBY RELEASES,
AND AGREES TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM
ANY AND ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RESULTING FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S
OR SUB-SUBCONTRACTOR’S ACTUAL OR ALLEGED FAILURE TO COMPLY WITH APPLICABLE LAW,
OR ANY JUDICIAL ARBITRAL OR REGULATORY INTERPRETATION THEREOF.

16.2 LIEN INDEMNIFICATION. WITHOUT IN ANY WAY LIMITING THE FOREGOING, CONTRACTOR
HEREBY RELEASES, AND AGREES TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED
PARTIES HARMLESS FROM, AND SHALL KEEP THE WORK, THE SITE AND THE PROJECT FREE
AND CLEAR OF, ANY AND ALL LIENS AND ENCUMBRANCES ASSERTED BY AN ENTITY ACTING
THROUGH CONTRACTOR, ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANY OTHER PERSON
OR ENTITY ACTING THROUGH OR UNDER ANY OF THEM. IF CONTRACTOR FAILS TO DISCHARGE
SUCH LIEN OR ENCUMBRANCE WITHIN FIFTEEN (15) DAYS OF THE FILING OF SUCH LIEN OR
ENCUMBRANCE, OWNER, IF IT SO ELECTS, MAY DISCHARGE ANY SUCH LIENS OR
ENCUMBRANCES, AND CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL CLAIMS INCURRED BY
OWNER INDEMNIFIED PARTIES ARISING OUT OF OR RELATING TO SUCH DISCHARGE.
THEREAFTER, OWNER MAY INVOICE CONTRACTOR FOR SUCH AMOUNT OWED (WHICH INVOICE
SHALL BE PAID BY CONTRACTOR WITHIN THIRTY (30) DAYS AFTER RECEIPT THEREOF) OR
DEDUCT THE AMOUNT SO PAID BY OWNER FROM SUMS DUE OR WHICH THEREAFTER BECOME DUE
TO CONTRACTOR HEREUNDER.

16.3 ATTORNEYS’ FEES. EACH PARTY AGREES TO REIMBURSE THE PREVAILING PARTY FOR
ANY AND ALL NECESSARY EXPENSES, ATTORNEY’S FEES, AND RELATED COSTS INCURRED IN
THE ENFORCEMENT OF ANY PART OF THE INDEMNITY AGREEMENTS PROVIDED FOR HEREIN.

16.4 Enforceability.

A. Exclusions To Liability And Indemnity: the exclusions of liability and
indemnities herein shall apply according to their terms to any such Claim, loss,
damage, expense, injury, illness or death, without regard to the cause thereof,
including, without limitation, strict liability, ultra hazardous activity,
breach of express or implied warranty, imperfection of material, defect or
failure of equipment, defect or “ruin” or other condition of premises, or the
sole or concurrent negligence or other fault of the party being indemnified.

B. CONCURRENT NEGLIGENCE: EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 16.1A AND
16.1C, THE INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY
OR DEATH OR PROPERTY DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF
WHETHER THE INDEMNIFIED PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR
PASSIVELY), IT BEING AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’
RESPECTIVE LIABILITY OR RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES UNDER THIS ARTICLE 16 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES
OF COMPARATIVE NEGLIGENCE.

C. Louisiana Oilfield Anti-Indemnity Act: Contractor and Owner agree that the
Louisiana Oilfield Anti-Indemnity Act, LA. REV. STAT. § 9:2780, ET. SEQ., is
inapplicable to this Agreement and the performance of the Work. Application of
these code sections to this Agreement would be contrary to the intent of the
Parties, and each Party hereby irrevocably waives any contention that these code
sections are applicable to this Agreement or the Work. In addition, it is the
intent of the Parties in the event that the aforementioned act were to apply
that each Party shall provide insurance to cover the losses contemplated by such
code sections and assumed by each such Party under the indemnification
provisions of this Agreement, and Contractor agrees that the payments made to
Contractor hereunder compensate Contractor for the cost of premiums for the
insurance provided by it under this Agreement. The Parties agree that each
Party’s agreement to support their indemnification obligations by insurance
shall in no respect impair their indemnification obligations.

 

27



--------------------------------------------------------------------------------

D. Statutory Employees for Purposes of Louisiana Worker’s Compensation Act. In
all cases where Contractor’s employees (defined to include the direct, borrowed,
special, or statutory employees of Subcontractor and Sub-subcontractors) are
performing Work in or offshore the state of Louisiana or are otherwise covered
by the Louisiana Workers’ Compensation Act, La. R.S. 23:1021, et seq., Owner and
Contractor agree that the Work performed by Contractor, Subcontractors,
Sub-subcontractors, and Contractor’s, Subcontractors’, and Sub-subcontractors’
employees pursuant to this Agreement are an integral part of and are essential
to the ability of Owner to generate Owner’s goods, products, and work for the
purpose of La. R.S. 23:1061(a)(1). Furthermore, Owner and Contractor agree that
Owner is the statutory employer of Contractor’s, Subcontractors’, and
Sub-subcontractors’ employees for purposes of La. R.S. 23:1061(a)(3), and that
Owner shall be entitled to the protections afforded a statutory employer under
Louisiana law. Regardless of Owner’s status as the statutory or special employer
(as defined in La. R.S. 23:1031(c)) of the employees of Owner, Subcontractors,
or Sub-subcontractors, and regardless of any other relationship or alleged
relationship between such employees and Owner, Contractor shall be and remain at
all times primarily responsible for the payment of all workers’ compensation and
medical benefits to Contractor’s, Subcontractors’ and Sub-subcontractors’
employees, and neither Contractor, nor its Subcontractors and
Sub-subcontractors, nor their respective insurers or underwriters shall be
entitled to seek contribution or indemnity for any such payments from Owner or
any other member of the Owner Indemnified Parties. Notwithstanding the
foregoing, under no circumstances shall this Section 16.4D be interpreted to
relieve Contractor from its full responsibility and liability to Owner under
this Agreement for the employees of Contractor or its Subcontractors and
Sub-subcontractors (whether or not such employees are a statutory, special or
borrowed employee, or otherwise), including Contractor’s obligations to defend,
indemnify and hold harmless Owner Indemnified Parties from and against injury or
death to such employees or damage to or destruction of property of such
employees, as provided in this Agreement.

E. Conflict with Applicable Law: In the event that any indemnity provisions in
this Agreement are contrary to the law governing this Agreement, then the
indemnity obligations applicable hereunder shall be applied to the maximum
extent allowed by Applicable Law.

ARTICLE 17

DISPUTE RESOLUTION

17.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within fourteen (14) days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 17.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s termination rights. The Parties agree that if any Dispute is
not resolved within thirty (30) days after receipt of the Dispute Notice given
in this Section 17.1, then either Party may by notice to the other Party refer
the Dispute to be decided by final and binding arbitration in accordance with
Section 17.2.

17.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 17.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place, provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrator(s). All disputes regarding
discovery shall be promptly resolved by the arbitrator(s). This agreement to
arbitrate is binding upon the Parties,

 

28



--------------------------------------------------------------------------------

Contractor’s surety (if any) and the successors and permitted assigns of any of
them. At Owner’s sole option, any other person may be joined as an additional
party to any arbitration conducted under this Section 17.2, provided that the
party to be joined is or may be liable to either Party in connection with all or
any part of any Dispute between the Parties. The arbitration award shall be
final and binding, in writing, signed by all arbitrators, and shall state the
reasons upon which the award thereof is based. The Parties agree that judgment
on the arbitration award may be entered by any court having jurisdiction
thereof.

17.3 Continued Performance. Notwithstanding any Dispute, it shall be the
responsibility of Contractor to continue to prosecute all of the Work diligently
and in a good and workmanlike manner in conformity with this Agreement. Except
to the extent provided in Section 15.5, Contractor shall have no right to cease
performance hereunder or to permit the prosecution of the Work to be delayed.
Owner shall, subject to its right to withhold or offset amounts pursuant to this
Agreement, continue to pay Contractor undisputed amounts in accordance with this
Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or restrict Owner from exercising its rights
under this Agreement, at law or in equity, including Owner’s right to terminate
pursuant to Sections 15.1 and 15.2

ARTICLE 18

CONFIDENTIALITY

18.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person any of the following information: (i) the
Drawings and Specifications other than to Subcontractors or Sub-subcontractors
as necessary to perform the Work, or (ii) any other information relating to the
business, products, services, research or development, clients or customers of
Owner or any Owner Affiliate, or relating to similar information of a third
party who has entrusted such information to Owner or any Owner Affiliate
(hereinafter individually or collectively, “Owner’s Confidential Information”).
Prior to disclosing any information in (i) of this Section 18.1 to any
Subcontractor or Sub-subcontractor as necessary to perform the Work, Contractor
shall bind such Subcontractor or Sub-subcontractor to the confidentiality
obligations contained in this Section 18.1 and to the term in Section 18.4.

18.2 Exceptions. Notwithstanding Section 18.1, Owner’s Confidential Information
shall not include: (i) information which at the time of disclosure or
acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of Article 18;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Contractor or its employees or agents and was not
previously acquired from the Owner or any of its employees or agents;
(iii) information which the Contractor can show was acquired by Contractor after
the time of disclosure or acquisition hereunder from a third party without any
confidentiality commitment, if, to the best of Contractor’s or its employees’ or
agent’s knowledge, such third party did not acquire it from Owner or any of its
employees or agents; (iv) information independently developed by Contractor
without benefit of Owner’s Confidential Information; and (v) information which
is required by Applicable Law or other agencies in connection with the Project,
to be disclosed; provided, however, that prior to such disclosure, Contractor
gives reasonable notice to Owner of the information required to be disclosed so
that Owner may attempt to seek an appropriate protective order or other remedy.

18.3 Equitable Relief. Contractor acknowledges that in the event of a breach of
any of the terms contained in this Article 18, Owner would suffer irreparable
harm for which remedies at law, including damages, would be inadequate, and that
Owner shall be entitled to seek equitable relief therefor by injunction, in
addition to any and all rights and remedies available to it at law and in
equity, without the requirement of posting a bond.

18.4 Term. The confidentiality obligations of this Article 18 shall survive the
expiration or termination of this Agreement for a period of five (5) years
following the expiration or earlier termination of this Agreement.

18.5 Disclosure and Filings. Contractor acknowledges that Owner may be required
from time to time to make filings in compliance with Applicable Law, including
filing a copy of this Agreement with the U.S. Securities and Exchange
Commission.

ARTICLE 19

WAIVER OF CONSEQUENTIAL DAMAGES

19.1 Waiver of Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS AGREEMENT TO THE CONTRARY, NEITHER THE OWNER NOR THE CONTRACTOR SHALL BE
LIABLE

 

29



--------------------------------------------------------------------------------

UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER
OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, PRODUCTS LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF
ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES,
INCLUDING LOSS OF PROFITS, USE, OPPORTUNITY, REVENUES, FINANCING, BONDING
CAPACITY, OR BUSINESS INTERRUPTIONS, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE; PROVIDED THAT THE
LIMITATION OF LIABILITY SET FORTH IN THIS ARTICLE 19 SHALL NOT APPLY (I) TO THE
CONTRACTOR’S INDEMNIFICATION OR CONFIDENTIALITY OBLIGATIONS UNDER THIS
AGREEMENT; OR (II) WHERE CONSEQUENTIAL DAMAGES ARE EXPRESSLY PERMITTED UNDER
THIS AGREEMENT, INCLUDING SECTION 13.1.

ARTICLE 20

MISCELLANEOUS PROVISIONS

20.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no other oral understandings, terms or conditions, and neither Party
has relied upon any representation, express or implied, not contained in this
Agreement. General or special conditions included in any of Contractor’s price
lists, invoices, tickets, receipts or other such documents presented to Owner
shall have no applicability to Owner with respect to this Agreement. All
Attachments and Schedules shall be incorporated into this Agreement by such
reference.

20.2 Amendments. Other than unilateral Change Orders issued by Owner to
Contractor pursuant to Section 6.1C or Section 6.2D, no change, amendment or
modification of this Agreement shall be valid or binding upon the Parties hereto
unless such change, amendment or modification is in writing and duly executed by
both Parties.

20.3 Interpretation. Preparation of this Agreement has been a joint effort of
the Parties and the resulting document shall not be construed more severely
against one of the Parties than against the other. The headings and captions
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope of intent of this Agreement or the
intent of any provision contained herein.

20.4 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

 

A.

  If delivered to Owner:   Cheniere Creole Trail Pipeline, L.P.   717 Texas
Avenue, Suite 3100   Houston, Texas 77002   Facsimile: 713-659-5459   Attn:
Tarry Hutton

B.

  If delivered to Contractor:   Sheehan Pipe Line Construction Company   2431
East 61st Street, Suite 700   Tulsa, Oklahoma 74136   Facsimile: 918-747-9888  
Attn: Rob Riess, President

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

 

30



--------------------------------------------------------------------------------

20.5 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

20.6 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except Owner may assign
this Agreement, in whole or part, to any of its Affiliates or co-venturers, to
any Person jointly controlled by Owner and any co-venturers, or to any lender
providing temporary or permanent debt financing to Owner for the Project. When
duly assigned in accordance with the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the assignee. Any assignment not in
accordance with this Section 20.6 shall be void and without force or effect.
This Agreement shall be binding upon the Parties hereto, their successors and
permitted assigns.

20.7 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

20.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas (without giving effect to the
principles thereof relating to conflicts of law). The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to this
Agreement.

20.9 No Publicity. Contractor shall not reveal any information concerning
details of this Agreement to the press or a news-disseminating agency or use the
details of this Agreement within any advertising, promotional material,
publicity or other printed material without Owner’s prior written approval in
each instance. In addition, Contractor may not take photographs of the Site
without Owner’s prior written approval.

20.10 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

20.11 Survival. Article 9, Article 10, Article 12, Article 14, Article 15,
Article 16, Article 17 and Article 18, Sections 3.4, 3.8, 3.10, 8.1, 11.6, 20.8
and this Section 20.11 shall survive termination or expiration of this
Agreement, in addition to any other provisions which by their nature should, or
by their express terms do, survive or extend beyond the termination or
expiration of this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

Owner:

Cheniere Creole Trail Pipeline, L.P.

By:

 

/s/ Robert Keith Teague

Name:

 

Robert Keith Teague

Title:

 

President

Contractor:

Sheehan Pipe Line Construction Company

By:

 

/s/ Robert A. Riess

Name:

 

Robert A. Riess

Title:

 

President

 

32



--------------------------------------------------------------------------------

ATTACHMENT A

CONTRACT DOCUMENTS

1. Agreement

2. Attachment L (Contractor’s Clarifications)

2. Attachment K (Project Scope of Work)

3. All Other Attachments and Schedules to Agreement

4. Drawings

 

Total
Count    Group
Count  

Drawing No.

 

Drawing Name

 

Original

Date

  Current
Revision   Current Date PIPELINE DRAWINGS – SINGLE 42” LINE (SEGMENT 3A – 36.1
MILES) 1    1   D-03-01ML-CS-001   Segment 3A Cover Sheet   9/15/06   1  
12/21/06 2    2   D-03-01ML-DS-001   Segment 3A Detail Supplement   9/15/06   1
  12/21/06 3    3   D-03-01ML-DS-002   Segment 3A Detail Supplement   9/15/06  
1   12/21/06 4    4   D-03-01ML-DS-003   Segment 3A Detail Supplement   9/15/06
  1   12/21/06 5    5   D-03-01ML-AL-001   Segment 3A Alignment Sheet   9/15/06
  1   12/21/06 6    6   D-03-01ML-AL-002   Segment 3A Alignment Sheet   9/15/06
  1   12/21/06 7    7   D-03-01ML-AL-003   Segment 3A Alignment Sheet   9/15/06
  1   12/21/06 8    8   D-03-01ML-AL-004   Segment 3A Alignment Sheet   9/15/06
  1   12/21/06 9    9   D-03-01ML-AL-005   Segment 3A Alignment Sheet   9/15/06
  1   12/21/06 10    10   D-03-01ML-AL-006   Segment 3A Alignment Sheet  
9/15/06   1   12/21/06 11    11   D-03-01ML-AL-007   Segment 3A Alignment Sheet
  9/15/06   1   12/21/06 12    12   D-03-01ML-AL-008   Segment 3A Alignment
Sheet   9/15/06   1   12/21/06 13    13   D-03-01ML-AL-009   Segment 3A
Alignment Sheet   9/15/06   1   12/21/06 14    14   D-03-01ML-AL-010   Segment
3A Alignment Sheet   9/15/06   1   12/21/06 15    15   D-03-01ML-AL-011  
Segment 3A Alignment Sheet   9/15/06   1   12/21/06 16    16   D-03-01ML-AL-012
  Segment 3A Alignment Sheet   9/15/06   1   12/21/06 17    17  
D-03-01ML-AL-013   Segment 3A Alignment Sheet   9/15/06   1   12/21/06 18    18
  D-03-01ML-AL-014   Segment 3A Alignment Sheet   9/15/06   1   12/21/06 19   
19   D-03-01ML-AL-015   Segment 3A Alignment Sheet   9/15/06   1   12/21/06 20
   20   D-03-01ML-AL-016   Segment 3A Alignment Sheet   9/15/06   1   12/21/06
21    21   D-03-01ML-AL-017   Segment 3A Alignment Sheet   9/15/06   1  
12/21/06

 

A-1



--------------------------------------------------------------------------------

Total
Count   Group
Count  

Drawing No.

 

Drawing Name

   Original
Date    Current
Revision    Current Date 22   22   D-03-01ML-AL-018   Segment 3A Alignment Sheet
   9/15/06    1    12/21/06 23   23   D-03-01ML-AL-019   Segment 3A Alignment
Sheet    9/15/06    1    12/21/06 24   24   D-03-01ML-AL-020   Segment 3A
Alignment Sheet    9/15/06    1    12/21/06 25   25   D-03-01ML-AL-021   Segment
3A Alignment Sheet    9/15/06    1    12/21/06 26   26   D-03-01ML-AL-022  
Segment 3A Alignment Sheet    9/15/06    1    12/21/06 27   27  
D-03-01ML-AL-023   Segment 3A Alignment Sheet    9/15/06    1    12/21/06 28  
28   D-03-01ML-AL-024   Segment 3A Alignment Sheet    9/15/06    1    12/21/06
29   29   D-03-01ML-AL-025   Segment 3A Alignment Sheet    9/15/06    1   
12/21/06 30   30   D-03-01ML-AL-026   Segment 3A Alignment Sheet    9/15/06    1
   12/21/06 31   31   D-03-01ML-AL-027   Segment 3A Alignment Sheet    9/15/06
   1    12/21/06 32   32   D-03-01ML-AL-028   Segment 3A Alignment Sheet   
9/15/06    1    12/21/06 33   33   D-03-01ML-AL-029   Segment 3A Alignment Sheet
   9/15/06    1    12/21/06 34   34   D-03-01ML-AL-030   Segment 3A Alignment
Sheet    9/15/06    1    12/21/06 35   35   D-03-01ML-AL-031   Segment 3A
Alignment Sheet    9/15/06    1    12/21/06 36   36   D-03-01ML-AL-032   Segment
3A Alignment Sheet    9/15/06    1    12/21/06 37   37   D-03-01ML-003HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 38   38   D-03-01ML-004HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 39   39   D-03-01ML-005HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 40   40   D-03-01ML-006HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 41   41   D-03-01ML-007HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 42   42   D-03-01ML-008HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 43   43   D-03-01ML-009HDD  
Segment 3A HDD Drawing    9/15/06    1    12/21/06 44   44   D-03-01ML-SS-001  

Segment 3A Residential Site Specific

Drawing

   9/15/06    1    12/21/06 45   45   D-03-01ML-SS-002  

Segment 3A Residential Site Specific

Drawing

   9/15/06    1    12/21/06 FACILITY DRAWINGS – SINGLE 42” LINE (SEGMENT 3A) 46
  1   CT-18-P-000-G-100B  

Cover Sheet/Drawing Index –

Segment 3A

   9/15/06    C    12/21/06 47   2   CT-18-P-000-G-150A  

Flow Schematic – Segment 1, 2 and

3A

   9/15/06    C    12/21/06

 

A-2



--------------------------------------------------------------------------------

Total

Count

  Group
Count   

Drawing No.

  

Drawing Name

 

Original

Date

  Current
Revision   Current Date 48   3    CT-18-P-200-E-902   

Receivers/Launchers Site – Key

Piping Plan – Future Compressor

Station

  9/15/06   C   12/21/06 49   4    CT-18-P-200-E-903   

Pipeline Receiver – Line 200 – Piping

Plan – Future Compressor Station

  9/15/06   C   12/21/06 50   5    CT-18-P-200-E-904   

Pipeline Receiver – Line 200 –

Details – Future Compressor Station

  9/15/06   C   12/21/06 51   6    CT-18-P-200-E-904A   

Pipeline Receiver – Line 200 –

Material List – Future Compressor

Station

  9/15/06   C   12/21/06 52   7    CT-18-P-200-E-905   

Block Valve Area – Line 200 –

Piping Plan – Future Compressor

Station

  9/15/06   C   12/21/06 53   8    CT-18-P-200-E-905A   

Block Valve Area – Line 200 –

Material List – Future Compressor

Station

  9/15/06   C   12/21/06 54   9    CT-18-P-200-E-906   

Pipeline Receiver – Line 200 – Piping

Plan – Future Compressor Station

  9/15/06   C   12/21/06 55   10    CT-18-P-200-E-907   

Pipeline Launcher – Line 200 –

Details – Future Compressor Station

  9/15/06   C   12/21/06 56   11    CT-18-P-200-E-907A   

Pipeline Launcher – Line 200 –

Material List – Future Compressor

Station

  9/15/06   C   12/21/06 57   12    CT-18-P-200-E-911   

Typical 20” Delivery Side Tap Valve

– Plan & Detail

  9/15/06   C   12/21/06 58   13    CT-18-P-200-E-912   

Typical 30” Delivery Side Tap Valve

– Plan & Detail

  9/15/06   C   12/21/06 59   14    CT-18-P-200-E-900   

Typical 42” Mainline Valves – Site

Plan

  9/15/06   C   12/21/06 60   15    CT-18-P-200-E-900A   

Typical 42” Mainline Valves – Plan

& Section

  9/15/06   C   12/21/06 61   16    CT-18-P-200-E-900B   

Typical 42” Mainline Valves –

Material List

  9/15/06   C   12/21/06 62   17    CT-18-P-000-C-101    48” & 42” Piping
Support Details   9/15/06   C   12/21/06 63   18    CT-18-P-000-C-102    Piping
Support Details   9/15/06   C   12/21/06 64   19    CT-18-P-000-C-103   
Foundation Detail   9/15/06   C   12/21/06 65   20    CT-18-P-000-C-104   
Typical Access Road Detail   9/15/06   C   12/21/06 66   21    02-009    Typical
Fence Detail   9/15/06   C   12/21/06

5. Specifications

 

Group
Count

 

Specification Section Name

  Date

1

  Construction Bid Specifications   9/20/06

2

  Project Construction Bid Specifications and Appendices   9/20/06

3

  Cheniere Land pipeline Construction Specifications (Preliminary – Bid
Reference Only)   9/15/06

4

  Applicable Pipeline Industry Regulations, Specifications, Standards and
Requirements  

 

A-3



--------------------------------------------------------------------------------

ATTACHMENT B

KEY PERSONNEL

 

Name

  

Position

David Sheehan

   Principal

Rob Riess

   President

Matthew Young

   Co - Project Manager

Michael T. Ryan

   Co - Project Manager

TBD

   Superintendent

 

B-1



--------------------------------------------------------------------------------

ATTACHMENT C

FORM OF NOTICE TO PROCEED

 

Date:

 

 

 

Via Facsimile [            ] and Overnight Courier [Contractor]

Attention:

 

 

 

 

 

Re: Notice to Proceed

Pursuant to Section 5.1 of the Construction Agreement for the construction of
the Alternate Route 42” Single Line Option Creole Trail Pipeline - Segment 3A
Project, dated as of the 10th day of January, 2007 (the “Agreement”), by and
between Cheniere Creole Trail Pipeline, L.P. (“Owner”) and Sheehan Pipe Line
Construction Company (“Contractor”), this letter shall serve as the Notice to
Proceed from Owner to Contractor authorizing Contractor to proceed with the Work
pursuant to the terms and conditions of the Agreement.

 

For and on behalf of

CHENIERE CREOLE TRAIL PIPELINE, L.P.

By:

 

 

Name:

 

 

Title:

 

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of

SHEEHAN PIPE LINE CONSTRUCTION COMPANY

By:

 

 

Name:

 

 

Title:

 

 

 

C-1



--------------------------------------------------------------------------------

ATTACHMENT D

FORM OF CHANGE ORDER

 

D-1



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line

Option Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER:                                     DATE OF
CHANGE ORDER:                                 

OWNER: Cheniere Creole Trail Pipeline, L.P.

  

CONTRACTOR: Sheehan Pipe Line Construction Company

  

DATE OF AGREEMENT: January 10, 2007

  

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary, including payment method)

--------------------------------------------------------------------------------

 

Adjustment to Estimated Contract Price

 

The original Estimated Contract Price was

 

$                    

Net change by previously authorized Change Orders (#            )

 

$                    

The Estimated Contract Price prior to this Change Order was

 

$                    

The Estimated Contract Price will be (increased) (decreased) (unchanged) by this
Change Order in the amount of

 

$                    

The new Estimated Contract Price including this Change Order will be

 

$                    

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Guaranteed Mechanical Completion Date will be
(increased)(decreased)(unchanged) by              (    ) Days.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is                 , 20    .

(attach additional documentation if necessary)

The Guaranteed Substantial Completion Date will be
(increased)(decreased)(unchanged) by              (    ) Days.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is                 , 20    .

(attach additional documentation if necessary)

The Guaranteed Final Completion Date will be (increased)(decreased)(unchanged)
by              (    ) Days.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is                 , 20    .

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

 

    

 

Owner

     Contractor

 

    

 

Name

     Name

 

    

 

Title

     Title

 

    

 

Date of Signing

     Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Alternate Route 42” Single Line

Option Creole Trail Pipeline - Segment 3A Project

  CHANGE ORDER NUMBER:                                    DATE OF CHANGE
ORDER:                                 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company

 

DATE OF AGREEMENT: January 10, 2007

 

 

--------------------------------------------------------------------------------

You are hereby directed to make the following change(s) in this Agreement:
(attach additional documentation if necessary)

 

 

 

 

 

 

--------------------------------------------------------------------------------

Compensation for the changes specified in this Change Order are on a time and
materials basis as provided in Sections 6.1C and 6.2D of the Agreement.

When signed by Owner and received by Contractor, this document becomes effective
IMMEDIATELY as a unilateral Change Order, and Contractor shall commence with the
performance of the change(s) described above within three (3) Business Days of
its receipt unless another time is expressly stated above. This Change Order is
signed by Owner’s duly authorized representative.

 

 

Owner

 

Name

 

Title

 

Date of Signing

 

D-3



--------------------------------------------------------------------------------

SCHEDULE D-3

PRICING FOR CHANGE ORDERS

 

1. The following Fixed Unit Prices shall apply to Change Orders regarding the
following items of Work.

 

Item

  

Type of Work

  

Unit

   Fixed Unit
Price    MISCELLANEOUS ADDITIONAL ITEMS: The following items apply to
miscellaneous additional items not included in the Scope of Work or Estimated
Contract Price, but which may required by Owner, pursuant to a Change Order.
Items M1 through M50 shall be paid from the first Unit installed and every Unit
thereafter.      

M1

   Additional 42-inch Weld and NDE (if required)    Each    $ 6,500.00

M2

   Additional 36-inch Weld and NDE (if required)    Each    $ 5,500.00

M3

   Additional 30-inch Weld and NDE (if required)    Each    $ 4,750.00

M4

   Additional 24-inch Weld and NDE (if required)    Each    $ 3,800.00

M5

   Additional 16-inch Weld and NDE (if required)    Each    $ 2,500.00

M6

   Additional 12-inch Weld and NDE (if required)    Each    $ 1,850.00

M7

   Additional 8-inch Weld and NDE (if required)    Each    $ 1,350.00

M8

   Additional 4-inch Weld and NDE (if required)    Each    $ 650.00

M9

   Additional 2-inch Weld and NDE (if required)    Each    $ 375.00

M10

   Additional 42-inch Cut and Bevel (if required)    Each    $ 756.00

M11

   Additional 36-inch Cut and Bevel (if required)    Each    $ 648.00

M12

   Additional 30-inch Cut and Bevel (if required)    Each    $ 540.00

M13

   Additional 24-inch Cut and Bevel (if required)    Each    $ 432.00

M14

   Additional 16-inch Cut and Bevel (if required)    Each    $ 288.00

M15

   Additional 12-inch Cut and Bevel (if required)    Each    $ 230.00

M16

   Additional 8-inch Cut and Bevel (if required)    Each    $ 155.00

M17

   Additional 4-inch Cut and Bevel (if required)    Each    $ 81.00

M18

   Additional 2-inch Cut and Bevel (if required)    Each    $ 42.00

M19

   Line Pipe - Extra field joint clean & coat 42” Line    Each    $ 1,050.00

M20

   Well Pointing - Furnish and install well pointing as required to facilitate
pipeline installation. The location of each well point is a site-specific
non-contiguous location.    Each Location    $ 35,000.00

M21

   Additional Bored Crossing (No Casing Required) - Installed with powercrete
coated pipe in accordance with Drawings, Permit requirements, and
Specifications. This Fixed Unit Price is all-inclusive and should account for
any tasks necessary for installation. These tasks include but are not limited
to: normal trench dewatering, spoilage of excess material, and all other
requirements per Specifications and Drawings. Assume minimum seven (7) feet of
cover over carrier pipe. As approved by Owner.    Linear Feet    $ 700.00

M22

   Furnish, install, and repair/replace 4” drain tile.    Linear Feet    $ 30.00

M23

   Furnish, install, and repair/replace 6” drain tile.    Linear Feet    $ 39.00

M24

   Furnish, install, and repair/replace 8” drain tile.    Linear Feet    $ 46.00

M25

   Furnish, install, and repair/replace 10” irrigation piping with pvc piping or
equivalent.    Linear Feet    $ 40.00

M26

   Furnish, install, maintain, and remove Isolation Fencing (Orange Safety
Fencing).    Linear Feet    $ 7.00

M27

   Furnish and Install concrete set-on weights on the pipe in the ditch at
locations determined by field conditions at the time of construction per drawing
or Owner.    Each    $ 1,300.00

 

D-4



--------------------------------------------------------------------------------

M28

   Furnish and install rock shield around 42-inch pipeline (SINGLE LAYER)   
Linear Feet    $ 27.00

M29

   Intentionally omitted      

M30

   Foreign Utility - Additional foreign utility line crossing not shown on
Drawings (inclusive of all actual depth of cover requirements)    Each    $
18,500.00

M31

   Extra Depth Ditch - Linear feet of pipeline ditch greater than specified
depth of cover requirements over 42-inch carrier pipe (to be paid in 1-foot
extra depth increments). (See Note 1)    Linear Feet (doubled per
each additional foot of depth)    $ 2.00

M32

   Intentionally omitted      

M33

   Flowable Fill - Furnish and install flowable fill as approved by Owner.   
Cubic Yard    $ 125.00

M34

   Install Farm Gate (typically 14’) to be tied into existing fence    Each    $
1,750.00

M35

   Furnish and install steel sheet piling for excavation safety, as approved by
Owner.    Linear
Feet    $ 650.00    CREW MOVE AROUNDS: The following items apply to out-of-scope
one-way crew moves.      

M36

   Environmental Crew (each)    Each Move    $ 1,200.00

M37

   Fencing Crew    Each Move    $ 1,000.00

M38

   Clearing Crew    Each Move    $ 16,000.00

M39

   Grading Crew    Each Move    $ 12,000.00

M40

   Ditching Crew    Each Move    $ 11,000.00

M41

   Stringing Crew    Each Move    $ 15,000.00

M42

   Bending Crew    Each Move    $ 10,000.00

M43

   Pipe Gang    Each Move    $ 32,000.00

M44

   Welding Crew    Each Move    $ 10,000.00

M45

   Coating Crew    Each Move    $ 6,000.00

M46

   Lower-In Crew    Each Move    $ 12,000.00

M47

   Tie-In Crew (each)    Each Move    $ 17,000.00

M48

   Backfill Crew    Each Move    $ 6,000.00

M49

   Clean-Up/Restoration Crew    Each Move    $ 1,200.00

M50

   TOTAL CREW    Each Move    $ 200,000.00

 

Note 1.   The Fixed Unit Price for Item M31 (Extra Depth Pitch) shall double for
each additional foot of depth, as specified in the Type of Work description
(i.e.: First Foot = $2.00, 2nd Foot = $4.00, 3rd Foot =$8.00, and so forth).
Note 2.   The Fixed Unit Price for Item M32 (Extra Depth of Bore Pit) shall
double for each additional foot of depth, as specified in the Type of Work
description (i.e. First Foot = $4.00, 2nd Foot = $8.00, 3rd Foot = $16.00, and
so forth).

 

2. Markup. A fifteen percent (15%) markup shall apply to additional
Contractor-supplied Equipment that is authorized by Owner pursuant to Change
Order and is not included in the Fixed Unit Prices above (Section 1) or the Rate
Schedules below (Section 3).

 

D-5



--------------------------------------------------------------------------------

3. Labor and Equipment Rate Schedules. The following rates shall apply to Change
Orders.

Sheehan Pipe Line Construction Company

Cheniere Energy

Creole Trail Pipeline Project

Labor Schedule - Extra Work

01/00/00

Louisiana

 

Classification

   Straight Time
Hourly Rate    Overtime
Hourly Rate    Double Time
Hourly Rate

Superintendent

   $ 132.00    $ 132.00    $ 132.00

Assistant Superintendent

   $ 122.50    $ 122.50    $ 122.50

Office Manager

   $ 112.00    $ 112.00    $ 112.00

Welding Foreman

   $ 98.00    $ 126.00    $ 154.00

Regular Foreman

   $ 96.50    $ 96.50    $ 96.50

Assistant Foreman

   $ 71.50    $ 71.50    $ 71.50

Hot Pay-Back Welder

   $ 100.00    $ 129.00    $ 158.00

Stringer Bead - Hot pass Welder

   $ 97.00    $ 125.00    $ 153.00

Welder-Journeyman

   $ 95.50    $ 123.00    $ 150.50

Graded Apprentice

   $ 60.50    $ 73.50    $ 86.50

Welder Helper

   $ 59.50    $ 72.50    $ 85.50

Principal Operator

   $ 71.50    $ 93.00    $ 114.50

Intermediate Operator

   $ 59.50    $ 77.00    $ 94.50

Apprentice Operator

   $ 47.50    $ 60.50    $ 73.50

Lowboy Driver

   $ 55.00    $ 71.00    $ 87.00

Stringing Truck or Float Driver

   $ 51.00    $ 66.00    $ 81.00

Winch or Dump truck Driver

   $ 49.50    $ 63.50    $ 77.50

Bus or Flatbed Truck Driver

   $ 48.00    $ 61.00    $ 74.00

Skilled Laborer

   $ 50.50    $ 63.50    $ 76.50

Semi-Skilled Laborer

   $ 49.50    $ 62.50    $ 75.50

Labor - Swamper

   $ 49.00    $ 61.50    $ 74.00

Common Laborer

   $ 48.00    $ 60.00    $ 72.00

Above rates include taxes, insurance, fringes, overhead and profit.

 

D-6



--------------------------------------------------------------------------------

SHEEHAN PIPE LINE CONSTRUCTION COMPANY

EQUIPMENT SCHEDULE - EXTRA WORK

 

CLASSIFICATION

   HOURLY RATE

Group 1 Dozers

  

D-9 Caterpillar angle dozer w/hyd. ripper or winch or equiv.

   165.00

D-8 Caterpillar angle dozer w/hyd. ripper or winch or equiv.

   128.00

D-7 Caterpillar angle dozer w/hyd. ripper or winch or equiv.

   105.00

D-6 Caterpillar angle dozer w/winch or equiv.

   88.00

D-5 Caterpillar angle dozer w/winch or equiv.

   66.00

JD 450 angle dozer w/winch or equiv.

   41.00

D-7 Caterpillar tow tractor

   39.00

D-6 Caterpillar tow tractor

   33.00

Group 2 Motorgraders

  

Caterpillar 16 motor grader

   116.00

Caterpillar 14 motor grader

   110.00

Caterpillar 12 motor grader

   77.00

Group 3 Front End Loaders

  

Caterpillar front end loader on tracks (Cat 963 or equiv.)

   66.00

Caterpillar front end loader on tracks (Cat 973 or equiv.)

   88.00

Caterpillar front end loader on rubber (Cat 980 or equiv.)

   99.00

Caterpillar front end loader on rubber (Cat 966 or equiv.)

   94.00

Caterpillar front end loader on rubber (Cat 950 or equiv.)

   83.00

Cat IT28 Tool carrier

   83.00

Cat IT18 Tool carrier

   66.00

Group 4 Pipelayers

  

594 Caterpillar sideboom or equiv.

   127.00

583 Caterpillar sideboom or equiv.

   99.00

572 Caterpillar sideboom or equiv.

   83.00

571 Caterpillar sideboom or equiv.

   61.00

D-8 Caterpillar sideboom or equiv.

   50.00

D-7 Caterpillar sideboom or equiv.

   44.00

561 Caterpillar sideboom or equiv.

   44.00

Group 5 Rubber Tired / Truck Cranes

  

100 Ton Truck Crane

   275.00

75 Ton Cherry Picker

   138.00

50 Ton - 60 Ton Cherry Picker

   110.00

37 Ton - 45 Ton Cherry Picker

   94.00

26 Ton - 36 Ton Cherry Picker

   79.00

17 Ton - 25 Ton Cherry Picker

   66.00

10 Ton - 16 Ton Cherry Picker

   44.00

Group 6 Hydraulic Excavators / Clam / Draglines

  

Hydraulic excavator (Cat 385 or equiv.)

   275.00

Hydraulic excavator (Cat 365 or equiv.)

   220.00

Hydraulic excavator (Cat 245 or equiv)

   165.00

Hydraulic excavator (Cat 345 / LB5800 or equiv.)

   182.00

Hydraulic excavator (Cat 235 / 345 / LB5800 or equiv. with Hammer)

   237.00

Hydraulic excavator (Cat 330, LB4300)

   160.00

 

D-7



--------------------------------------------------------------------------------

SHEEHAN PIPE LINE CONSTRUCTION COMPANY

EQUIPMENT SCHEDULE - EXTRA WORK

 

CLASSIFICATION

   HOURLY RATE

Hydraulic excavator (LB 4300 with Hammer)

   171.00

Hydraulic excavator (Cat 325 or equiv)

   149.00

Hydraulic excavator (Cat 320 or equiv)

   132.00

Hydraulic excavator (Cat 330 Long reach or equiv)

   160.00

Hydraulic excavator (Cat 325 Long reach or equiv)

   149.00

Hydraulic excavator (Cat 320 Long reach or equiv)

   132.00

Hydraulic excavator (Cat 315)

   121.00

Hydraulic excavator (Cat 215 or equiv.)

   66.00

Hydraulic excavator (Cat 325 Swamp Hoe or equiv.)

   292.00

Rubber-tired Hydraulic Backhoe all sizes

   33.00

Clam or dragline LS318 or equiv

   165.00

Clam or dragline (LS 98 or equiv.)

   112.00

Clam or dragline (LS 78 or equiv.)

   88.00

Rubber-tired farm tractor w/disc or rock picker

   27.00

Rubber-tired tractor w/chisel plow

   39.00

Group 7 Ditchers

  

Captial 900 ladder style ditcher

   220.00

Capital 1050 / 1060 ditcher

   275.00

400W Cleveland ditcher or equiv.

   108.00

320,350 or 400 Cleveland ditcher or equiv.

   77.00

Group 8 Air compressors / Rock Drills / Pipeline Dehydrators

  

2400 cu. ft. Air Compressor (290 psi)

   165.00

2000 cu. ft. Air Compressor (150 psi)

   138.00

900 cu. ft. Air Compressor (350 psi)

   132.00

Pipeline dehydrator / dryer per 1000 CFMs

   110.00

1200-1600 cu. ft. Air Compressor

   110.00

Hydraulic Rock Drill mounted on tracks (John Henry or equiv.)

   105.00

900-1100 cu. ft. Air Compressor

   83.00

Pipeline dehydrator / dryer per 500 CFMs

   55.00

600 cu. ft. Air Compressor

   55.00

Air Track Drill complete with steel & bits

   50.00

375 cu. ft. Air Compressor

   50.00

100-350 cu. ft. Air Compressor

   39.00

Group 9 Pipe Bending Machines / Bending Sets / Mandrels

  

Pipe Bending Machine 6”-20”

   33.00

Pipe Bending Machine 16”-30”

   60.00

Pipe Bending Machine 22”-36”

   77.00

Pipe Bending Machine 32”-42”

   132.00

Pipe Bending Machine 48”

   198.00

Bending set (Lined or bare) less than 16”

   10.00

Bending set (Lined or bare) 16”-22”

   15.00

Bending set (Lined or bare) 24”-28”

   20.00

Bending set (Lined or bare) 30”-36”

   25.00

Bending set (Lined or bare) 42”

   30.00

Bending set (Lined or bare) 48”

   40.00

Bending Mandrel less than 16”

   10.00

Bending Mandrel 16”-22”

   15.00

Bending Mandrel 24”-28”

   20.00

 

D-8



--------------------------------------------------------------------------------

SHEEHAN PIPE LINE CONSTRUCTION COMPANY

EQUIPMENT SCHEDULE - EXTRA WORK

 

CLASSIFICATION

   HOURLY RATE

Bending Mandrel 30” - 36”

   25.00

Bending Mandrel 42”

   30.00

Bending Mandrel 48”

   40.00

Tru Bend Bending Device

   30.00

Group 10 Pipe Line Up Clamps / Pipe Facing Machines

  

Internal Pneumatic Line Up Clamps less than 16”

   25.00

Internal Pneumatic Line Up Clamps 18” - 22”

   30.00

Internal Pneumatic Line Up Clamps 24” - 28”

   40.00

Internal Pneumatic Line Up Clamps 30” - 36”

   45.00

Internal Pneumatic Line Up Clamps 42”

   50.00

Internal Pneumatic Line Up Clamps 48”

   60.00

Hydraulic Driven Pipe Facing Machines and power supply

   125.00

Group 11 Thin film coating equipment

  

Thin film Coating Machine with Coil and Powder System: 18” and under

   45.00

Thin film Coating Machine with Coil and Powder System: 20” - 30”

   54.00

Thin film Coating Machine with Coil and Powder System: 32” - 48”

(Coating Material not included in above rates)

   72.00

Tie in coating rig (Tie in unit) truck, air compressor, blast pot, powder
applicator

   100.00

Group 12 Road boring equipment

  

Road Boring track machine w/auger 60”

   193.00

Road Boring track machine w/auger 32” - 48”

   165.00

Road Boring track machine w/auger 20” - 30”

   154.00

Road Boring track machine w/auger Less than 20”

   138.00

Road Boring cradle machine w/auger 32” - 48”

   101.00

Road Boring cradle machine w/auger 20” - 30”

   73.00

Road Boring cradle machine w/auger Less than 20”

   55.00

Road Boring Ram Machine Grundoram Goliath (not including compressor)

   193.00

Group 13 Pipe lay tractors / welding trucks

  

D-6 or D-7 Caterpillar welding tractor with welding machines

   66.00

D-4 or D-6 Caterpillar welding tractor with welding machines

   55.00

Utility welding truck complete w/ welding, beveling & cutting equipment

   36.00

Group 14 Hydrotesting Equipment

  

Hydrostatic fill pump - High Head 150’ - 700’ head pressure

   66.00

Hydrostatic pressure /squeeze pump

   66.00

Hydrostatic fill pump - Low Head 150’ head pressure

   55.00

Pressure Pump (Kerr Model 1250-3000)

   28.00

Hydrostatic Testing Van or Bus including Test Instruments

   17.00

Fill Pipe (per 100’)

   5.00

Filter, Flow Meter, Misc. Test Fittings

   5.00

Group 15 Trucks / Rolling stock

  

Lowboy or Float truck w/Diesel Engine (Tandem-Tandem)

   73.00

Boom Truck

   61.00

Log Truck

   61.00

Stringing Truck and pole trailer

   57.00

 

D-9



--------------------------------------------------------------------------------

SHEEHAN PIPE LINE CONSTRUCTION COMPANY

EQUIPMENT SCHEDULE - EXTRA WORK

 

CLASSIFICATION

   HOURLY RATE

Water trailer and truck (tanker)

   55.00

Dump Truck Single Axle

   44.00

Dump Truck Tandem Axle

   55.00

Water Truck

   44.00

Winch Truck, Fuel Truck, Grease Truck

   33.00

Mechanic Rig

   33.00

Flatbed Truck

   27.00

Crew Bus

   13.00

Pickup - 4 wheel drive

   12.00

Pickup - 2 wheel drive

   10.00

Sedan Car

   9.00

Group 16 Padding / Backfill Equipment

  

Finning Pipeliner / Backfiller

   110.00

D7 or D8 Tractor with Auger Backfiller

   99.00

KNI Padding Machine

   110.00

Read Screen-All Model 90 Padding Machine

   83.00

Read Screen-All Model 40 Padding Machine

   61.00

Group 17 Miscellaneous Equipment

  

Well point system ( includes pumps) per 300 LF of dewater system

   225.00

Sheet Pile Driver / Extractor

   150.00

Challenger Ag Wagon

   85.00

Swamp Buggy ( tool carrier)

   40.00

Vaculifter (does not include excavator)

   35.00

Portable generator set 5 KW or less

   25.00

Mulcher

   20.00

6” - 8” Water Pump including hoses

   18.00

Portable light tower

   15.00

Small Generator (Light Plant) 5 KW or less

   12.00

4” Water Pump including hoses

   12.00

Blasting Mats

   10.00

Parts Van

   10.00

Sand Blast Pot w/Nozzles (excluding sand)

   8.00

2” - 3” Water Pump including hoses

   8.00

Small Tools; Shovels, Belts, Hand Tools, Clamps, etc.

   6.00

Wooden Digging Mat (4’ wide x 8” thick 16, 18 & 20 ft long)

   4.00

Truck Mat (8 ft wide x 16 ft long laminated 3 ply)

   4.00

Holiday Detector

   4.00

Chain Saw

   4.00

Equivalent machines will be determined on operating weight and not bucket size

Above rates include all contractors charges for equipment exclusive only of
operating labor.

 

D-10



--------------------------------------------------------------------------------

ATTACHMENT E

PROJECT SCHEDULE

LOGO [g66256img053.jpg]

 

E-1



--------------------------------------------------------------------------------

ATTACHMENT F

INSURANCE REQUIREMENTS

 

F.1. Contractor’s Insurance: All insurance obtained pursuant to this Agreement
shall: (1) be issued by insurers with an “A-X” or better A.M. Best Co. rating in
the current Property-Casualty Edition and authorized to do business in the state
in which the Project is located, and (2) be in all other respects acceptable to
Owner. Contractor shall carry and maintain or cause to be carried and maintained
in force at all times during the term of the Agreement the following insurance:

 

  F.1.1. Workers’ Compensation/Employers’ Liability

Workers’ compensation with appropriate longshoremen’s or harbor workers’
endorsement (if applicable) covering all Contractor Personnel in accordance with
the statutory requirements of the state of hire or country in which the Work is
to be performed, and if the Work includes the use of vessels, appropriate
maritime extensions. Employers’ liability insurance with the limit of One
Million United States Dollars (U.S. $l,000,000) per accident or illness.

 

  F.1.2. Commercial General Liability

Commercial general liability insurance with contractual liability, products and
completed operations, and broad form property damage coverage included, which
shall provide for a combined single limit of One Million United States Dollars
(U.S. $1,000,000) for personal injury, death or property damage resulting from
each occurrence and covering all of Contractor’s Work under the Agreement;
provided, however, this coverage requirement may be satisfied by Contractor
through any combination of primary and excess liability insurance.

 

  F.1.3. Automobile Liability

Automobile liability insurance covering owned, non-owned and hired motor
vehicles, with combined single limits of at least One Million United States
Dollars (U.S. $1,000,000) for personal injury, death, or property damage
resulting from each occurrence.

 

  F.1.4. Aircraft Liability Insurance

Aircraft liability insurance, to the extent applicable, covering owned,
non-owned and hired aircraft with a combined single limit of Five Million United
States Dollars (U.S. $5,000,000) for bodily injury, death and property damage
resulting from each occurrence.

 

  F.1.5. Transportation Insurance

“All Risk” Insurance covering the full replacement cost of all supplies,
equipment and materials to be incorporated into the Work while in the course of
transit, including the land portion of any ocean or air shipments, and until
arrival at the final local Work Sites. Such transit insurance shall include
coverage against the perils of war, strikes, riots and civil commotion and shall
insure all general average and salvage charges for which named insureds are
responsible. Such insurance shall have a deductible of Fifty Thousand United
States Dollars (U.S. $50,000) per loss.

 

  F.1.6. Builder’s Risk Insurance

Upon Owner’s written request, Contractor shall procure and maintain completed
value form builder’s risk property insurance (subject to a deductible per loss
not to exceed U.S. $50,000) upon the entire Work for one hundred percent
(100%) of the full replacement cost value thereof (100% includes additional
costs of engineering services in the event of a loss), or such lesser value if
requested by Owner. This policy shall include the interests of Owner and
Contractor in the Work as named insureds, as their interests may appear, shall
name Owner as the loss payee, and shall be on an “All Risk” basis for physical
loss or damage including fire, flood, earthquake, subsidence, hail, theft,
vandalism and malicious mischief and shall include coverage for portions of the
Work while it is stored off the Site or is in transit (except as otherwise
covered by Paragraph F.1.5). This policy shall provide, by endorsement or
otherwise, that Contractor shall be solely responsible for the payment of all
premiums under the policy, and that the Owner shall have no obligation for the
payment thereof, notwithstanding that the Owner are named

 

F-1



--------------------------------------------------------------------------------

insureds under the policy. Contractor shall be responsible for any loss within
the deductible of the policy for the liabilities assumed by Contractor
hereunder.

The cost of such insurance shall be passed through to and paid by Owner, and the
Parties shall execute a Change Order increasing the Estimated Contract Price by
such amount.

If such insurance (including the limits or deductibles thereof) is available at
commercially reasonable rates and on commercially reasonable terms in the
commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that Contractor
shall first request any such waiver in writing from Owner, which request shall
be accompanied by written reports prepared by two (2) independent advisers,
including insurance brokers, of recognized international standing certifying
that such insurance is not reasonably available and commercially feasible in the
commercial insurance market (and, in any case where the required amount is not
so available, explaining in detail the basis for such conclusions). Any such
waiver shall be effective only so long as such insurance shall not be available
and commercially feasible in the commercial insurance market.

 

  F.1.7. Excess Liability Insurance

Umbrella or excess liability insurance, written on a “following form” basis and
providing coverage in excess of the coverages required to be provided by
Contractor for employer’s liability insurance, commercial general liability
insurance and automobile liability insurance, with limits of Ten Million United
States Dollars (U.S. $10,000,000) combined single limit each claim and in the
aggregate.

 

  F.1.8. Pollution Insurance

This policy shall provide coverage against claims for bodily injury (including
bodily injury and death) and property damage (including loss of use) caused by
or arising out of pollution incidents arising from the activities of Contractor
or any of its Subcontractors or Sub-subcontractors, and shall include
contractual liability per the terms and conditions of such policy. The aggregate
limits shall apply separately to each annual policy period.

Limits: U.S. $10,000,000 combined single limit each occurrence

             U.S. $10,000,000 general aggregate with dedicated limits per
Project site

 

F.2. Notice: Contractor shall have the insurance carriers furnish to Owner, upon
the Effective Date and annually thereafter, insurance certificates specifying
the types and amounts of coverage in effect and the expiration dates of each
policy, and a statement that no insurance will be canceled or materially changed
without thirty (30) days prior written notice to Owner.

 

F.3. Waiver of Subrogation: All policies of insurance required to be provided by
Contractor under this Agreement shall include clauses providing that each
underwriter shall waive its rights of recovery, under subrogation or otherwise,
against the Owner Indemnified Parties for the liabilities assumed by Contractor
hereunder. Insurance policies pursuant to Paragraph F.1 shall designate the
Owner Indemnified Parties as additional insured for the liabilities assumed by
Contractor hereunder, and that the policies provided by Contractor shall be
primary and noncontributing to any insurance carried by Owner with regard to the
liabilities assumed by Contractor hereunder. The policies referred to in
Paragraphs F.1.2 and F.1.3 shall contain a cross-liability clause in respect of
third party claims so that Owner and Contractor are regarded as third parties as
to each other.

 

F.4. Obligations Not Relieved: Except as otherwise provided in this Agreement to
the contrary, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; (v) failure of any insurance company to pay
any claim accruing under its policy; or (vi) losses by Contractor or any of its
Subcontractors not covered by insurance policies.

 

F-2



--------------------------------------------------------------------------------

F.5. Subcontractors’ Insurance: If Contractor subcontracts any part of the Work,
Contractor shall obtain or require its Subcontractors to maintain, the same
insurance coverage and amounts that Contractor is required to maintain pursuant
to this Attachment F, as applicable and appropriate to the Work of such
Subcontractor.

 

F-3



--------------------------------------------------------------------------------

ATTACHMENT G

FORM OF CONTRACTOR’S INVOICE

SHEEHAN PIPE LINE CONSTRUCTION CO.

PROGRESS SCHEDULE - JOB NO.?

 

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.   INVOICE NO.:   1 CONTRACT NO.:  
PERIOD ENDING:   January 31, 2007 PROJECT DESCRIPTION: CREOLE TRAIL PIPELINE -
SEGMENT 3A PROJECT, ALTERNATIVE ROUTE 42” SINGLE LINE OPTION

 

ITEM

 

TYPE OF WORK

 

UNIT

  ESTIMATED
MEASURED
QUANTITY  

FIXED UNIT

PRICE OR

LUMP SUM
AMOUNT
FOR LUMP
SUM WORK

 

ESTIMATED
TOTAL

PRICE FOR
UNIT PRICE
WORK

 

COMPLETED (%,

QUANTITY OR FOOTAGE)

  AMOUNT             THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO DATE  

THIS

PERIOD

  PREVIOUSLY
REPORTED  

TOTAL

TO DATE

PART A   PIPELINE BASE LAY                    

A.1

 

Single Line 42” Base Lay

  Linear Feet   190,665   $ 231.00                

Mobilization/Demobilization (10%)

  Linear Feet   190,665   $ 23.10   $ 4,404,362              

Clearing and Grading (12%)

  Linear Feet   190,665   $ 27.72   $ 5,285,234              

Ditching (7%)

  Linear Feet   190,665   $ 16.17   $ 3,083,053              

Stringing and Bending (11%)

  Linear Feet   190,665   $ 25.41   $ 4,844,798              

Laying and Welding (24%)

  Linear Feet   190,665   $ 55.44   $ 10,570,468              

Coating and Lowering In (9%)

  Linear Feet   190,665   $ 20.79   $ 3,963,925              

Tie-In (9%)

  Linear Feet   190,665   $ 20.79   $ 3,963,925              

Padding and Backfilling (4%)

  Linear Feet   190,665   $ 9.24   $ 1,761,745              

Cleanup and Restoration (9%)

  Linear Feet   190,665   $ 20.79   $ 3,963,925              

Testing (5%)

  Linear Feet   190,665   $ 11.55   $ 2,202,181                                
     

A - SUBTOTAL

  $ 44,043,615                                       PART B  
PIPELINE INCREMENTAL TO BASE LAY                      

MLV, PIG LAUNCHER/RECEIVER AND SIDE VALVE ASSEMBLIES

                   

B.1

 

20” Side Tap Valve Assembly at M.P. 3-3.2/Sabine Pipeline - Fabricate and
install

  Lump Sum   1   $ 120,000.00   $ 120,000            

B.2

 

42” Main Line Valve Assembly at M.P. 3-11.8 - Fabricate and install

  Lump Sum   1   $ 200,000.00   $ 200,000            

B.3

 

42” Main Line Valve Assembly at M.P. 3-27.9 - Fabricate and install

  Lump Sum   1   $ 200,000.00   $ 200,000            

B.4

 

30” Side Tap Valve Assembly at M.P. 3-35.4/Transco - Fabricate and install

  Lump Sum   1   $ 140,000.00   $ 140,000            

B.5

 

20” Side Tap Valve Assembly at M.P. 3-35.4/TGC - Fabricate and install

  Lump Sum   1   $ 120,000.00   $ 120,000            

B.6

 

42” Launcher/Receiver Assembly at M.P. 3-35.4 - Fabricate and install

  Lump Sum   1   $ 940,000.00   $ 940,000                                      

MLV, PIG LAUNCHER/RECEIVER AND SIDE VALVE ASSEMBLIES - SUBTOTAL

  $ 1,720,000                                      

B.10

 

BORED ROAD CROSSINGS [NO CASING REQUIRED]

                   

B.10.1

 

Burton Shipyard Rd. at M.P. 3-0.5

  Linear Feet   75   $ 700.00   $ 52,500            

B.10.2

 

State Highway 27 at M.P. 3-0.9

  Linear Feet   110   $ 700.00   $ 77,000            

B.10.3

 

Sam Vincent Rd. at M.P. 3-1.9

  Linear Feet   60   $ 700.00   $ 42,000            

B.10.4

 

State Highway 108 at M.P. 3-3.6

  Linear Feet   80   $ 700.00   $ 56,000            

B10.5.

 

Cotton Vincent Rd. at M.P. 3-4.8

  Linear Feet   60   $ 700.00   $ 42,000            

B.10.6

 

Deere Rd. at M.P. 3-5.0

  Linear Feet   60   $ 700.00   $ 42,000            

B.10.7

 

Dave Dugas Rd. at M.P. 3-5.8

  Linear Feet   75   $ 700.00   $ 52,500            

B.10.8

 

Walker Rd. at M.P. 3-6.9

  Linear Feet   100   $ 700.00   $ 70,000            

B.10.9

 

Interstate 10 at M.P. 3-9.3

  Linear Feet   320   $ 700.00   $ 224,000            

B.10.10

 

State Highway 90 at M.P. 3-10.6

  Linear Feet   120   $ 700.00   $ 84,000            

B.10.11

 

Burton Rd. at M.P. 3-11.2

  Linear Feet   200   $ 700.00   $ 140,000            

B.10.12

 

Houston River Rd. at M.P. 3-14.2

  Linear Feet   80   $ 700.00   $ 56,000            

B.10.13

 

Koonce Rd. at M.P. at M.P. 3-15.2

  Linear Feet   95   $ 700.00   $ 66,500            

B.10.14

 

State Highway 27 at M.P. 3-18.7

  Linear Feet   135   $ 700.00   $ 94,500            

B.10.15

 

Holbrook Park Rd. at M.P. 3-22.7

  Linear Feet   70   $ 700.00   $ 49,000            

B.10.16

 

Bill Prewitt Rd. at M.P. 3-23.3

  Linear Feet   40   $ 700.00   $ 28,000            

B.10.17

 

State Highway 171 at M.P. 3-29.7

  Linear Feet   250   $ 700.00   $ 175,000            

B.10.18

 

Coonie Jackson Rd. at M.P. 3-31.7

  Linear Feet   50   $ 700.00   $ 35,000            

B.10.19

 

Texas Eastern Rd. at M.P. 3-35.4

  Linear Feet   70   $ 700.00   $ 49,000                                      

B.10 - BORED ROAD CROSSINGS [NO CASING REQUIRED] - SUBTOTAL

  $ 1,435,000                                      

B.11

 

BORED RAILROAD CROSSINGS [NO CASING REQUIRED]

                   

B.11.1

 

Bored Railroad Crossing at M.P. 3-10.8

  Linear Feet   220   $ 700.00   $ 154,000            

B.11.2

 

Bored Railroad Crossing at M.P. 3-18.8

  Linear Feet   135   $ 700.00   $ 94,500                                      

B.11 - BORED RAILROAD CROSSINGS [NO CASING REQUIRED] - SUBTOTAL

  $ 248,500                                      

B.12

 

HORIZONTAL DIRECTIONAL DRILL CROSSINGS

                   

B.12.1

 

HDD Crossing of Sabine Canal / Currie Rd. at M.P. 3-7.8

  Linear Feet   2,089   $ 625.00   $ 1,305,625            

B.12.2

 

HDD Crossing of Houston River Canal at M.P.3-13.7

  Linear Feet   1,702   $ 625.00   $ 1,063,750            

B.12.3

 

HDD Crossing of Houston River at M.P. 3-15.7

  Linear Feet   3,021   $ 625.00   $ 1,888,125            

B.12.4

 

HDD Crossing of Little River at M.P. 3-19.7

  Linear Feet   2,250   $ 625.00   $ 1,406,250            

B.12.5

 

HDD Crossing of West Fork Calcasieu at M.P. 3-23.5

  Linear Feet   3,019   $ 625.00   $ 1,886,875            

B.12.6

 

HDD Crossing of Indian Bayou at M.P. 3-28.4

  Linear Feet   1,726   $ 625.00   $ 1,078,750            

B.12.7

 

HDD Crossing of Marsh Bayou at M.P. 3-31.9

  Linear Feet   1,704   $ 625.00   $ 1,065,000                                  
   

B.12 - HORIZONTAL DIRECTIONAL DRILL CROSSINGS - SUBTOTAL

  $ 9,694,375                                      

 

G-1



--------------------------------------------------------------------------------

SHEEHAN PIPE LINE CONSTRUCTION CO.

PROGRESS SCHEDULE - JOB NO.?

 

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.   INVOICE NO.:   1 CONTRACT NO.:  
PERIOD ENDING:   January 31, 2007 PROJECT DESCRIPTION: CREOLE TRAIL PIPELINE -
SEGMENT 3A PROJECT, ALTERNATIVE ROUTE 42” SINGLE LINE OPTION

 

ITEM

 

TYPE OF WORK

 

UNIT

  ESTIMATED
MEASURED
QUANTITY  

FIXED UNIT
PRICE OR

LUMP SUM
AMOUNT
FOR LUMP
SUM WORK

 

ESTIMATED
TOTAL

PRICE FOR
UNIT PRICE
WORK

 

COMPLETED (%,

QUANTITY OR FOOTAGE)

  AMOUNT            

THIS

PERIOD

 

PREVIOUSLY

REPORTED

 

TOTAL

TO DATE

 

THIS

PERIOD

 

PREVIOUSLY

REPORTED

 

TOTAL

TO DATE

B - SUBTOTAL

  $ 13,097,875             PART C   PIPELINE ADDITIONAL INSTALLATIONS          
           

ENVIRONMENTAL PAY ITEMS

                   

C.1

 

Silt Fence

  Linear Feet   45,000   $ 6.00   $ 270,000            

C.2

 

Hay Bales

  Each   2,200   $ 30.00   $ 66,000            

C.3

 

Ditchline Breakers / Trench Plugs

  Cubic Yard   3,900   $ 450.00   $ 1,755,000            

C.4

 

Jute Thatching (Erosion Control Fabric/Mats)

  Square Yard   12,000   $ 4.00   $ 48,000            

C.5

 

Timber Mats - Wetlands

  Linear Feet   30,000   $ 115.00   $ 3,450,000            

C.6

 

Filter Bag

  Each   100   $ 450.00   $ 45,000            

C.7

 

Seed, Fertilizer and Lime

  Acre   500   $ 735.00   $ 367,500            

C.8

 

Mulch

  Acre   500   $ 1,400.00   $ 700,000            

C.9

 

Timber Mats - Uplands

  Each   2,000   $ 480.00   $ 960,000            

C.10

 

Furnish, install and remove Truck Mats (uplands)

  Each   700   $ 375.00   $ 262,500                                      

ENVIRONMENTAL PAY ITEMS - SUBTOTAL

  $ 7,924,000                                        

CATHODIC PROTECTION, AC MITIGATION and PIPELINE MARKERS

                   

C.11

 

Test Station Type (Type E, Detail 1)

  Each   90   $ 250.00   $ 22,500            

C.12

 

Test Station Type (Type E, Detail 2)

  Each   40   $ 300.00   $ 12,000            

C.13

 

Pipeline Ground Marker Posts

  Each   250   $ 150.00   $ 37,500            

C.14

 

Continuous Zinc Ribbon, cadwelding and test stations

  Linear Feet   26,300   $ 2.10   $ 55,230                                      

CATHODIC PROTECTION, AC MITIGATION and PIPELINE MARKERS - SUBTOTAL

  $ 127,230                                        

OTHER ITEMS

                   

C.15

 

Furnish, install and remove Crushed Stone Access Pads

  Ton   405   $ 40.00   $ 16,200            

C.16

 

Transport and install additional concrete weight coated pipe

  Linear Feet   1,200   $ 140.00   $ 168,000                                    
 

OTHER - SUBTOTAL

  $ 184,200                                      

C - SUBTOTAL

  $ 8,235,430                                      

SUBTOTAL - PARTS A, B AND C

  $ 65,376,920                                      

PART D

  BOND QUOTE                      

0.35% of Parts A, B and C SUBTOTAL

        $ 228,819                                       ESTIMATED CONTRACT PRICE
  $65,605,739   AMOUNT EARNED       $—     $—     $—                          
RETAINAGE   5%   $—     $—     $—                              

ACCEPTED BY:

          EARNED LESS
RETAINAGE     $—     $—     $—  

                                                                               
    

                                    

CONTRACTOR REPRESENTATIVE

  DATE         TOTAL DUE
THIS INVOICE     $     —                              

                                                                               
    

                                    

OWNER REPRESENTATIVE

  DATE                

 

G-2



--------------------------------------------------------------------------------

ATTACHMENT H

FORM OF PAYMENT AND PERFORMANCE BONDS

 

H-1



--------------------------------------------------------------------------------

SCHEDULE H-1

PAYMENT BOND

Bond No.                                

KNOW ALL MEN BY THESE PRESENTS, that                                 
(hereinafter “Principal”) and                                 , incorporated in
the state of                                  and duly authorized to do business
in Louisiana, (hereinafter “Surety”), are held and firmly bound unto Cheniere
Creole Trail Pipeline, L.P. (hereinafter “Obligee”), and its representatives,
successors and assigns, in the sum of                                  Dollars
($                    ) for the payment of which sum well and truly to be made
the said Principal and Surety bind themselves, and their respective heirs,
administrators, executors, successors and assigns jointly and severally, firmly
by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the Project
known as the                                 (hereinafter called the “Contract”)
and which Contract is hereby referred to and incorporated by express reference
as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the Principal
shall promptly make payment in full to all persons or entities supplying labor,
material, services, utilities and equipment, or any other things in the
prosecution of the work provided for in said Contract, and any and all
modifications of said Contract that may hereafter be made, and shall indemnify
and save harmless said Obligee of and from any and all loss, damage, and
expense, including costs and attorneys’ fees, which the said Obligee may sustain
by reason of Principal’s failure to do so, then this obligation shall be null
and void; otherwise it shall remain in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Principal to the other, shall in any way affect its obligation on this Bond, and
Surety does hereby waive notice of any such changes, extensions of time,
alterations, additions, omissions, waivers, or other modifications.

The Principal and the Surety agree that this Bond shall inure to the benefit of
all persons or entities as supplying labor, material, services, utilities and
equipment, or any other things in the prosecution of the work provided for in
said Contract, as well as to the Obligee, and that any of such persons or
entities may maintain independent actions upon this Bond in the name of the
person or entities bringing any such action.

The parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this          day of                     , 200     the
name and corporate seal of each corporate seal of each corporate party being
hereto affixed and these presents duly signed by its undersigned representative,
pursuant to authority of its governing body.

 

H-2



--------------------------------------------------------------------------------

PRINCIPAL:

                                                                               
                                                                  

By:                                      
                                        
                                                           

Title:                                     
                                        
                                                        

                                                                               
                                                                  

                                                                               
                                                                  

                                                                               
                                                                  

(Principal’s Address)

Witness

                                                                               
                         

Or Secretary’s Attest

[SEAL]

SURETY:

                                                                               
                                                                  

By:                                      
                                        
                                                           

Title:                                     
                                        
                                                        

                                                                               
                                                                  

                                                                               
                                                                  

                                                                               
                                                                  

(Surety’s Address)

Witness.

                                                                               
                         

Or Secretary’s Attest

[SEAL]

[Attach Power of Attorney executed

by attorney-in-fact on behalf of Surety]

 

H-3



--------------------------------------------------------------------------------

SCHEDULE H-2

PERFORMANCE BOND

Bond No.                                

KNOW ALL MEN BY THESE PRESENTS, that                                 
(hereinafter “Principal”) and                                 , incorporated in
the state of                                  and duly authorized to do business
in Louisiana (hereinafter “Surety”), are held and firmly bound unto Cheniere
Creole Trail Pipeline, L.P. Company (hereinafter “Obligee”), and its
representatives, successors and assigns, in the sum of
                                 Dollars ($                    ) for the payment
of which sum well and truly to be made the said Principal and Surety bind
themselves, and their respective heirs, administrators, executors, successors
and assigns jointly and severally, firmly by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the project
known as the                                  (hereinafter called the
“Contract”) and which Contract is hereby referred to and incorporated by express
reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the above
bounden Principal shall well and truly perform all the work, undertakings,
covenants, terms, conditions, and agreements of said Contract within the time
provided therein and any extensions thereof that may be granted by Obligee, and
during the life of any obligation, guaranty or warranty required under said
Contract, and shall also well and truly perform all the undertakings, covenants,
terms, conditions, and agreements of any and all modifications of said Contract
that may hereafter be made, and shall indemnify and save harmless said Obligee
of and from any and all loss, damage, and expense, including costs and
attorneys’ fees, which the Obligee may sustain by reason of Principal’s failure
to do so, then this obligation shall be null and void; otherwise it shall remain
in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Surety to the other, shall in any way affect said Surety’s obligation on this
Bond, and said Surety does hereby waive notice of any such changes, extensions
of time, alterations, additions, omissions, waivers, or other modifications. The
parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this          day of                     , 200    ,
the name and corporate seal of each corporate seal of each corporate party being
hereto affixed and these presents duly signed by its undersigned representative,
pursuant to authority of its governing body.

 

H-4



--------------------------------------------------------------------------------

PRINCIPAL:

                                                                               
                                                                  

By:                                      
                                        
                                                           

Title:                                     
                                        
                                                        

                                                                               
                                                                  

                                                                               
                                                                  

                                                                               
                                                                  

(Principal’s Address)

Witness

                                                                               
                         

Or Secretary’s Attest

[SEAL]

SURETY:

                                                                               
                                                                  

By:                                      
                                        
                                                           

Title:                                     
                                        
                                                        

                                                                               
                                                                  

                                                                               
                                                                  

                                                                               
                                                                  

(Surety’s Address)

Witness.

                                                                               
                         

Or Secretary’s Attest

[SEAL]

[Attach Power of Attorney executed

by attorney-in-fact on behalf of Surety]

 

H-5



--------------------------------------------------------------------------------

ATTACHMENT I

FORM OF LIEN AND CLAIM WAIVERS

 

I-1



--------------------------------------------------------------------------------

SCHEDULE I-1

CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Contractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, Sheehan Pipe Line Construction Company (“Contractor”), has been
engaged under a Pipeline Construction Contract with Cheniere Creole Trail
Pipeline, L.P. (“Owner”), to furnish certain materials, equipment, services,
and/or labor for the project known as the Alternate Route 42” Single Line Option
Creole Trail Pipeline - Segment 3A Project (the “Project”), which is located in
                                 and described in more detail as follows:

                                                                               
                                 (the “Property”).

Upon receipt of the sum of U.S.$                     (amount in invoice
submitted with this Interim Lien and Claim Waiver), Contractor waives and
releases any and all liens or claims of liens against the Project and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, tort, equity or otherwise that Contractor has or may have
against Owner through the date of                     , 20     (date of the
invoice submitted with this Interim Lien and Claim Waiver). Exceptions as
follows:

                                                                               
                                        
                                                      

                                                                               
                                        
                                                      

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor represents that all Subcontractors, Sub-subcontractors and employees
of Contractor have been paid for all work, materials, equipment, services, labor
and any other items performed or provided through                     , 20    
(date of last prior invoice) for the Project. Exceptions as follows:

                                                                               
                                        
                                        
                                          .

(if no exception entry or “none” is entered above, all such payments have been
made)

This Interim Lien and Claim Waiver is freely and voluntarily given and
Contractor acknowledges and represents that it has fully reviewed the terms and
conditions of this Interim Lien and Claim Waiver, that it is fully informed with
respect to the legal effect of this Interim Lien and Claim Waiver, that it has
voluntarily chosen to accept the terms and conditions of this Interim Lien and
Claim Waiver in return for the payment recited above.

 

FOR CONTRACTOR:

  

Applicable to Invoice(s) No.     

  

Signed:                                     
                                                                              

   (SEAL)

By:                                      
                                        
                                             

  

Title:                                     
                                        
                                          

  

Date:                                     
                                        
                                          

  

AFFIDAVIT

On this          day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

                                                                

Notary Public

My term expires (date):                       

 

I-2



--------------------------------------------------------------------------------

SCHEDULE I-2

SUB CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                                

The undersigned,                                  (“Subcontractor”) who has,
under an agreement with Sheehan Pipe Line Construction Company (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the project
known as the Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project, which is located in                                  and
described in more detail as follows:

                                                                               
                                 (the “Property”).

Upon receipt of the sum of U.S.$                     (“Current Payment”),
Subcontractor waives and releases any and all liens or claims of liens against
the Project and the Property and all claims, demands, actions, causes of action
or other rights at law, in contract, tort, equity or otherwise that
Subcontractor has or may have against Cheniere Creole Trail Pipeline, L.P.
(“Owner”) and Contractor through the date of                     , 20    
(“Current Date”). Exceptions as follows:

                                                                               
                                        
                                                                 .

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor further represents that all employees, laborers, materialmen,
sub-subcontractors and subconsultants employed by Subcontractor in connection
with the Project have been paid for all work, materials, equipment, services,
labor and any other items performed or provided through                     ,
20     (date of last prior Invoice). Exceptions as follows:

                                                                               
                                                                 .

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Lien and Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Lien and Claim Waiver, that it has voluntarily chosen to
accept the terms and conditions of this Subcontractor’s Interim Lien and Claim
Waiver in return for the payment recited above.

 

FOR SUBCONTRACTOR :      Applicable to Invoice(s) No.        
Signed:                                     
                                                                              
   (SEAL) By:                                      
                                        
                                                
Title:                                     
                                        
                                             
Date:                                     
                                        
                                             

AFFIDAVIT

On this          day of                     , 20     , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

                                                                

Notary Public

My term expires (date):                       

 

I-3



--------------------------------------------------------------------------------

SCHEDULE I-3

CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, Sheehan Pipe Line Construction Company (“Contractor”), has been
engaged under an agreement with Cheniere Creole Trail Pipeline, L.P. (“Owner”),
to furnish certain materials, equipment, services, and/or labor for the project
known as the Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project (“Project”), which is located in
                                 and more particularly described as follows:

                                                                               
                                 (the “Property”).

Upon receipt of the sum of U.S.$                      (amount in invoice for
final payment submitted with Contractor’s Final Lien and Claim Waiver),
Contractor waives and releases all liens or claims of liens against the Project
and the Property and all claims, demands, actions, causes of actions or other
rights at law, in contract, tort, equity or otherwise that Contractor has, may
have had or may have in the future against Owner arising out of the agreement or
the Project, whether or not known to Contractor at the time of the execution of
this Final Lien and Claim Waiver.

Contractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of its work on the agreement, Project or
subcontracts have been fully satisfied (except for that work and obligations
that survive the termination or expiration of the agreement, including
warranties and correction of defective services), including, but not limited to
payment to Subcontractors and employees and payment of taxes.

This Final Lien and Claim Waiver is freely and voluntarily given, and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Final Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Final Lien and
Claim Waiver in return for the payment recited above. Contractor understands,
agrees and acknowledges that, upon payment, this document waives rights
unconditionally and is fully enforceable to extinguish all claims of Contractor
as of the date of execution of this document by Contractor.

 

FOR CONTRACTOR:

Applicable to Invoice No(s): ALL (If all, print “all”)

 

Signed:                                     
                                                                              

  (SEAL)

By:                                      
                                                                                
     

 

Title:                                     
                                                                                
  

 

Date:                                     
                                        
                                          

 

AFFIDAVIT

On this          day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

                                                                

Notary Public

My term expires (date):                       

 

I-4



--------------------------------------------------------------------------------

SCHEDULE I-4

SUB CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                                

The undersigned,                                  (“Subcontractor”), has, under
an agreement with Sheehan Pipe Line Construction Company (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the Project
known as the Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project (“Project”), which is located in
                                 and more particularly described as follows:

                                                                               
                                 (the “Property”).

Upon receipt of the sum of U.S.$                    , Subcontractor waives and
releases any and all liens or claims of liens against the Project and the
Property, all claims, demands, actions, causes of action or other rights at law,
in contract, tort, equity or otherwise against Cheniere Creole Trail Pipeline,
L.P. (“Owner”) or Contractor, and any and all claims or rights against any labor
and/or material bond, which Subcontractor has, may have had or may have in the
future arising out of the agreement between Subcontractor and Contractor, the
Project or the Property, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Lien and Claim Waiver.

Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the agreement between Contractor and
Subcontractor, the Project, the Property or sub-subcontracts have been fully
satisfied (except for that work and obligations that survive the termination or
expiration of the agreement between Subcontractor and Contractor, including
warranties and correction of defective services), including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.

This Subcontractor’s Final Lien and Claim Waiver is freely and voluntarily given
and Subcontractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver, that
it is fully informed with respect to the legal effect of this Subcontractor’s
Final Lien and Claim Waiver, and that it has voluntarily chosen to accept the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver in
return for the payment recited above. Subcontractor understands, agrees and
acknowledges that, upon payment, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

 

FOR SUBCONTRACTOR: Applicable to Invoice No(s). ALL (If all, print “all”)   
Signed:                                     
                                                                              
   (SEAL) By:                                      
                                        
                                                
Title:                                     
                                        
                                             
Date:                                     
                                        
                                             

AFFIDAVIT

On this          day of                      , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

                                                                

Notary Public

My term expires (date):                       

 

I-5



--------------------------------------------------------------------------------

ATTACHMENT J

PRICING SCHEDULE

 

1. GENERAL

The items of Work, as listed and identified in the Schedule of Fixed Prices
contained in Section 4 below (“Items”), shall apply to the Work. Each Item
includes all costs, allowances and expenses: (i) separately by unit, for each
Item (“Unit Price Work”) which is subject to fixed unit prices (“Fixed Unit
Prices”), as indicated in the Schedule of Fixed Prices; and (ii) separately for
each Item (“Lump Sum Work”) which is subject to a fixed lump sum price (“Lump
Sum Amount”) as indicated in the Schedule of Fixed Prices.

 

2. FIXED UNIT PRICES

 

  a. The Schedule of Fixed Prices sets forth the all-inclusive Fixed Unit Price
for each Item of Unit Price Work. Each Fixed Unit Price will be the full and
only amount payable by Owner to Contractor for the completed unit of Unit Price
Work.

 

  b. The estimated total prices shown in the Schedule of Fixed Prices for Items
of Unit Price Work are for planning purposes only, and represent, for each Item
of Unit Price Work, the sum of the products of the estimated quantities and the
applicable Fixed Unit Prices.

 

  c. Contractor shall be paid for the Measured Quantity only, whether more or
less than the estimated quantities in the Schedule of Fixed Prices and
notwithstanding the magnitude of any difference.

 

  d. With respect to Item A1 as set forth in Section 4 below, the Fixed Unit
Price is allocated to various portions of the Work as identified below. The
allocated percentage of the Fixed Unit Price of Item A1 (“Allocated Percentage”)
to such portions of the Work is as follows:

 

Portion of the Work

 

Allocated Percentage

Mobilization/Demobilization (“Base Lay Mobilization Demobilization”)   10%
Clearing and Grading   12% Ditching   7% Stringing and Bending   11% Laying and
Welding   24% Coating and Lowering In   9% Tie-In   9% Padding and Backfilling  
4% Cleanup and Restoration   9% Testing   5% Total:   100%

 

  e.

The estimated cost for Base Lay Mobilization/Demobilization is the Fixed Unit
Price of Item A1 multiplied by the estimated Measured Quantity of Item A1
multiplied by the Allocated Percentage for Base Lay Mobilization/Demobilization.
Such amount shall be invoiced by Contractor in equal amounts in the first three
(3) Invoices in accordance with Section 7.2 of the Agreement. Upon submission of
the final Invoice in accordance with Section 7.3 of the Agreement, Contractor
shall apply either a credit or additional charge to

 

J-1



--------------------------------------------------------------------------------

 

Owner for the Base Lay Mobilization/Demobilization based upon the difference
between the estimated cost for Base Lay Mobilization/Demobilization paid by
Owner in the first three (3) Invoices and the product of the Fixed Unit Price
for Item A1, the Measured Quantity of Item A1 and the Allocated Percentage for
Base Lay Mobilization/Demobilization.

 

3. LUMP SUM AMOUNTS

The Schedule of Fixed Prices sets forth the all-inclusive Lump Sum Amount for
each Item of Lump Sum Work. Subject to any changes or adjustments made in
accordance with the Contract Documents, each Lump Sum Amount will be the full
and only amount payable by Owner to Contractor for the completed Items of Lump
Sum Work performed in accordance with the Contract Documents.

 

4. SCHEDULE OF FIXED PRICES

 

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work    Estimated Total
Price for Each
Item    PART A - PIPELINE BASE LAY            

A1

  

Owner Provides Double Random Pipe to Contractor:

Single Line 42” Base Lay - All Inclusive: Shall include, but not be limited to
mobilization and demobilization, drug testing, environmental & safety training,
environmental crew, clearing & grading, chipping/hauling, stumping/grubbing, top
soil segregation, ditching, hauling & stringing, bending & alignment, welding,
tie ins, NDE examination/testing, clean & coat field joints, lower in, pad and
backfill, hydrostatic testing, dewatering, caliper pigging, drying, cleanup and
restoration and all other requirements per Specifications and Drawings.

   Linear Feet    190,665    $ 231.00    $ 44,043,615.00

SUBTOTAL – PART A $44,043,615.00

   PART B - PIPELINE INCREMENTAL TO BASE LAY                MAIN LINE VALVE, PIG
LAUNCHER/RECEIVER AND SIDE VALVE ASSEMBLIES            

B1

   20” Side Tap Valve Assembly at M.P. 3-3.2/Sabine Pipeline - Fabrication and
installation: Shall include but not be limited to site work, concrete
piers/pads, all fabrication, hydrostatic testing, tie in welds, mounting
operator, coating/painting, Site fencing (50’ x 50’), gravel purchased & spread,
Site restoration, and all other requirements per Specifications and Drawings.   
Lump Sum    1    $ 120,000.00    $ 120,000.00

B2

   42” Main Line Valve Assembly at M.P. 3-11.8 - Fabrication and installation:
Shall include but not be limited to site work, concrete piers/pads, all
fabrication, tie in welds, bolt connections, mounting gas operator,
coating/painting, fencing, gravel purchased & spread, three hundred (300) foot
permanent access road per typical and Site Drawings, and all other requirements
per Specifications and Drawings.    Lump Sum    1    $ 200,000.00    $
200,000.00

B3

   42” Main Line Valve Assembly at M.P. 3-27.9 -Fabrication and installation:
Shall include but not be limited to site work, concrete piers / pads, all
fabrication, tie in welds, bolt connections, mounting gas operator,
coating/painting, fencing, gravel purchased & spread, one hundred (100) foot
permanent access road per the typical and Site Drawings, and all other
requirements per Specifications and Drawings.    Lump Sum    1    $ 200,000.00
   $ 200,000.00

 

J-2



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work    Estimated Total
Price for Each
Item B4    30” Side Tap Valve Assembly at M.P. 3-35.4/Transco -
Fabrication and installation: Shall include but not be limited to
site work, concrete piers/pads, all fabrication, hydrostatic
testing, tie in welds, mounting operator, coating/painting, Site
restoration, and all other requirements per Specifications and
Drawings. Note: Fencing and gravel Site preparation to be
included in the pricing for the 42” Launcher/Receiver
Assemblies at M.P. 3-32.0.    Lump Sum    1    $140,000.00    $140,000.00

B5

   20” Side Tap Valve Assembly at M.P. 3-35.4/TGC - Fabrication and
installation: Shall include but not be limited to site work, concrete
piers/pads, all fabrication, hydrostatic testing, tie in welds, mounting
operator, coating/painting, Site restoration, and all other requirements per
Specifications and Drawings. Note: Fencing and gravel Site preparation to be
included in the pricing for the 42” Launcher/Receiver Assemblies at M.P. 3-32.0.
   Lump Sum    1    $120,000.00    $ 120,000.00

B6

   42” Launcher/Receiver Assembly at M.P. 3-35.4 - Fabrication and installation:
Shall include but not be limited to site work, concrete piers / pads, all
fabrication, tie in welds, bolt connections, mounting gas operator,
coating/painting, fencing, gravel purchased & spread, one hundred (100) foot
permanent access road per the typical and Site Drawings, and all other
requirements per Specifications and Drawings. *Note: includes two (2)
Launcher/Receiver assemblies.    Lump Sum    1    $940,000.00    $ 940,000.00   
BORED ROAD CROSSINGS [NO CASING REQUIRED]            

B10

   BORED ROAD CROSSINGS - Installed with powercrete coated pipe in accordance
with all Drawings, Permit requirements, and Specifications. This cost is
all-inclusive and should account for any tasks necessary for a road crossing
installation. These tasks include but are not limited to: normal trench
dewatering, spoilage of excess material, and all other requirements per
Specifications and Drawings. All bored crossings are assumed to require a
minimum of five (5) feet of cover from the top of road to top of pipe and
minimum of four (4) feet below bar ditch unless otherwise noted.            

B10.1

   Burton Shipyard Rd. at M.P. 3-0.5    Linear Feet    75    $700.00    $
52,500.00

B10.2

   State Highway 27 at M.P. 3-0.9    Linear Feet    110    $700.00    $
77,000.00

B10.3

   Sam Vincent Rd. at M.P. 3-1.9    Linear Feet    60    $700.00    $ 42,000.00

B10.4

   State Highway 108 at M.P. 3-3.6    Linear Feet    80    $700.00    $
56,000.00

B10.5

   Cotton Vincent Rd. at M.P. 3-4.8    Linear Feet    60    $700.00    $
42,000.00

B10.6

   Deere Rd. at M.P. 3-5.0    Linear Feet    60    $700.00    $ 42,000.00

B10.7

   Dave Dugas Rd. at M.P. 3-5.8    Linear Feet    75    $700.00    $ 52,500.00

B10.8

   Walker Rd. at M.P. 3-6.9    Linear Feet    100    $700.00    $ 70,000.00

B10.9

   Interstate 10 at M.P. 3-9.3    Linear Feet    320    $700.00    $ 224,000.00

B10.10

   State Highway 90 at M.P. 3-10.6    Linear Feet    120    $700.00    $
84,000.00

B10.11

   Burton Rd. at M.P. 3-11.2 ( A minimum of twelve (12) feet of cover from road
to top of pipe is to be assumed for this crossing due to foreign utility lines)
   Linear Feet    200    $700.00    $ 140,000.00

 

J-3



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity   Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work   Estimated Total
Price for Each
Item B10.12    Houston River Rd. at M.P. 3-14.2    Linear Feet    80   $ 700.00
  $ 56,000.00

B10.13

   Koonce Rd. at M.P. at M.P. 3-15.2    Linear Feet    95   $ 700.00   $
66,500.00

B10.14

   State Highway 27 at M.P. 3-18.7    Linear Feet    135   $ 700.00   $
94,500.00

B10.15

   Holbrook Park Rd. at M.P. 3-22.7    Linear Feet    70   $ 700.00   $
49,000.00

B10.16

   Bill Prewitt Rd. at M.P. 3-23.3    Linear Feet    40   $ 700.00   $ 28,000.00

B10.17

   State Highway 171 at M.P. 3-29.7    Linear Feet    250   $ 700.00   $
175,000.00

B10.18

   Coonie Jackson Rd. at M.P. 3-31.7    Linear Feet    50   $ 700.00   $
35,000.00

B10.19

   Texas Eastern Rd. at M.P. 3-35.4    Linear Feet    70   $ 700.00   $
49,000.00    BORED RAILROAD CROSSINGS [NO CASING REQUIRED]          

B11

   BORED RAILROAD CROSSINGS - Installed with powercrete coated pipe in
accordance with all Drawings, Permit requirements, and Specifications. This cost
is all-inclusive and should account for any tasks necessary for a railroad
crossing installation. These tasks include but are not limited to: normal trench
dewatering, spoilage of excess material, and all other requirements per
Specifications and Drawings. All bored railroad crossings are assumed to require
a minimum of ten (10) feet of cover from the top of railroad ballast to top of
pipe.          

B11.1

   BORED RAILROAD CROSSING at M.P. 3-10.8    Linear Feet    220   $ 700.00   $
154,000.00

B11.2

   BORED RAILROAD CROSSING at M.P. 3-18.8    Linear Feet    135   $ 700.00   $
94,500.00    HORIZONTAL DIRECTIONAL DRILL CROSSINGS          

B12

   HORIZONTAL DIRECTIONAL DRILL (“HDD”) CROSSINGS - Installation shall include
but not be limited to mobilization/demobilization, welding, coating, hydrostatic
testing of pipeline, drilling mud disposal, all other sub-contractor costs, and
all other requirements per Specifications and Drawings. This price is based on
total linear feet installed as referenced in the HDD Drawings. Additional
drilling footage will not be paid unless previously approved by Owner.          

B12.1

   HDD Crossing of Sabine Canal / Currie Rd. at M.P. 3-7.8 Note: This HDD will
include Currie Rd. crossing.    Linear Feet    2,089   $ 625.00   $ 1,305,625.00

B12.2

   HDD Crossing of Houston River Canal at M.P.3-13.7    Linear Feet    1,702   $
625.00   $ 1,063,750.00

B12.3

   HDD Crossing of Houston River at M.P. 3-15.7    Linear Feet    3,021   $
625.00   $ 1,888,125.00

B12.4

   HDD Crossing of Little River at M.P. 3-19.7    Linear Feet    2,250   $
625.00   $ 1,406,250.00

B12.5

   HDD Crossing of West Fork Calcasieu at M.P. 3-23.5    Linear Feet    3,019  
$ 625.00   $ 1,886,875.00

B12.6

   HDD Crossing of Indian Bayou at M.P. 3-28.4    Linear Feet    1,726   $
625.00   $ 1,078,750.00

B12.7

   HDD Crossing of Marsh Bayou at M.P. 3-31.9    Linear Feet    1,704   $ 625.00
  $ 1,065,000.00

SUBTOTAL – PART B

  $ 13,097,875.00    PART C - PIPELINE ADDITIONAL INSTALLATIONS             
ENVIRONMENTAL PAY ITEMS          

C1

   Furnish, install, maintain and remove staked silt fence for erosion/sediment
control, as agreed to by Owner.    Linear Feet    45,000   $ 6.00   $ 270,000.00

 

J-4



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for Lump
Sum Work    Estimated Total
Price for Each
Item C2    Furnish, install, maintain and remove staked hay bales for
erosion/sediment control, as agreed to by Owner.    Each    2,200    $ 30.00   
$ 66,000.00 C3    Furnish and install ditch line breakers/trench plugs
(Sandbags).    Cubic Yard    3,900    $ 450.00    $ 1,755,000.00 C4    Furnish
and install Jute Thatching (Erosion Control Fabric/ Mats)    Square Yard   
12,000    $ 4.00    $ 48,000.00 C5    Furnish, Install and Remove Timber Matting
in Wetlands.    Linear Feet    30,000    $ 115.00    $ 3,450,000.00 C6   
Furnish, install, maintain and properly dispose Filter Bag    Each    100    $
450.00    $ 45,000.00 C7    Furnish and install Seed, Fertilizer and Lime
(Temporary or permanent applications)    Acre    500    $ 735.00    $ 367,500.00
C8    Furnish and install Mulch (2 tons per acre) (Temporary or permanent
applications)    Acre    500    $ 1,400.00    $ 700,000.00 C9    Furnish,
install and remove Timber Mats (uplands)    Each    2,000    $ 480.00    $
960,000.00 C10    Furnish, install and remove Truck Mats (uplands)    Each   
700    $ 375.00    $ 262,500.00    CATHODIC PROTECTION, AC MITIGATION and
PIPELINE MARKERS             C11    Install Test Station Type (Type E, Detail 1)
per Drawings.    Each    90    $ 250.00    $ 22,500.00 C12    Install Test
Station Type (Type E, Detail 2) per Drawings.    Each    40    $ 300.00    $
12,000.00 C13    Install Pipeline Ground Marker Posts    Each    250    $ 150.00
   $ 37,500.00 C14    Install Continuous Zinc Ribbon, cadwelding and test
stations (reference Drawings CCTP-01, CCTP-01-A and CCTP-02) (See also
Attachment L, Item 14)    Linear Feet    26,300    $ 2.10    $ 55,230.00   
OTHER ITEMS             C15    Furnish and install crushed stone for access road
improvements. Install and remove geotextile fabric underlay, ditch line flumes
(as necessary) and limestone or equivalent, in accordance with Applicable Law,
at all paved road access points or otherwise designated by Owner.    Ton    405
   $ 40.00    $ 16,200.00 C16    Transport from New Iberia, Louisiana and
install line pipe with 5-inches of concrete weight coating, in excess of the
22,544 feet of concrete coated pipe. This Item is not included within Item A1.
   Linear Feet    1200    $ 140.00    $ 168,000.00

SUBTOTAL – PART C

   $ 8,235,430.00

TOTAL – PARTS A, B and C

   $ 65,376,920.00    PART D – BOND QUOTE (0.35% of Parts A, B and C TOTAL)   
         $ 228,819.22

ESTIMATED CONTRACT PRICE

   $ 65,605,739.22

 

J-5



--------------------------------------------------------------------------------

ATTACHMENT K

PROJECT SCOPE OF WORK

 

1.0 Facilities Summary

 

1.1 Work shall include installation and testing of coated steel pipe, fabricated
assemblies and tie-ins, per the Drawings and Specifications:

 

  •   Segment 3A: 36.1 miles of single 42-inch pipe – Calcasieu and Beauregard
Parishes, Louisiana.

 

1.2 Contractor shall perform all Work in accordance with all general and
technical requirements of the Drawings and Specifications included, referenced
or attached hereto, and any supplemental specifications and/or agreements
pertaining to the Work which are in writing, that are made a part of the
Agreement as though the same were set forth herein.

 

1.3 The scope of Work includes the following items, as detailed in the Pricing
Schedule (Attachment J):

 

  •   42” Single Pipeline Base Lay

 

  •   Main Line Valve, Pig Launcher/Receiver and Side Valve Assemblies

 

  •   Bored Road Crossings

 

  •   Bored Railroad Crossings

 

  •   Horizontal Directional Drill Crossings

 

  •   Environmental Items

 

  •   Cathodic protection, AC Mitigation and Pipeline Makers

2.0 to 4.0 Intentionally omitted.

 

5.0 Construction Pricing Explanation

 

5.1 General

Explanation is provided in this section for certain Items. Additional
explanations are provided throughout the Specifications, Contract Documents and
Drawings.

 

5.1.1 The Pricing Schedule is provided for Segment 3A in Attachment J.

 

5.1.2 Pricing for each Item, as set forth in Attachment J, shall include all
Contractor overhead and profits, and all applicable Taxes. Pricing shall be firm
for the duration of the Project, and shall not be subject to escalation.

 

5.1.3 Pricing shall not be subject to change for areas where location, facility
or design changes may occur which will not add cost to the construction or
increase the magnitude of Work.

 

5.1.4 Payments are based on linear feet of pipeline installed, and linear feet
at grade, as applicable.

 

5.1.5 If changes or additional work become necessary, then Owner will determine
the most appropriate payment method to be used for such Change Orders. Time and
materials, lump sum pricing, negotiated pricing and/or unit rates may be used,
depending on the specific situation and conditions.

 

5.2 Construction Pricing Requirements

Explanation for construction pricing requirements is provided below:

 

5.2.1 Part A – Pipeline Base Lay Pricing

 

5.2.1.1

The pricing for Part A pipeline base lay price shall include but not be limited
to the following: mobilization, fabrication, clearing, grading, ditching,
stringing, bending, alignment, welding, non-destructive examination/testing of
100% of welds, cleaning and coating field joints with fusion bonded epoxy,
lowering in,

 

K-1



--------------------------------------------------------------------------------

 

padding and backfilling, tie-ins, cleanup and restoration, hydrostatic testing,
dewatering, drying, caliper pigging, commissioning support and demobilization.
The pipeline base lay price shall also include all topsoil segregation, normal
trench dewatering, excavation safety, ditch sloping, bellholes, confined space
entry, and all other required measures per the Drawings and specifications.
Pipeline base lay price shall also include all crossings (e.g., wetlands,
waterbodies, foreign lines) that are not listed separately in Part B/Incremental
to Base Lay. Note: Contractor’s pricing for all wetland, creek and waterbody
crossings is to be included in the Part A base lay pricing.

Pricing for open cut creek crossings is included in Part A base lay pricing.
This includes all fabrication and installation items, excavation barricades,
excess spoilage, welding and tie-ins, field joint coating, site cleanup and
restoration, and all other requirements per the Specifications and Drawings.

All costs associated with traffic control signs, barriers, barricades, cones,
barrels, orange safety fencing, equipment and manpower, including flagmen and
Police Officers, are to be included in the Part A and Part B pricing, as
applicable.

The linear footage for the entire proposed pipeline length has been included in
the Part A base lay pricing (refer also to Part B information).

 

5.2.1.2 Owner will provide the 42-inch pipe to Contractor in double random
lengths (38-foot average joint length). Contractor will be allowed to perform
manual welding or double-jointing (or a combination of the two) as part of his
base lay price.

 

5.2.2 Part B – Pipeline Pricing Incremental to Base Lay

 

5.2.2.1 The linear footage associated with Part B Items is included in the Part
A base lay footage. Therefore, all costs for Part B Items include only the
incremental costs, above the base lay, that are required for the completion of
each Item.

 

5.2.2.2 Costs for Part B Items include all additional Work involved to complete
the installations and crossings, over and above the respective Part A costs.
Refer to Pricing Schedule and the information listed below for information and
requirements on the Items/crossings listed in this section of the Pricing
Schedule.

 

5.2.2.3 Incremental pricing for mainline valve assemblies and pig
launcher/receiver assemblies includes all fabrication and installation items,
site work, concrete piers/pads, fencing, gates, crushed stone and new permanent
gravel access roads/driveways (based on the Drawings and footages listed on the
Pricing Schedule), welding/NDE and tie-ins, bolt connections, gas operator
mounting, coating/painting, site cleanup and restoration, and all other
requirements per the Specifications and Drawings. Note: Mainline valve
assemblies and pig launcher/receiver assemblies will be paid using the lump sum
pricing method.

 

5.2.2.4 Incremental pricing for horizontal directional drill (HDD) crossings
includes all fabrication and installation items, HDD
mobilization/demobilization, temporary construction entrances (as applicable),
excavation barricades/fencing, shoring and shielding and excess spoilage for mud
pits, welding and tie-ins, field joint coating with Powercrete ARO, hydrostatic
pre-test of pipeline string, drilling mud disposal, matting, site cleanup and
restoration, all other sub-contractor costs, and all other requirements per the
Specifications and Drawings. Note: The pricing is based on total linear feet of
pipe installed in the HDD, as referenced in the HDD Drawings. Additional
drilling footage will not be paid unless previously approved by Owner via Change
Order.

 

5.2.2.5 Incremental pricing for road bores includes all fabrication and
installation items, road bore operation mobilization/demobilization, temporary
construction entrances, excavation barricades/fencing, shoring and shielding,
bore/receiving pits, excess spoilage, welding and tie-ins, field joint coating
with Powercrete ARO, matting, site cleanup and restoration, all other
sub-contractor costs, and all other requirements per the Specifications and
Drawings. Notes: 1.) The pricing is based on total linear feet of pipe installed
in the road bore, as referenced in the Drawings. Additional road bore footage
will not be paid unless previously approved by Owner. 2.) The minimum depth of
cover assumed for the bored road crossings is 5 feet below the pavement, and 4
feet below bar ditches, as shown on the typical Drawing, unless otherwise listed
in the Pricing Schedule.

 

5.2.2.6 Incremental pricing for railroad bores includes all items listed above
for road bores, with the difference that minimum depth of cover shall be 10 feet
below the railroad tracks.

 

K-2



--------------------------------------------------------------------------------

5.2.3 Part C – Pipeline Additional Installations Pricing

The Items in Part C are to be paid according to the Fixed Unit Prices. The Fixed
Unit Prices will be used regardless of any differences between estimated and
actual quantities. Payment will be based on Measured Quantities that are
approved by Owner.

 

5.2.4 Miscellaneous Additional Items Pricing

 

5.2.4.1 Items M1 through M50 will only be considered for payment if they are
over and above the Scope of Work requirements, and if specifically requested
and/or authorized by Owner via Change Order. This pricing is provided in
Schedule D-3 and will be subject to Change Orders. These Items will be paid from
the first unit installed and every unit thereafter.

 

5.2.4.2 Incremental pricing for extra depth ditch shall reflect the additional
costs associated with all aspects of the Work. This includes pipe bending,
segmenting and installing induction bends as applicable, welding and tie-ins.
The pricing also includes the other inherent aspects of the Work such as
increased size or quantity of bell holes, additional excavation and spoilage,
normal trench dewatering, confined space protection, and other required
measures. Foreign line crossings shall have minimum 18” clearance between
structures and minimum five-foot horizontal clearance on either side of the
conflicting structure. A protective shield material provided by Contractor and
approved by Owner shall be placed between the conflicting structure and the
newly installed pipe, as required. No separate payment will be made for “extra
depth trench” in situations where the conditions are within Scope of Work
requirements. Unit pricing in Schedule D-3 for extra depth ditch shall not apply
to foreign line crossings.

 

5.2.4.4 Existing foreign utility lines that are crossed by the proposed pipeline
are assumed to have a minimum of three feet of cover, unless otherwise noted in
the Drawings, Specifications or Contract Documents. Contractor shall install
proposed pipeline with a minimum 18 inches of clearance with foreign utility
lines. The pricing for extra depth ditch shall not be used for utility
lines/crossings that are shown on the Drawings; this pricing shall only be used
for depth of cover requirements that are over and above the specified scope
requirements (refer to Schedule D-3). The unit pricing in Schedule D-3 for
foreign line crossings shall apply only for foreign line crossings that are not
shown on the Drawings. The foreign lines unit pricing shall apply for all actual
depth of cover requirements and shall not be subject to increase.

 

6.0 Scope of Work

 

6.1 General

 

6.1.1 Contractor shall perform all Work in accordance with the standards set
forth in the Agreement, Specifications and Drawings, including the
specifications included and referenced in this Scope of Work.

 

6.1.2 Contractor shall comply with all applicable provisions included in the
Owner Permit applications, Permit conditions, Governmental Instrumentality
correspondence, and with all Governmental Instrumentality requirements. All
commitments made and requirements in Permit applications, Permits and Contract
Documents, including those construction-related items stating Owner obligations,
shall be Contractor’s responsibility.

 

6.1.3 Contractor shall perform all Work required per the content of the
right-of-way/construction line list and right-of-way agreement conditions. This
includes all Work required to adhere to the special requirements applicable to
landowner properties. A preliminary right-of-way/construction line list has been
provided to Contractor, but a finalized right-of-way/construction line list and
right-of-way agreements have not been provided to Contractor as of the Effective
Date. Contractor will perform all Work required by the initial
right-of-way/construction line list, dated 9/12/06, and any conditions which are
added to the final right-of-way/construction line list which are unusual or
otherwise outside the Scope of Work shall be performed by Contractor pursuant to
a Change Order and the pricing set forth in Schedule D-3.

 

6.1.4 Contractor shall secure Permits for the Work, personnel, Construction
Equipment and materials. Contractor shall be responsible for obtaining all
hauling Permits. Contractor shall provide Owner and Owner Inspectors with access
to all Permits obtained for the Project and shall provide copies of Permits upon
Owner’s request.

 

6.1.5 Contractor shall obtain written approval from Owner for all Subcontractors
prior to their assignment to the Project. Insurance certificates for
Subcontractors shall be approved prior to the start of construction.

 

6.1.6 Prior to construction, the successful Contractor will be required to
prepare and submit a Construction Environmental, Health and Safety Plan for
Owner approval.

 

K-3



--------------------------------------------------------------------------------

6.1.7 Contractor shall be responsible for posting a Public Notice Advertisement
in the applicable local newspapers a minimum of one week prior to the start of
construction. The notice shall include Contractor’s name, start dates of
construction, working locations, time frames, and any projected traffic control
issues. Wording of the notice shall be pre-approved by Owner prior to ad
submittal.

 

6.1.8 Contractor’s project management personnel, on-Site construction
supervisors, safety and environmental coordinators and other applicable
personnel shall be required to attend pre-construction meetings and training
with Owner. Owner shall set the time and location for the meetings.

 

6.1.9 Contractor shall be required to update and submit to Owner its CPM
Schedule and man-loaded schedule on a weekly basis, at a minimum, throughout
construction. Contractor’s base lay pricing shall include making its supervisory
personnel available for weekly progress meetings with Owner representatives.

 

6.1.10 Owner reserves the right to stop Work if it feels that the quality of
Work is being jeopardized or that safety/environmental compliance is being
compromised. Owner shall not be responsible for Contractor costs associated with
such Work stoppage, except as set forth in Attachment L, Item 17, for stoppage
due to drilling mud frac-out or release.

 

6.1.11 Contractor must request any schedule extensions in writing and in advance
of any work justifying such scheduling increases. Contractor shall provide
justification for such requests. Under no circumstances will Owner be obligated
to grant schedule extensions.

 

6.1.12 Contractor’s crew supervisors will be required to coordinate Work with
Owner, and inform Owner about progress and planned Work. This will be done on a
daily basis. Owner inspectors are to ensure Owner standards are maintained,
interface with Contractor, interface with Owner representatives, and interface
regarding Owner supplied materials as applicable.

 

6.1.13 Contractor shall ascertain and verify all existing dimensions, locations,
elevations and orientation of existing utilities.

 

6.1.14 Contractor shall adhere to construction notes within the Agreement and on
the Drawings.

 

6.1.15 Contractor’s vehicles and personnel shall have suitable communications
equipment for communicating over the extent of the Project. Contractor shall
loan to Owner two (2) communication devices for each spread (if other than
mobile phones), of same frequency as Contractor’s communication equipment, for
use during the Project.

 

6.1.16 There shall be no additional compensation due to Contractor for any
changes between Issue for Bid documents/Drawings and Issue for Construction
documents/Drawings, provided that there is no change in the magnitude of Work
involved.

 

6.1.17 In the event of contradictions among Scope of Work items, the most
stringent measures shall govern. Owner shall have final approval of any
contradictions.

 

6.1.18 Drugs, alcohol and firearms are prohibited at the Site.

 

6.1.19 Contractor shall provide personnel to perform field reviews of workspace
and access prior to construction at no additional charge.

 

6.2 Safety

 

6.2.1 Contractor is cautioned that the Work will take place on and near several
in-service high-pressure natural gas pipelines. Contractor shall abide by
Owner’s safety procedures, OSHA, federal, state and local requirements. Personal
Protective Equipment shall be worn at all times and shall include, at a minimum:
hardhats, safety glasses, safety vests, safety toed shoes, and work gloves. Fire
Retardant Clothing (FRC) shall meet Federal Test Standard CS-191 and shall be
worn as required. FRC and other PPE shall be worn as required, and shall be
supplied by Contractor. Contractor shall have the appropriate type and quantity
of fire extinguishers at the Site. Contractor is required to provide complete
documentation on its drug testing program showing its compliance with DOT
regulations, including statistics. Contractor will be required to submit the
Construction Environmental, Health and Safety Plan prior to the start of
construction, for review and approval by Owner and applicable regulatory
officials.

 

6.2.2 Contractor personnel shall include a trained safety coordinator for each
spread, to be on Site at all times throughout the entire Project. The Safety
Coordinator’s background and experience shall be submitted for Owner approval
prior to commencement of Work. This person or other designated personnel shall
be established prior to the start of construction as Contractor’s OSHA competent
representatives for the job site.

 

6.2.3 Contractor shall protect the public from open trenches, Construction
Equipment and other danger. Any activity which will interfere with traffic or
restrict the width of traveled way available for traffic shall be performed in
strict accordance with Permits and regulatory requirements.

 

6.2.4 Contractor shall ensure safe and adequate access to residential and
commercial properties affected by the pipe installation. This may require the
use of steel plating across excavations.

 

K-4



--------------------------------------------------------------------------------

6.2.5 Contractor’s base lay pricing shall provide for the installation and usage
of trench boxes, as needed, to provide a safe working environment, as required
by OSHA, as directed by Owner representatives and/or as needed to prevent
undermining of nearby piping, foundations, utilities, pavement or other
facilities.

 

6.2.6 No additional compensation will be provided to Contractor for additional
Work that results due to Contractor not using appropriate shoring and shielding
devices, and excavation safety measures.

 

6.2.7 Contractor shall maintain a USDOT compliant Anti-Drug and Alcohol Misuse
Prevention Plan and shall provide Owner with written verification of such plan.
Contractor shall provide Owner with a copy of full plan prior to construction.

 

6.2.8 Contractor shall maintain a USDOT compliant Operation Qualification
Program, including covered tasks and employees, and shall provide Owner with
written verification of such plan. Contractor shall provide Owner with a copy of
full plan prior to construction.

 

6.3 Environmental

 

6.3.1 Contractor shall comply with all environmental Permits, authorizations,
clearances, regulations and Permit application commitments.

 

6.3.2 All erosion/sediment control structures and other environmental mitigation
measures shall be installed in strict accordance with Permits and
Specifications.

 

6.3.3 Contractor personnel shall include a trained environmental coordinator for
each spread, to be on Site at all times throughout the entire Project.
Contractor shall provide confirmation of the coordinator’s background and
experience for Owner’s prior approval.

 

6.3.4 Contractor will be responsible for removal of erosion/sediment control
structures after final restoration is deemed complete (note that this could be
up to one year following the completion of construction). Contractor is
responsible for all repairs necessary to final restoration and revegetation
measures, even if such repairs are necessary after Contractor demobilization.

 

6.4 Equipment and Owner-Provided Equipment

 

6.4.1 42-inch pipe will be manufactured in double random lengths (38-foot
average joint length). Refer to information in Section 5 on Part A – Base Lay
Pricing regarding pipe double-jointing.

 

6.4.2 42-inch pipe will be available at The Bayou Companies coating facility in
New Iberia, LA (“Bayou”). Induction bends will also be available at Bayou.
Pricing shall include receiving all pipe and induction bends at this location,
and transporting such Owner-Provided Equipment to the Site for installation.

 

6.4.3 All other Owner-Provided Equipment will be shipped to locations near the
Site, to be received and unloaded by Contractor.

 

6.4.4 Fabrication – Contractor is responsible for all fabricated assemblies. All
fabrication pricing shall be stand-alone pricing, in the event this is removed
from the scope of Work.

 

6.4.5 42-inch pipe will be coated with thin film fusion bonded epoxy (I.D. and
O.D.). All field joints shall be coated with fusion bonded epoxy. Tie-in and
fabrication welds will be coated with a liquid epoxy coating approved by Owner.

 

6.4.6 Pipe for HDD crossings, road bores and railroad bores will also have a
Powercrete overcoat. Contractor shall coat field joints with Powercrete ARO (or
equivalent if pre-approved by Owner).

 

6.4.7 All non-FBE coated buried material for fabricated assemblies shall be
coated with coal tar epoxy.

 

6.4.8 Owner shall furnish, as Owner-Provided Equipment, all pipe, induction
bends, marker posts, and pipe fittings, valves and fabrication materials above
2-inch diameter.

 

6.4.9 Contractor shall furnish and install all field coating materials
(including field joint material), paint, sandblasting materials, hydrostatic
test manifold material, pigs, and all pipe fittings, valves and fabrication
materials 2-inch diameter and below. Owner will supply 42” pipe for hydrostatic
test manifolds fabricated for the Project. Contractor may utilize any of its 42”
manifolds that have been tested and certified to meet Owner’s hydrostatic test
specifications for this Project; provided that Contractor shall provide all
documentation validating the test pressures for each manifold.

 

6.4.10 Contractor shall furnish and install all coating and painting
applications in strict accordance with manufacturer specifications. All coating
and painting applications and repairs are included in the Scope of Work.

 

6.4.11 Refer to detail supplements Drawing for breakdown of Owner-Provided
Equipment and Contractor supplied Equipment for cathodic protection test
lead/station material.

 

6.4.12 Contractor shall furnish all labor and Equipment necessary to receive,
unload, haul to the Site and unload all pipe and other Owner-Provided Equipment
furnished by Owner.

 

K - 5



--------------------------------------------------------------------------------

6.4.13 Contractor is responsible for receiving, transporting, unloading,
handling, storing, and installing pipe, valves, fittings, appurtenances,
fabrications and other miscellaneous Equipment and Owner-Provided Equipment.

 

6.4.14 Contractor shall assume care, custody and control of all Equipment and
Owner-Provided Equipment once it is received by Contractor. Contractor shall be
responsible for all Equipment and Owner-Provided Equipment until final tested
pipeline is accepted by Owner. Contractor shall provide secure storage for all
Equipment and Owner-Provided Equipment as applicable. Owner shall coordinate all
pipe and Owner-Provided Equipment deliveries with material vendors and the
Contractor. Upon receipt of all pipe and Owner-Provided Equipment, Contractor
shall validate all quantities received against a Bill of Lading and note the
condition of the materials received.

 

6.4.15 Contractor shall have a minimum of one office trailer per spread, for its
own use. In addition, Contractor to furnish and erect two (2) 12-foot x 72-foot
office trailers per spread location, for Owner’s use during duration of
construction Project. Office trailers to be equipped with electricity, phone
service (minimum 5 phone lines), fax service, high-speed internet service
(minimum 5 lines), heat and air conditioning. Contractor’s base lay Fixed Unit
Price shall include installation and removal of Contractor and Owner office
trailers. Contractor shall be responsible for any Permit fee payments to
applicable agencies for construction trailers.

 

6.4.16 Contractor is responsible for handling, loading, storing and hauling all
surplus materials to an Owner designated site within 100 miles of the Site.

 

6.4.17 Contractor is responsible for disposing all scrap materials and other
waste in accordance with all applicable regulations and Owner procedures.

 

6.4.18 Unless otherwise noted in this Attachment, all Equipment and other items
and materials necessary for the performance of the Work shall be provided by
Contractor.

 

6.5 Construction

 

6.5.1 Horizontal Directional Drilling – The horizontal directional drilled (HDD)
crossings must be completed to facilitate tie-ins and testing of the line pipe,
and to ensure that the Project is completed in time. Contractor shall
hydrostatically pre-test the full HDD pipe strings for 4 hours prior to
pullback. Contractor shall provide Owner with electronic and hard copies of
as-built record drawings for all HDD crossings.

 

6.5.2 Geotechnical data –Owner has provided the geotechnical data for
exploratory borings to Contractor.

 

6.5.3 All construction operations shall be confined to Owner approved work
areas. Contractor shall request written approval from Owner for any additional
proposed work areas. Contractor is to perform Work within approved work space,
as shown on the Drawings and Permits.

 

6.5.4 Certain areas may be labeled “Do Not Disturb” or “No Access” on the
construction Drawings. Contractor shall ensure that there is no disturbance to
such areas.

 

6.5.5 Any changes to proposed methodology for pipeline crossings must be
requested by Contractor in writing. No additional compensation will be provided
to Contractor for situations in which Owner provides approval for an alternative
crossing method.

 

6.5.6 Contractor may propose to bore certain crossings in lieu of open cut,
provided that there will be no price increase. All such proposals must be made
to Owner prior to construction of the subject crossing, in writing, and must be
approved by Owner in advance.

 

6.5.7 Proposed pipeline alignment is shown on the alignment Drawings. Certain
adjustments to this alignment may be made by Owner before or during the course
of the Work. No additional compensation will be due to Contractor for such
adjustments, provided that there is no increase in the magnitude of the Work
involved.

 

6.5.8 Owner shall provide centerline staking for proposed facilities. Contractor
shall be responsible for staking out all proposed work areas prior to
installation consistent with construction Drawings, subject to Owner review and
checking.

 

6.5.9 Contractor shall not operate heavy Construction Equipment over any active
existing Owner or other gas pipeline, unless Owner grants specific approval and
mats are used.

 

6.5.10 Contractor shall maintain access to all driveways, residences and
businesses throughout construction. Pricing shall include all required traffic
control measures.

 

6.5.11 All pipeline will be installed at a minimum 3 feet of cover in general, 4
feet of cover in actively cultivated agricultural areas, and greater cover
depths as indicated on the Drawings and Specifications. No additional payment
will be made for additional cover depths except as provided in the
Specifications and Pricing Schedule.

 

6.5.12 In all cultivated agricultural areas, Contractor shall segregate topsoil
and install pipeline with minimum 4 foot depth of cover. A 135-foot width of
construction work space is shown on the Drawings in the majority of agricultural
areas. The following estimated quantities of cultivated agricultural areas are
provided: Segment 3A – 24,600 feet of right-of-way.

 

6.5.13

Contractor shall strip and segregate topsoil in all agricultural areas
(including all additional applicable temporary workspace areas) prior to
construction use. Erosion/sediment control structures shall be installed as
required.

 

K - 6



--------------------------------------------------------------------------------

 

Topsoil shall be returned to its pre-construction depth and restoration shall be
performed at the end of construction.

 

6.5.14 Construction in Areas of Crawfish Ponds, Rice Fields and Other Flooded
Areas – It is assumed that Contractor will berm one side of the construction
right-of-way, for isolation of the construction right-of-way. Contractor shall
provide information for any alternative means of pipeline installation through
these areas.

 

6.5.15 It shall be assumed, unless otherwise known, that existing foreign
utilities to be crossed have 3 feet minimum depth of cover.

 

6.5.16 Contractor shall verify location of all foreign utility lines and
interferences in advance of Work in such areas.

 

6.5.17 Contractor is responsible for performing exploratory excavations for
utility lines (“potholing”) to determine the actual locations of such utilities
in advance of Work in those areas, as part of its base lay pricing.

 

6.5.18 Contractor shall provide all measures necessary to ensure that stability
and integrity of existing power poles and utilities are maintained throughout
construction. All cost associated with this item shall be included in
Contractor’s base lay pricing.

 

6.5.19 Pipe Bends - All horizontal and vertical pipe bends shall be performed
using an approved pipe bending machine. Induction bends shall only be used at
locations specified on the construction Drawings, and as specifically allowed by
Owner representatives during construction. All changes in direction shall be
made by a pipe bending machine with internal mandrel, or induction bends when
pipe bending restrictions do not make it feasible to use pipe (as approved by
Owner construction representatives). Care shall be taken when bending pipe, and
wrinkle bends shall not be allowed. Angles that cannot be accomplished by
bending pipe shall be made by using induction bends (or cutting induction bends
which are properly sized throughout for field segmentation). All field
segmentation required for induction bends shall be performed by Contractor (at
Contractor’s expense). Owner will provide all induction bends, as Owner-Provided
Equipment.

 

6.5.20 Contractor shall not disturb any geodetic control monuments, property
monumentation, pins or bounds. If one is moved or broken by accident during
construction, it shall be reported to the Owner Inspector and replaced by
Contractor, subject to Owner review and checking. If a marker is broken,
replacement shall be made in accordance with accepted practices to ensure the
permanent integrity of the monuments. This Work shall be coordinated under the
supervision of a Licensed Land Surveyor to be supplied by Contractor.

 

6.5.21 Contractor will be allowed to use a combination of manual and automatic
welding on the Project, provided that the applicable requirements and
Specifications are met.

 

6.5.22 Contractor shall be responsible for performing all required
non-destructive examination/testing for 100% of all welds, as part of its base
lay pricing. This includes all x-ray and UT testing. Owner will provide
oversight QA/QC inspection for all non-destructive examination/testing Work.
Contractor shall allow Owner access to all information, data and records.
Contractor shall provide Owner with copies of all data and records for permanent
retention.

 

6.5.23 Contractor is responsible for field segmentation of ells and pipe as
necessary as part of its base lay pricing.

 

6.5.24 Contractor shall not insert short pups into pipeline unless specifically
approved by Owner. Minimum length of pups should not be less than 10 feet,
unless otherwise indicated on construction Drawings or approved by Owner.

 

6.5.25 Backfill for pipeline installation across or within gravel roadways shall
include compacted gravel road sub base and gravel top course.

 

6.5.26 Contractor to furnish and install all temporary fill pipe necessary for
hydrostatic testing. Contractor to furnish, fabricate and install all necessary
hydrostatic test manifolds.

 

6.5.27 All pipeline segments shall be hydrostatically pressure tested for an
8-hour duration.

 

6.5.28 Hydrostatic test water sources are provided in the appendices.
Hydrostatic test water is to be discharged so as not to cause erosion or
sedimentation Sediment and erosion control structures are to be used as
required. The discharge rate is to be sufficiently slow so as not to violate
these performance measures. Contractor is to fabricate or furnish and install
all hydrostatic test manifolds.

 

6.5.29 In the event that failures occur during testing and commissioning of the
pipeline, Contractor shall be responsible for all labor, equipment and expenses
to make repairs and implement all necessary corrective measures. Such additional
measures shall be performed by Contractor at no additional cost to Owner, for
incidents that are deemed to be the result of Contractor installation Work
and/or workmanship.

 

6.5.30 Contractor shall run a train of drying pigs in order to dry the pipeline
to the satisfaction of Owner (in accordance with Specifications).

 

6.5.31 Contractor shall supply labor and equipment for tie-ins and commissioning
of the new 42-inch pipelines. Scheduling for tie-ins will be coordinated with
Owner personnel to accommodate construction tie-in activities.

 

6.6 Traffic Control and Roadways

 

K-7



--------------------------------------------------------------------------------

6.6.1 All traffic control must meet applicable Permits and DOT standards and the
“Manual of Uniform Traffic Control Measures” (MUTCD), and shall be approved by
the local Police Traffic Director and all appropriate regulatory officials as
applicable. Advanced vehicle warning signs, crash trucks, arrow boards, and
flagmen must be used in accordance with regulatory requirements. Contractor
shall be responsible for providing DOT approved flagmen, barricades, temporary
fences, vehicle warning signs and other suitable labor, materials and equipment
for controlling vehicle traffic, project-associated personnel, livestock, and
the general public (1) to provide a safe environment during the Work, (2) as
specified by Owner, and (3) as required by local, state or federal authorities
having jurisdiction. Traffic control and appropriate advance warnings along
roadways during construction, day or night, shall be provided in accordance with
DOT Standard Traffic Control Details and/or current Manual on Uniform Traffic
Control Devices, ANSI D6.1, and the local police traffic director.

 

6.6.2 Contractor shall provide lighting for areas where traffic control devices
are in place overnight and/or during non-daylight hours. Contractor shall
provide lighting for all Work performed overnight and/or during non-daylight
hours. All necessary lighting shall be provided in accordance with Project
requirements and DOT requirements and specifications. Sufficient advance warning
signs, lights, cones, barricades, and other approved safety devices are to be
provided in accordance with “The Manual on Uniform Traffic Control Devices” and
applicable DOT specifications.

 

6.6.3 Contractor shall comply with all provisions of the road opening Permits
for this Project, including notice to be provided to the permitting authorities.

 

6.6.4 Contractor shall maintain traffic flow along all roadway segments at all
times throughout construction.

 

6.6.5 Contractor shall sawcut all pavement for all excavations in any paved
areas, and shall dispose of asphalt/concrete and base material as applicable at
an approved facility.

 

6.6.6 All roadway restoration shall be performed in accordance with Permits and
DOT specifications.

 

6.6.7 Contractor shall adhere to work hours, restrictions and provisions for
roadway agencies.

 

6.7 Cleanup and Restoration

 

6.7.1 Contractor is responsible for performing all required grading for
restoration of disturbed areas near roadways, and for furnishing and installing
replacement materials including topsoil, soil aggregate, clean stone, and clean
fill as is determined necessary.

 

6.7.2 Contractor’s base lay pricing shall include maintenance, re-grading,
re-graveling, and restoration of all gravel access roads and construction work
areas used by Contractor during the course of the Project.

 

6.7.3 All existing fencing that may need to be temporarily removed during
performance of the Work shall be restored/replaced prior to completion of
construction. Damaged fencing shall be replaced with new fencing of like kind.
All fencing work shall be part of Contractor’s base lay pricing.

 

6.7.4 Contractor shall not have extensive areas where the proposed pipeline is
installed and final clean up and restoration have not been performed. Contractor
shall minimize the duration between pipeline installation and final clean up
work. Owner will document certain “punch list” items during construction, for
items that have not been completed to Owner’s satisfaction. Contractor shall be
responsible for completing all “punch list” items to Owner’s satisfaction as
part of its Scope of Work. Contractor shall be responsible for returning to the
Site after demobilization to complete clean up and restoration at no cost to
Owner, for all areas where Contractor’s initial clean up and restoration efforts
have not been successful (as determined by Owner and/or regulatory agencies).
This includes repair of any areas where ditchline settlement occurs.

 

7.0 Additional Documentation Applicable to Scope of Work

The following documentation is applicable to the Scope of Work.

 

7.1 Specifications

Refer to specifications list in Part 5 of Attachment A.

 

7.2 Construction Bid Specifications dated 9/20/06 (applicable to Single
Line/Segment 3A)

 

  A. Project Construction Bid Specifications

 

  B. Appendices

 

  1. FERC Upland Erosion Control, Revegetation, and Maintenance Plan

 

  2. FERC Wetland and Waterbody Construction and Mitigation Procedures

 

  3. Environmental Specification Documentation

 

  4. Cheniere Creole Trail Pipeline Right-of-Way Construction Stipulations dated
9/15/06

 

K-8



--------------------------------------------------------------------------------

  5. Creole Trail Line List – A – dated 9/12/06

 

  6. Cheniere Creole Trail Project Segment 3A Preliminary Hydrostatic Test
Sections dated 9/20/06

 

  7. Horizontal Directional Drilling Frac-Out Contingency Plan

 

  8. Cheniere Land Pipeline Construction Specifications dated 9/15/06
(Preliminary – Bid Reference Only). (Contractor will be responsible for
complying with the final Cheniere Land Pipeline Construction Specifications, as
approved for construction.)

 

7.3 Drawings

 

  A. Pipeline Drawings (Single Line/Segment 3A) – Refer to drawing list in Part
4 of Attachment A.

 

  B. Facility Drawings (Single Line/Segment 3A) – Refer to drawing list in Part
4 of Attachment A.

 

7.4 Bid Addenda (applicable to Single Line/Segment 3A)

 

  A. Bid Addendum 1 dated 9/29/06

 

  B. Bid Addendum 2 dated 10/6/06

 

  C. Bid Addendum 3 dated 10/13/06

 

  D. Bid Addendum 4 dated 10/20/06

 

  E. Bid Addendum 5 dated 10/24/06

 

  F. Bid Addendum 6 dated 10/26/06

 

7.5 Geotechnical Data for HDD Crossings

 

  A. Spread 3A Exploratory Boring Geotechnical Data for HDD locations, provided
to Contractor by Owner dated 11/22/06.

 

K-9



--------------------------------------------------------------------------------

ATTACHMENT L

CONTRACTOR’S CLARIFICATIONS

 

1. The following clarifications apply to horizontal directional drilling (“HDD”)
Work:

 

  A. The Estimated Contract Price excludes the cost to handle or dispose of
pre-existing Hazardous Materials found in the soil at the Site, or any drilling
fluids/cuttings that may become contaminated from such Hazardous Materials.

 

  B. Contractor and their HDD Subcontractor(s) are not pipeline designers and
have not made any determination as to the suitability for the purpose sought to
be achieved by Owner. Pursuant to the above, Contractor and their HDD
Subcontractor(s) will use industry best practice methods and comply with the
requirements of the Agreement to make a hole and to pull the pipe into the hole.
Once the pipe is pulled back, neither Contractor nor their HDD Subcontractor(s)
will be liable for damages to the coating and/or the pipe, both of which can
result during the pull-back operation in rock or boulder/cobble conditions,
unless resulting from Contractor’s or its Subcontractors’ negligence or willful
misconduct or breach of this Agreement in the performance of the Work. Should
such damage occur, if it is Owner’s intent to have the pipe replaced or
repaired, or if it is Owner’s intent to have the crossing made using an
alternative means, such additional costs shall be added pursuant to a Change
Order.

 

  C. The Estimated Contract Price assumes that fresh water will be available for
all directional drills. Contractor also assumes that the HDD Subcontractor(s)
will have the access available to place tru-tracker wires along the HDD. All
excess drilling mud will be land farmed or hauled to a disposal site within ten
(10) miles of each HDD location. The Estimated Contract Price excludes the cost
for the payment of disposal fees.

 

  D. Adequate work area is available for pulling pipe in one continuous section
for each crossing.

 

2. The Estimated Contract Price excludes the cost for Owner or agency shutdowns
due to rutting of the right-of-way (“ROW”).

 

3. The Estimated Contract Price is based on the use of concrete weight coated
pipe or concrete set-on weights in areas requiring negative buoyancy. No
allowance has been made for using non-traditional backfilling techniques to
avoid the use of pipe weighting.

 

4. The Estimated Contract Price is based on burning cleared debris along the
ROW.

 

5. The Estimated Contract Price excludes top soiling the ditch line in
“inundated” wetlands.

 

6. The Estimated Contract Price is based on removal of slash and small clearing
debris from wetlands during the clean-up operations rather than being removed at
the time of clearing.

 

7. The Estimated Contract Price is based on laying pipe ahead of the ditch.

 

8. The Estimated Contract Price assumes that adequate workspace, as agreed upon
by Owner and Contractor, has been acquired for all road crossings, stream
crossings, directional drill crossings, topsoil storage sites and other
geographic features.

 

9. The Estimated Contract Price assumes that Permits and sites to fill and
dewater the pipeline will be made available at no cost, provided however that
Owner and Contractor will work together to identify all such necessary Permits
and sites.

 

10. The Estimated Contract Price is based on using a two-part epoxy hand applied
coating for tie-in and fabrication welds. Epoxy powder shall be used on all
mainline welds.

 

11. The Estimated Contract Price is based on utilizing a mechanized welding
process. Procedure testing is included in the Pricing Schedule with the pipe
(approximately 120 linear feet of 42” x .720” and 120 linear feet of 42” x .864”
pipe) to be furnished by Owner. Procedure testing will be conducted in Houston,
Texas at Contractor’s auto-welding Subcontractor’s (Serimer Welding Services)
facility.

 

12. Owner will supply pipe for mechanized welding procedures, and Owner will
supply pipe with adequate coating cutbacks and ground flush pipe seams to
accommodate mechanized welding.

 

L-1



--------------------------------------------------------------------------------

13. The Estimated Contract Price includes clean-up costs in the rice fields to
return the area to as near as original conditions as possible, including grading
the field and restoring the berms. However, any “laser-leveling” or similar such
techniques are not included in the Estimated Contract Price.

 

14. Owner will provide all voltage mitigation material (i.e.: zinc ribbon,
coating, coupling, kits, etc.).

 

15. The Estimated Contract Price does not include costs for stress relieving of
1.125” and 1.250” wall thickness fabrication welds.

 

16. Camp Edgewood Road at mile post 25.3 is not conventionally bored, but is
part of the Marsh Bayou directional drill.

 

17. The Estimated Contract Price does not include stand-by costs and clean-up
costs associated with an inadvertent drilling mud frac-out or release, and in
the event of such occurrence, Owner may request Contractor’s assistance during
clean-up upon execution of a Change Order.

 

L-2